Exhibit 10.1

 

[g53052ke1image002.gif]

 

AMENDED AND RESTATED

GLOBAL SERVICES AGREEMENT

 

The Nasdaq Stock Market, Inc.

 

MCI WORLDCOM Communications, Inc.

 

 

 

 

 

 

/s/ David P. Warren

 

 

/s/ David S. Muller

 

 

 

 

 

Company Representative Signature

 

MCI Signature

 

 

EVP, Chief Financial Officer

 

 

 

David S. Muller

 

Title – Please Print

 

Title

 

 

David P. Warren

 

 

 

VP, Business Development

 

Company Representative Name-Please

 

Name

 

Print

 

 

 

 

1/29/2004

 

 

2/24/04

 

Date

 

Date

 

 

 

 

 

 

 

 

 

(   212)  ****

 

 

 

 

 

Main Telephone Number

 

Billing ID

 

 

This Global Services Agreement (this “GSA” or “Agreement”) is made by and
between MCI WORLDCOM Communications, Inc., a Delaware corporation with offices
at 3 Ravinia Drive, Atlanta, Georgia 30346 (“MCI”) on behalf of itself and its
US-based “Affiliates” (as hereinafter defined) and their respective successors,
and The Nasdaq Stock Market, Inc. (“Nasdaq or Customer”), a Delaware corporation
and an affiliate of the National Association of Securities Dealers, Inc. (a
registered national securities association subject to regulation by the
Securities and Exchange Commission [“SEC”] under the Securities Exchange Act of
1934 [“Securities Act”]),  (Nasdaq, together with its “Affiliates” are hereafter
collectively referred to as the “Corporations”, and individually as a
“Corporation”) with its principal office at 1735 K Street, NW, Washington, DC
20006 (“Customer”). This Agreement is binding on Customer upon its execution and
delivery to MCI provided it is subsequently executed by MCI within forty-five
days of receipt. MCI is acting on behalf of each MCI Affiliate and their
respective successors to the extent that services referred to in this GSA are
provided by one or more such Affiliates.  This GSA incorporates by reference the
attached schedules (referred to collectively herein as the “Schedules” or
referred to individually herein as the “Schedule”).  MCI or the providing
Affiliate and their respective successors (collectively, the “Company”) shall
provide to Customer and Customer shall purchase from the Company those
service(s) described in the Schedules to this Agreement (collectively, the
“Services”) at the rates, discounts, and other terms and conditions described in
the Schedule for the applicable Service.

 

This Agreement shall be of no force and effect and the offer contained herein
shall be withdrawn unless this Agreement is executed by Customer and delivered
to the Company on or before January 30, 2004

 

1.                                       Selected Definitions.

 

1.1                                 “Affiliate” means any entity controlling,
controlled by or under common control with a party to this Agreement.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect
to any entity, means the possession, directly or indirectly, of the power to
direct or exercise a controlling influence over the management or policies of
such entity, whether through the ownership of voting securities, by contract or
otherwise.  For the avoidance of doubt, the parties agree that the National
Association of Securities Dealers, Inc. is not an affiliate of the Customer.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

COMPANY AND CUSTOMER CONFIDENTIAL

AMENDED AND RESTATED GSA - FINAL

 

1

--------------------------------------------------------------------------------


 

1.2                                 “Base Rates” means (i) for Services priced
herein at standard Tariff, standard published or standard list rates herein (if
any), such rates as reduced by the applicable discounts (if any) provided to
Customer pursuant to this Agreement; (ii) for Services as to which a specific
rate is set forth herein, such rate; or (iii) for Services for which no specific
rates or discounts are set forth herein, the standard rates applicable for such
services following application of the discounts (if any) received by Customer.

 

1.3                                 “Cause” means (a) a failure to perform a
material obligation by the other party under this Agreement, other than
non-payment, which failure is not remedied within (30) days of such defaulting
party’s receipt of written notice thereof; or (b) Customer’s failure to pay an
invoice for Services under this Agreement within the 30 day payment period
described in Section 8.1 below which failure is not remedied within ten (10)
days after Customer’s receipt of written notice thereof.

 

1.4                                 “Commencement Date” means the date on which
Customer signs this Agreement.

 

1.5                                 “Confidential Information” means information
that is transmitted or otherwise provided by or on behalf of either party
(“Discloser”) to the other party (“Recipient”) or observed by the Recipient
related to  (a) the subject matter of the Agreement, and that should reasonably
have been understood by the Recipient because of legends or other markings, the
circumstances of disclosure or the nature of the information itself, to be
proprietary and confidential to the Discloser, to an Affiliate of the Discloser
or to a third party; or (b) the current or future business relationship between
the Company and Customer in which WorldCom provides or may provide
telecommunications services to Customer, including, without limitation, Request
for Proposal responses, Request for Quote responses, Request for Information
responses; or (c) information which relates or refers to: business planning;
internal controls; computer, data processing, or communications architectures or
systems; electronic data processing architectures, applications, programs,
routines, or subroutines; business affairs and methods of operation or proposed
methods of operations, techniques or systems of the Corporations or any customer
of the Corporations; financial or other non-public information of the
Corporations, NASD Member Firms or Nasdaq Stock Market issuers.   Confidential
Information may be disclosed in written or other tangible form (including on
magnetic media) or by oral, visual or other means.  The terms, including without
limitation pricing, of this Agreement are Confidential Information to both
parties.

 

1.6                                 “Contract Year” means each consecutive
twelve (12) Monthly Periods of the Term commencing on the Services Effective
Date or on each anniversary thereof.

 

1.7                                 “Marks” means a party’s registered trade
names, logos, trademarks, service marks or other indicia of origin.

 

1.8                                 “Monthly Period” means a monthly billing
period for Services under this Agreement.

 

1.9                                 “MCI Program” means services to be provided
to  securities market participants  over the MFX network and the Customer will
have access to the MCI Program (as amended from time to time) services and rates
under this Agreement.

 

1.10                           “Nonqualified ROW Services” means: (i) the
international services or products of UUNET Technologies, Inc.; (ii) WorldCom
International services or products provided in-country by the appropriate 
Company-affiliated operating company; (iii) rest of world Company Conferencing
services (“ROW Conferencing Services”); and (iv) services provisioned by or
through Avantel (in Mexico) and Stentor/Bell Canada (in Canada).

 

1.11                           “Quarter” means each consecutive three (3)
Monthly Periods within the Term, commencing with the Services Effective Date
(unless another commencement date is expressly specified) and each ****
anniversary thereof.

 

1.12                           “Services Effective Date” means the first day of
the second full monthly billing cycle following the execution and delivery of
this Agreement by Customer to MCI. Unless otherwise specified in the Agreement,
the rates in the Amended and Restated GSA become effective on the first day of
the second full monthly billing cycle following execution and delivery of the
Amended and Restated GSA to MCI  (“A&R GSA Services Effective Date”).

 

1.13                           “Service Option 1” means Services that are billed
through the ****.

 

1.14                           “Service Option 2” means Services that are billed
through the ****.

 

1.15                           “Tariff” means the public tariffs on file with
the state public utilities commissions or other domestic or foreign governmental
bodies governing the rates and/or terms and conditions of Services that are
subject to tariff filings, as applicable.

 

1.16                           “Usage Charges” means Customer’s monthly
recurring and usage charges for one or more Services provided under this
Agreement, calculated at Base Rates,   Usage Charges do not include the
following: (i) Taxes (as defined in Section 9.1 below); (ii) charges for
equipment and collocation; (iii) charges incurred where MCI or an MCI Affiliate
acts as agent for Customer in the acquisition of goods or services;  (iv)
non-recurring charges; (v) calling card surcharges (except as otherwise
expressly provided for herein); (vi) monthly recurring non-usage charges; (vii)
other standard charges, including, without limitation, Universal Service Fund
charges, Carrier Access charges, and payphone use charges, or any successor of
any such charges, which are additional; and (viii) other charges expressly
excluded in the Agreement or in the applicable Schedule to the Agreement.

 

1.17                           Capitalized terms not otherwise defined in this
Agreement shall have the definition given to them in applicable Tariff and/or
the Guide (as defined in Section 2.2 below).

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

2.                                       Provision of Service.

 

2.1                                 The Company will provide to Customer the
Services more particularly described in the applicable Schedules to this
Agreement. Customer is eligible to receive only features available to each
Service’s option type. It shall be the Customer’s obligation to furnish to its 
Company account team all information necessary for the Company to provide the
Services to Customer including, without limitation, circuit installation and
disconnection authorizations for those Customer circuits intended to receive, or
which have been receiving, custom rates.

 

2.2                                 The Company’s provision of Services to
Customer will be governed by the Company’s state tariffs (“Tariff(s)”) for
intrastate and local services and, for interstate and international services,
the Company’s “Service Publication and Price Guide” (“Guide”), each as
supplemented by this Agreement. This Agreement incorporates by reference the
terms of each such Tariff; SCA Type 1 found at Part 1, Section 2, of the Guide;
and the relevant services found in Part 1, Section 1, of the Guide. When any
Tariff provisions are canceled, Services will continue to be provided pursuant
to this Agreement, as supplemented by the terms and conditions contained in the
Guide, which will contain the Company’s standard rates, product descriptions,
terms and conditions that formerly had been tariffed (“Service Terms”).  The
Guide is incorporated herein by reference and will be available to Customer on
the Company’s internet website (www.mci.com) (or successor URL) and at the
Company’s offices during regular business hours at 22001 Loudoun County Parkway,
Ashburn, Virginia 20147.  The Company reserves the right to modify the Guide
from time to time, and any such modification will be effective upon its posting
at the Guide website.  The contractual relationship between WorldCom and
Customer shall be governed by the following order of precedence: (a) Tariffs;
(b) provisions in this Agreement that expressly apply in lieu of, or that apply
in addition to, provisions contained in Tariffs and/or the Guide; and (c)
provisions contained in the Guide.

 

2.3                                 Company Tariff, Policy and Guide. The
Company may amend Tariffs, Policy (as defined in Section 13.2) and/or Guide from
time to time. If enforcement of any modification made by the Company to the
Tariff(s), Policy and/or Guide affects Customer in a material and adverse
manner, Customer, as its sole remedy, may discontinue the affected Service
without liability (except for payment of all charges incurred up to the time of
service discontinuance) by providing the Company with written notice of
discontinuance.  To exercise this remedy, the Company must receive written
notice within thirty (30) days of Customer’s first learning of the Company’s
enforcement of such modification  The Company may avoid service discontinuance
if, within thirty (30) days of receipt of Customer’s written notice, it agrees
to amend this Agreement to eliminate the applicability to Customer of the
relevant Tariff, Policy and/or Guide provision.  A “material and adverse” change
shall not include, nor be interpreted to include: (1) the introduction of a new
service or any new service feature associated with an existing service,
including all terms, conditions and prices relating thereto; (2) an adjustment
(either an increase or a reduction) of a published underlying service price not
expressly fixed in this Agreement; or (3) the introduction or revision of
charges established and published by the Company to recover amounts imposed on
it, or which it is required or permitted to collect from or pay to others, by a
governmental or quasi-governmental authority.

 

2.4                                 Service Classifications.  The Services may
consist of one or more of the following:

 

2.4.1                        Regulated Tariffed Services. Certain Services,
including, but not limited to, domestic intrastate and local services are
currently provided by the Company to Customer pursuant to the Tariff filed by
the Company in the local jurisdiction where such Service is provided (“Regulated
Tariffed Services”), which Tariff may be changed by the Company from time to
time in accordance with law. Domestic intrastate and local services will be
provided pursuant to requirements imposed by state law or regulatory authority.

 

2.4.2                        Regulated Non-Tariffed Services. Services which are
subject to Federal Communications Commission (“FCC”)  regulation but which are
not provided pursuant to a Tariff may be referred to hereafter as  “Regulated
Non-Tariffed Services”.

 

2.4.3                        Non-Regulated Services.  “Non-Regulated Services”
means those Services that are not regulated by the FCC, including, but not
limited to, the Enhanced Services and the Non-US Services, which are provided
pursuant to Schedules Two and Four, respectively.  The Non-Regulated Services
shall be provided in accordance with the terms and conditions of this Agreement,
as supplemented by the non-inconsistent Service Terms contained in the Company’s
Guide.

 

3.                                       Rates and Discounts for the Services.

 

3.1                                 Generally.  Rates and discounts for specific
Services are provided in the applicable Schedule.   Except as expressly provided
to the contrary, the rates set forth are in lieu of, and not in addition to, any
discounts, promotions and/or credits (Tariffed, standard or otherwise). Any
rates that are specifically designated as “fixed” will not increase or decrease
during the Term. For Services not specifically set forth in this Agreement,
including, but not limited to, all dedicated access and egress charges and all
other charges related to said access and egress not specifically set forth in
this Agreement, Customer will be charged the Company’s standard rates. 
References in this Agreement to standard rates and/or discounts and standard
Tariffed rates and/or discounts refer to the corresponding standard rates and/or
discounts set forth in the Guide or the applicable Tariff (as applicable) for
such Service(s). Unless otherwise specified in this Agreement, the rates set
forth in this Agreement do not include, and the discounts set forth in this
Agreement do not apply to, the following: (i) access or egress (or related)
charges imposed by third parties; (ii) non-recurring charges and monthly
recurring non-usage charges; (iii) calling card surcharges (unless expressly
provided for herein); (iv) Taxes; (v) other standard charges, including, without
limitation, Universal Service Fund charges, Carrier Access Charges, and payphone
use charges, or any successor of any such charges, which are additional; and
(vi) other charges expressly excluded in the applicable Schedule.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

4.                                       Term. The “Term” of this Agreement will
begin upon the Commencement Date and end on December 31, 2005.  The rates,
charges, credits and discounts for the Services contained herein will be
effective, unless otherwise stated, on the A&R GSA Services Effective Date. At
the end of the Term, the Amended and Restated GSA will automatically renew on a
month to month basis up to a maximum of **** unless Customer provides **** prior
written notice to MCI of its intent not to renew.

 

5.                                       Minimum Volume Requirement.  Customer’s
Usage Charges for Services set out in Schedules 1-8 (subject to the exclusions
specified in Section 1.16 above) incurred during each Monthly Period under this
Agreement  must equal  or exceed **** (the “Monthly Minimum”) (the “GSA
Minimum”).  Customer’s Usage Charges for Services set out in Schedules 9-14
incurred from Une 1, 2004 to December 31, 2004 (an “Annual Period”) must equal
or exceed Twenty Million Dollars ($20,000,000) and Customers Usage Charges for
Services set out in Schedules 9-14 incurred from  January 1, 2005 to December
31, 2005 (an “Annual Period”) must equal or exceed Twenty Million Dollars
($20,000,000) (the “Extranet Minimum”). Usage Charges for Nonqualified ROW
Services will not contribute to calculation of Customer’s attainment of the
Monthly GSA or Extranet  Minimums.

 

5.1                                 Conferencing Subminimum. During each
Contract Year, Customer’s Usage Charges for the Company domestic audio
conferencing and video conferencing services (“Qualifying Conferencing
Services”) must equal or exceed **** (the “Conferencing Services Subminimum”).

 

6.                                       Underutilization.  If, in any Monthly
Period, Customer’s Usage Charges are less than the GSA Minimum, then Customer
will pay:  (1) all accrued but unpaid charges incurred by Customer; and (2) an
underutilization charge (which Customer hereby agrees is reasonable) equal to
**** of  the difference between (a) the GSA Minimum , and (b) the sum of
Customer’s Usage Charges.   Upon execution of an amendment between MCI and the
National Association of Securities Dealers, Inc. (“NASD”) to modify the MCI-NASD
agreement, Customer’s payments in satisfaction of the minimums herein shall not
benefit NASD.

 

6.1                                 Extranet Underutilization.  If, in any
Annual Period, Customer’s Usage Charges for that Annual Period are less than the
Extranet Minimum, then Customer will pay:  (1) all accrued but unpaid charges
incurred by Customer; and (2) an underutilization charge (which Customer hereby
agrees is reasonable) equal to  the difference between (a) the Extranet Minimum,
and (b) the sum of Customer’s Usage Charges for that Annual Period.

 

6.2                                 Conferencing Services Subminimum
Underutilization.  If, in any Contract Year, Customer’s Usage Charges for
Qualifying Conferencing Services are less than the Conferencing Services
Subminimum, then Customer will pay:  (1) all accrued but unpaid charges incurred
by Customer; and (2) an underutilization charge (which Customer hereby agrees is
reasonable) equal to the difference between Customer’s Usage Charges for
Qualifying Conferencing Services during such Contract Year and the Conferencing
Services Subminimum.

 

7.                                       Credits.

 

7.1                                 Installation Waiver.  For the Term, the
Company will waive the one-time installation and other one-time, non-recurring,
standard (non-expedite) charges associated with the implementation of Services
associated with the GSA Minimum (Service Options 1 and 2) under this Agreement,
excluding installation charges imposed by foreign PTTs and installation charges
by third party providers contracted for by Customer. In addition to the above
restrictions, installation charges for the following services are not subject to
the above installation waivers: digital subscriber line (DSL) services, services
of UUNET Technologies, Inc. and its Affiliates (domestic and international
services), services provisioned by WorldCom International, Inc., and services
provisioned by or through Avantel (in Mexico) and Stentor/Bell Canada (in
Canada). The non-recurring charges associated with the service provision of the
Extranet Minimum are not included in the Installation Waiver.

 

8.                                       Payment and Security Deposit.

 

8.1                                 Payment of the Company Invoices. Unless
otherwise specified in a Schedule attached hereto, all amounts due for Services
shall be billed in US Dollars. Unless otherwise specified in a Schedule attached
hereto, Customer is required to pay the Company for Services, including without
limitation any applicable underutilization charges and/or early termination
charges, within thirty (30) days after the date of receipt of the Company’s
invoice. Amounts not paid within thirty (30) days after the date of the invoice
will be considered past due and a failure to perform a material obligation under
this Agreement, and the Company may terminate this Agreement pursuant to Section
12.1 below (subject to the cure period set forth in Section 1.3(b) above) or
suspend the Services pursuant to Section 12.3 below (subject to the cure period
set forth in such Section). Failure of the Company to invoice Customer in a
timely manner for any amounts due hereunder shall not be deemed a waiver by the
Company of its rights to payment therefor.  Where an element of a Service is
considered to be rendered directly from a third party carrier to the Customer
and where said carrier does not have a one-stop billing arrangement with the
Company that allows the Company to bill Customer on behalf of such third party,
Customer agrees to pay for said element directly to such third party carrier.

 

8.2                                 Security Deposit. If the Company through a
commercially reasonable evaluation, determines that Customer is financially
unstable, the Company will notify customer in writing explaining the basis for
such evaluation and may request, and Customer shall furnish within **** of such
request, a bond or other form of security deposit to assure payment  (in an
amount not greater than all installation charges plus **** actual or estimated
Usage Charges for all the Services) to assure payment.

 

8.3                                 Verification of Taxes. On a semi-annual
basis (with the beginning of the first six month period being the Amended and
Restated Services Effective Date) upon written notice from Customer, the Company
and Customer shall meet on or after the end of the second full month after the
close of the previous ****, to review the accuracy of the Taxes (as that term is
defined in section 9 below) on invoices received during the previous ****.

 

Taxes, Governmental, and Other Charges.

 

9.1                                 Domestic and International Tax Charges.

 

(a)                                  All charges are exclusive of applicable
federal, state, local, and foreign gross sales, use, excise, utility, gross
receipts, value

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

4

--------------------------------------------------------------------------------


 

added taxes and other taxes, similar tax-like charges, and tax-related and other
surcharges as provided in the Company’s Guide and Tariff(s)  (“Taxes”), which
Customer shall pay, as long as such Taxes are  applied by Company similarly to
those Taxes applied by Company to Company’s similarly situated customers.

 

(b)                                 In the event that Customer provides the
Company with a valid, duly executed exemption certificate, the Company shall
exempt Customer  in accordance with applicable law, effective on the date the
exemption certificate is received by the Company.

 

(c)                                  Taxes based on the Company’s net income
shall be the sole responsibility of the Company; provided that, if Customer is
required by the laws of any foreign tax jurisdiction to withhold income or
profits taxes from any payment, Customer shall, within ninety (90) days of the
date of such withholding, provide to the Company official tax certificates
documenting remittance of such taxes to the relevant tax authorities.  Such tax
certificates shall be in a form sufficient under the US Internal Revenue Code to
document the qualification of such income or profits tax for the foreign tax
credit allowable against the Company’s US corporation income tax, and shall be
accompanied by an English translation.  Upon receipt of such certificates, the
Company will issue Customer a billing credit for the amounts represented
thereby.

 

(d)                                 If Customer disputes the application of any
Taxes, Customer shall give the Company written notice of the dispute within six
(6) months of the receipt of an invoice.  Otherwise, such application of Taxes,
as between the Company and Customer, shall be deemed correct and binding on
Customer.

 

(e)                                  The Company shall provide Customer with
reasonable assistance, at Customer’s reasonable expense), if Customer disputes
the imposition or accuracy of any Taxes directly with a governmental entity.

 

(f)                                    Charges for services under this Agreement
that provide Customer, in whole or in part,  with network access services will
be Taxed in whole as such.  The Taxes shall be applied to these services in
accordance with the Company’s standard Tax rates and applicability for network
access services and shall be applied similarly to those applied to similarly
situated customers of such services. Unless required by law  to do otherwise,
the Company shall determine the Tax rates and applicability based on the
location where such network access services are provided.  Such determinations
are made automatically by the original billing system utilized for such
services, in accordance with the Company’s standard Tax applicability for such
services.

 

Unless the Company’s original billing system for the network access services
provided Customer under this Agreement is also utilized for final invoicing to
Customer, the Company shall manually prepare the final Customer invoice so that
the rates agreed to herein, and the associated Taxes, are properly reflected. 
To do this, the Company shall take the amount for the charges that are processed
through the original billing system and adjust them to the amount due under this
Agreement.  The applicable Taxes applied through the original billing system
shall likewise be adjusted in proportion to the adjustment for the charges.

 

If any charge for the network access service does not flow through the original
billing system, the Taxing engine utilized by the original billing system will
be separately queried to calculate the appropriate Taxes due on such charge.

 

Charges under this Agreement to provide Customer, in whole or in part, with the
use of Customer Premise or other equipment will be Taxed in whole as such.  The
Taxes shall be applied in accordance with the Company’s standard Tax rates and
applicability for such Customer Premise or other equipment and shall be applied
similarly to those applied to similarly situated customers. Unless required by
law to do otherwise, the Company shall determine the Tax rates and applicability
based on the location of the equipment. Such determinations are made
automatically by the original billing system utilized for such equipment, in
accordance with the Company’s standard Tax applicability for such charges.

 

Unless the Company’s original billing system for the Customer Premise or other
equipment provided Customer under this Agreement is also utilized for final
invoicing to Customer, the Company shall manually prepare the final Customer
invoice so that the rates agreed to herein, and the associated Taxes, are
properly reflected.  To do this, the Company shall take the amount for the
charges that are processed through the original billing system and adjust them
to the amount due under this Agreement.  The applicable Taxes applied through
the original billing system shall likewise be adjusted in proportion to the
adjustment for the charges.    If any charge for the Customer Premise or other
equipment does not flow through the original billing system, the Taxing engine
utilized by the applicable original billing system will be separately queried to
calculate the appropriate Taxes due on such charge.

 

Taxes shall be separately stated on the invoice.  Solely for purposes of invoice
display, various Taxes may be summarized and/or combined with other Taxes on one
or more Tax lines on the invoice.

 

(g)                                 The Company shall indemnify and hold
Customer harmless from any penalty and interest imposed on Customer for the
underpayment, to the extent not due to the fault of Customer, of any Taxes that
were paid to the Company by Customer.

 

9.2                                 Pass-Through Charges.  Unless otherwise
provided for in the applicable product description contained in a Schedule, the
Company will pass through to Customer, and Customer shall be solely responsible
for, any charges (including, without limitation, installation charges), fees,
Taxes and terms and conditions of service imposed by domestic and international
access/egress service suppliers in relation to the provision of Services,
including, but not limited to, rate fluctuations in tariffs, communications
charges and access charges that are imposed or enacted by access suppliers after
the Services Effective DateCustomer shall be responsible for any gains or losses
associated with fluctuations in the exchange rate and/or timing of payment where
access charges are billed in non-US currency and are to be paid by Customers in
US Dollars.  the Company shall, for this limited purpose only, serve as
Customer’s representative in procuring, on Customer’s behalf and at no
additional cost to Customer for so procuring, the domestic and international
access/egress services from suppliers.

 

9.3                                 Notwithstanding anything in this Agreement
to the contrary, the Company may adjust its rates or charges, or impose
additional rates and charges, in order to recover amounts it is required or
permitted by governmental or quasi-governmental authorities to collect from or
pay to others to support statutory or regulatory programs during the course of
this Agreement, including, without limitation, Universal Service Fund charges,
Carrier Access Charges, and payphone use charges, or any successor of any such
charges, which are additional.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

10.                                 Confidential Information.  The Recipient (as
defined in Section 1.5 above) agrees as to any Confidential Information that may
be disclosed to it by the Discloser (as defined in Section 1.5 above) to (i) use
the Confidential Information only for the purposes of this Agreement or in
connection with the potential or actual provision of additional
telecommunications products and services to Customer, (ii) protect such
Confidential Information from disclosure to others, using the same degree of
care used to protect its own confidential or proprietary information of like
importance, but in any case using no less than a reasonable degree of care, and
(iii) reproduce and maintain on any copies of any Confidential Information such
proprietary legends or notices (whether of Discloser or a third party) as are
contained in or on the original or as the Discloser  may otherwise reasonably
request.  Subject to the restrictions in the preceding sentence, Recipient may
disclose Confidential Information received hereunder to its employees, officers,
agents and independent/sub contractors, and to its Affiliates and its
Affiliates’ officers, agents and independent/sub contractors, who have a need to
know, for the purpose of this Agreement, and who are bound to protect the
received Confidential Information from unauthorized use and disclosure under the
terms of a written agreement.  Confidential Information shall not otherwise be
disclosed to any third party without the prior written consent of the Discloser.
In any event, a party to this Agreement which makes Confidential Information
available to any third party, including, without limitation, as permitted
pursuant to this Section 10, shall remain liable for the handling by the
receiving third party of the received Confidential Information in conformity
with the requirements of this Agreement and for the breach by any such receiving
party of such requirements. For purposes of this Section 10, disclosure by a
party of Confidential Information to the Affiliate of the other party to this
Agreement or to a third party authorized by the other party to receive such
Confidential Information shall be deemed to be a disclosure to the other party
to this Agreement.  In the event that either party to this Agreement becomes
aware of any unpermitted third party disclosure of Confidential Information
hereunder, such party shall promptly notify the other party of such disclosure.

 

10.1                           The foregoing restrictions on use and disclosure
of Confidential Information do not apply to information that:  (i) was in
Recipient’s possession free of any obligation of confidence at the time of
Discloser’s communication thereof to Recipient; (ii) is, or becomes publicly
known, through no wrongful act or omission of Recipient;  (iii) is rightfully
obtained by Recipient from third parties authorized to make such disclosure
without restriction; (iv) is developed independently by Recipient independently
of and without reference to the Confidential Information or other information
that Discloser disclosed in confidence to any third party; or (v) is identified
by Discloser as no longer proprietary or confidential.

 

10.2                           In the event Recipient is required by law,
regulation, order of a court or governmental body or agency, or the rules of a
securities exchange to disclose any of Discloser’s Confidential Information,
Recipient will promptly notify Discloser in writing prior to making any such
disclosure in order to facilitate Discloser seeking a protective order or other
appropriate remedy from the proper authority.  Recipient agrees to cooperate
with Discloser in seeking such order or other remedy, and to exercise reasonable
efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information. If such assurances are not received, the
parties will use their commercially reasonable efforts  to reach agreement as to
the extent of any required disclosures, however, notwithstanding such lack of
agreement,  Recipient shall not be precluded from making any such required
disclosures, nor will Discloser be precluded from continuing to seek said
protective order or other appropriate remedy from the proper authority.

 

10.3                           All Confidential Information disclosed under this
Agreement shall be and remain the property of Discloser.  All such information
shall be returned to Discloser, promptly upon the earlier of: (i) the written
request of the Discloser, or (ii) termination or expiration of this Agreement,
and shall not thereafter be retained in any form by Recipient.

 

10.4                           The parties acknowledge that their respective
Confidential Information is unique and valuable, and that breach by either party
of the obligations of this Agreement regarding such Confidential Information
will result in irreparable injury to the affected party for which monetary
damages alone would not be an adequate remedy.  Therefore, the parties agree
that in the event of a breach or threatened breach of such provisions, the
affected party shall be entitled to specific performance and injunctive or other
equitable relief as a remedy for any such breach or anticipated breach without
the necessity of posting a bond.  Any such relief shall be in addition to and
not in lieu of any appropriate relief in the way of monetary damages.

 

11.                                 Termination Liability. If (a) Customer
terminates this Agreement during the Term other than pursuant to Section 12.1,
or (b) the Company terminates this Agreement in accordance with Section 12.1 or
12.2, Customer will pay:  (i) all accrued but unpaid charges incurred through
the date of such termination; (ii) an amount (which Customer hereby agrees is
reasonable) equal to the aggregate of the Monthly Minimum(s) (and a pro rata
portion thereof for any partial Monthly Period) that would have been applicable
for the remaining unexpired portion of the Term on the date of such termination;
(iii) any and all credits received by Customer hereunder (unless otherwise
specified and exclusive of the Interstate Service Credits, if any, and foreign
tax credits provided pursuant to Section 9.1(c), if any), in full, without
setoff or deduction; plus (iv) the aggregate termination charges, payable to any
third party suppliers or overseas access providers, if any, for which the
Company is or becomes contractually liable on behalf of Customer as a result of
such termination. If the Company terminates a Service in accordance with the
applicable Schedule, then Customer will pay termination charges in accordance
with that Schedule.

 

12.                                 Termination.

 

12.1                           Termination of the Agreement for Cause. Either
party may terminate this Agreement for Cause.

 

12.2                           Termination of the Agreement by the Company. 
WorldCom may terminate this Agreement  immediately upon notice to Customer if
(a) Customer fails to provide a bond or security deposit as required under
Section 8.2 above;  or (b) Customer provides false information to the Company
regarding the Customer’s identity, credit-worthiness, or its planned use of the
Services.  In addition, the Company may terminate this Agreement for Cause.

 

12.3                           Immediate Suspension of Services.   the Company
may suspend any Service provided under this Agreement following

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

written notice to Customer if Customer is past due on any invoice for Service
and fails to pay such invoice within ten (10) days following receipt of such
written notice thereof (except for those amounts that are clearly erroneous and
provided such error is described by Customer to WorldCom in writing within such
period).   The Company may, in good faith and using its commercially reasonable
business judgment, suspend any Service provided under this Agreement immediately
and without prior notice to Customer if: (a)  Customer fails to provide a bond
or security deposit as required under Section 8.2 above; (b) Customer provides
false information to the Company regarding the Customer’s identity,
credit-worthiness, or its planned use of the Services; (c) interruption of a
Service is necessary to prevent or protect against fraud or otherwise protect
the Company’s personnel, agents, facilities, or services; (d) Customer fails to
comply with applicable interconnection standards of the Company’s network; or
(e) Customer’s network interferes with the Company’s provision of services to
any other customers provided that such interference is not due to any action or
failure on the part of the Company or a  Company network limitation.  If the
reason for such suspension is not caused by Customer or its Affiliates, the
Company will credit Customer all or a prorated portion (depending on the
duration of the suspension) of any monthly recurring charges for  the suspended
Services.

 

12.4                           Bankruptcy.  Customer may terminate the
Agreement, without liability,: a) Upon written notice to the Company, if the
Company becomes insolvent, makes an assignment for the benefit of creditors,
files a voluntary petition or has an involuntary petition filed or action
commenced against it under the United States Bankruptcy Code, or any similar
federal or state law, becomes the subject of any proceedings related to its
liquidation, insolvency or for the appointment of a receiver or similar officer
for it, makes an assignment for the benefit of all or substantially all its
creditors, or enters into an agreement for the composition, extension, or
readjustment of all or substantially all of its obligations.  The parties
specifically acknowledge and agree that neither of the currently pending chapter
11 bankruptcy cases involving (i) WorldCom Inc., Case No. 02-13533, or (ii) MCI
WORLDCOM Communications Inc., Case No. 02-42223, before the United States
Bankruptcy Court of the Southern District of New York, the Honorable Arthur J.
Gonzalez presiding, shall trigger Customer’s termination rights in this section
12.4.a

 

13.                                 Indemnification.

 

13.1                           Customer and the Company agree to defend,
indemnify, and hold each other and the other’s Affiliates and their respective
independent/sub contractors harmless from and against any claims, suits, damages
and expenses (including third party claims, suits, damages and expenses asserted
against or incurred by the party seeking indemnification)  “Indemnitee”) arising
out of or relating to bodily injury to or death of any person, or loss of or
damage to real or tangible personal property or the environment, to the extent
that such claim, suit, damage, or expense was proximately caused by any
negligent or willful tortious act or omission on the part of the party from whom
indemnity is sought, its independent/sub contractors or employees (“Indemnifying
Party”).

 

13.2(A)         In addition to the above, Customer agrees to defend, at its own
expense, and indemnify and hold harmless MCI and its Affiliates and their
respective independent/sub contractors (collectively, the “Company
Indemnitees”), from and against any claims, suits, damages and expenses asserted
against or incurred by any of the Company Indemnitees to the extent arising out
of or relating to:  (i) content disseminated via the Services by Customer
(including any of its employees) or its independent/sub contractors ; and (ii)
Customer’s connection of a  Company product or service to any third party
service or network, including, without limitation, damages resulting from
unauthorized use of, or access to, the Company’s network by Customer or a third
party obtaining access through such connection, provided such damage could not
have been avoided by the Company’s use of reasonable precautions; (iii)
violation, misuse or misappropriation by Customer, its employees and
independent/sub contractors  of the trademarks, copyrights, moral rights, trade
secrets, or other proprietary rights or intellectual property rights of MCI  or
the Company  (“Company Marks”)  (other than a claim based on an assertion by a
third party that the Company does not own the Company Marks); (iv) false or
misleading advertising claims made by Customer about the Services; (v) violation
of local, state or federal law by Customer; and (vi) Customer’s use of a Service
in a manner which would violate the Company Acceptable Use Policy, which is made
a part of this Agreement and is available at www.mci.com/terms (the “Policy”),
subject to the provisions of Section 2.3 above.     Customer shall have the
exclusive right to defend or settle any such claim set forth in this Section
13.2.(A).  Customer’s obligation to defend and indemnify the Company against any
claim set forth in this Section is contingent upon: (a) the Company providing
Customer within a reasonable period of time written notice of such claim,
provided that the failure of the Company to provide the same shall not modify
Customer’s obligations under this Section 13.2.(A), except to the extent that
Customer is materially prejudiced

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

thereby; (b) the Company providing Customer, at Customer’s reasonable expense,
all reasonable information and assistance requested by Customer to settle or
defend such claim set forth in this Section; and (iii) the Company surrenders
exclusive control to Customer of the defense and/or settlement of any claim,
suit or other demand.  This Section 13.2.(A) provides the sole remedies of the
Company and the exclusive obligations of Customer and its Affiliates in
connection with any claim, suit, damage or expense set forth in this Section
13.2.(A).

 

13.2.(B)        In addition to its other indemnification obligations, the
Company agrees to defend, at its own expense, and indemnify and hold harmless
Customer and its Affiliates and their independent/sub contractors (collectively,
the “Customer Indemnitees”), from and against any claims, suits, damages and
expenses asserted against or incurred by any of the Customer Indemnitees arising
out of or relating to: (i) violation, misuse or misappropriation by the Company,
its employees and independent/sub contractors of the trademarks, copyrights,
moral rights, trade secrets, or other proprietary rights or intellectual
property rights of Customer or Customer’s Affiliates  (“Customer Marks”) (other
than a claim based on an assertion by a third party that Customer does not own
the Customer Marks); (ii) false or misleading advertising claims made by the
Company about the Services; and (iii) violations of local, state or federal law
by the Company.   The Company shall have the exclusive right to defend or settle
any such claim set forth in this Section 13.2.(B)..  The Company’s obligation to
defend and indemnify Customer Indemnitees against any claim set forth in this
Section is contingent upon: (a) Customer providing the Company within a
reasonable period of time written notice of such claim, provided that the
failure of the Company to provide the same shall not modify the Company’s
obligations under this Section 13.2.(B), except to the extent that the Company
is materially prejudiced thereby; (b) Customer providing the Company, at the
Company’s reasonable expense, all reasonable information and assistance
requested by the Company to settle or defend such claim set forth in this
Section; (iii) Customer surrenders exclusive control to the Company of the
defense and/or settlement of any claim, suit or other demand.  This Section
13.2.(B) provides the sole remedies of the Customer and the exclusive
obligations of the Company in connection with any claim, suit, damage or expense
set forth in this Section 13.2.(B).

 

13.2 (C)        Subject to Section 14, the Indemnifying Party shall pay all
damages, settlements, its expenses and costs, incurred in the defense, including
costs of investigation (if any), court costs and attorneys’ fees and costs.  
For the avoidance of doubt, Company and Customer Indemnitees shall be
responsible for their own attorneys’ fees and costs, court costs, costs of
investigation or similar fees and costs associated with the event giving rise to
the indemnification.

 

13.3                           Intellectual Property Infringement Indemnity.

 

13.3.1                  The Company shall at its expense defend, indemnify and
hold harmless Customer,  including its Affiliates (collectively, “Customer
Indemnities”) from and against any claims, suits, damages and expenses asserted
against or incurred by Customer Indemnities arising out of or relating to the
allegation that any Service as delivered by the Company infringes a third
party’s rights under any patent, copyright, trademark, or trade secret right or
other intellectual property right afforded by a jurisdiction where the Services
were provided  the Company shall pay (i)  judgments or settlements obtained by a
third party against the Customer Indemnitees (ii) the Company’s expenses and
costs incurred in the defense of the Customer Indemnitees  and (iii) subject to
Section 14, all damages incurred by the Customer Indemnitees, except, for the
avoidance of doubt, Customer Indemnitees shall be responsible for their own
attorneys’ fees and costs, court costs, costs of investigation or similar fees
and costs associated with the event giving rise to the indemnification.

 

13.3.2                  The Company shall be under no obligation to defend or
indemnify Customer to the extent that such third party claim, suit, or other
demand arises out of or relates to: (i) the Company’s compliance with Customer’s
specifications (unless the Company had actual knowledge that such specifications
would violate the claiming party’s intellectual property right at issue and the
Company was negligent in failing to disclose such information to Customer, in
which case the Company would bear fifty percent of the cost of Customer’s
defense of the claim); (ii) a combination of the Service with products or
services not provided by the Company,  (iii) a modification of the Service by
anyone other than the Company or its authorized independent/sub contractors,
unless the Company specifically required such modification; (iv) a use of the
Service that is inconsistent with this Agreement or the Company’s written
instructions; or (v) information, data, or other content not provided by the
Company. To the extent that a third party claim, suit or other demand arising
out of one or more conditions stated in Section 13.3.2(i) through (v) is
asserted against the Company, Customer shall at its expense defend the Company
and indemnify the Company in the amount of any final judgment or settlement
thereof.

 

13.3.3                  With respect to any pending or threatened claim, suit or
other demand as to which the Company is the indemnifying party pursuant to this
Section 13.3, the Company may in its discretion and at its own expense obtain
for Customer the right to continue using the Service or alternatively replace or
modify the Service, so that it is functionally equivalent but non-infringing. If
achievement of the foregoing is not commercially reasonable, the Company may, in
its sole discretion, terminate either the Service or this Agreement, without
liability of either party to the other, except for Customer’s obligation to pay
all charges incurred up to the time of such termination and the Company’s
obligation to reimburse Customer any prepaid and unearned fees.

 

13.3.4                  This Section 13.3 provides the sole remedies of Customer
and its Affiliates and the exclusive obligations of the Company in connection
with any third party claim, suit or other demand asserted against Customer or
its Affiliates described in this Section 13.3 or which otherwise asserts a
violation of a third party’s intellectual property rights.

 

13.5                           The indemnifying party under any of Sections 13.1
through 13.3 shall be excused from its obligations pursuant to the applicable
Section if the indemnified party fails to (i) provide prompt written notice of
the third party claim, suit or other demand to the indemnifying party, provided
that the failure of the  indemnified party to provide the same shall not modify
the indemnifying party’s obligations under this Section 13, except and to the
extent that indemnifying party is materially prejudiced thereby; (ii) cooperate
with all reasonable requests of the indemnifying party, at the indemnifying
party’s reasonable expense; and/or (iii) surrender exclusive control to the
indemnifying party of the defense and/or settlement of such claim, suit or other
demand.

 

14.                                 Disclaimer of Certain Damages/Limitation of
the Company’s Liability.

 

14.1                           Disclaimer of Warranties.  EXCEPT AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT AND THE SCHEDULES, THE COMPANY MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, AS TO ANY COMPANY SERVICES, RELATED PRODUCT OR
DOCUMENTATION.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE
SCHEDULES, THE COMPANY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR TITLE OR NONINFRINGEMENT OF THIRD PARTY RIGHTS. 
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE SCHEDULES, THE
COMPANY SPECIFICALLY DENIES ANY RESPONSIBILITY FOR THE ACCURACY OR QUALITY OF
INFORMATION OBTAINED THROUGH ITS SERVICES.

 

14.2                           Disclaimer of Certain Damages. NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY,
SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF
USE OR LOST BUSINESS, REVENUE, PROFITS, OR GOODWILL, ARISING IN CONNECTION WITH
THIS AGREEMENT, THE SERVICES, RELATED PRODUCTS, DOCUMENTATION AND/OR THE
INTENDED USE THEREOF, UNDER ANY THEORY OF TORT, CONTRACT, WARRANTY, STRICT
LIABILITY OR NEGLIGENCE, EVEN

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

IF THE PARTY HAS BEEN ADVISED, KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF
SUCH DAMAGES.  THIS SECTION SHALL NOT BE APPLICABLE (I) TO THIRD PARTY
SETTLEMENTS OR JUDGMENTS.

 

14.3                           Limitation of the Company’s Liability. WITHOUT
LIMITATION OF THE PROVISIONS OF SECTION 14.2 ABOVE, THE TOTAL LIABILITY OF THE
COMPANY TO CUSTOMER IN CONNECTION WITH THIS AGREEMENT SHALL BE LIMITED TO THE
LESSER OF (A) DIRECT DAMAGES PROVEN BY CUSTOMER OR (B)  **** .  THE FOREGOING
LIMITATION APPLIES TO ALL CAUSES OF ACTIONS AND CLAIMS, INCLUDING WITHOUT
LIMITATION BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT LIABILITY,
MISREPRESENTATION AND OTHER TORTS. FURTHER, THE COMPANY’S LIABILITY WITH RESPECT
TO INDIVIDUAL COMPANY SERVICES MAY ALSO BE LIMITED PURSUANT TO THE TERMS AND
CONDITIONS OF THE APPLICABLE SCHEDULE.  CUSTOMER ACKNOWLEDGES AND ACCEPTS THE
REASONABLENESS OF THE FOREGOING DISCLAIMERS AND LIMITATIONS OF LIABILITY. NO
CAUSE OF ACTION UNDER ANY THEORY WHICH ACCRUED MORE THAN **** PRIOR TO THE
INSTITUTION OF A LEGAL PROCEEDING ALLEGING SUCH CAUSE OF ACTION MAY BE ASSERTED
BY EITHER PARTY AGAINST THE OTHER.  HOWEVER, NOTHING IN THIS SECTION 14.3 SHALL
LIMIT THE COMPANY’S LIABILITY: (A) IN TORT FOR ITS WILLFUL OR INTENTIONAL
MISCONDUCT, (B) FOR BODILY INJURY OR DEATH PROXIMATELY CAUSED BY THE COMPANY’S
NEGLIGENCE, OR (C) LOSS OR DAMAGE TO REAL PROPERTY OR TANGIBLE PERSONAL PROPERTY
PROXIMATELY CAUSED BY THE COMPANY’S NEGLIGENCE; OR (D) FOR COSTS OF DEFENSE OR
THIRD PARTY SETTLEMENTS OR JUDGMENTS UNDER ANY INDEMNIFICATION OBLIGATION
ARISING UNDER   SECTION 13 ABOVE

 

14.4                           Limitation of Customer’s Liability. WITHOUT
LIMITATION OF THE PROVISIONS OF SECTION 14.2 ABOVE, THE TOTAL LIABILITY OF
CUSTOMER (INCLUDING THE CORPORATIONS TAKING SERVICE HEREUNDER) TO THE COMPANY IN
CONNECTION WITH THIS AGREEMENT SHALL BE LIMITED TO THE LESSER OF (A) DIRECT
DAMAGES PROVEN BY THE COMPANY OR (B) ****.  THE FOREGOING LIMITATION APPLIES TO
ALL CAUSES OF ACTIONS AND CLAIMS, INCLUDING WITHOUT LIMITATION BREACH OF
CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATION
AND OTHER TORTS.    THE COMPANY ACKNOWLEDGES AND ACCEPTS THE REASONABLENESS OF
THE FOREGOING DISCLAIMERS AND LIMITATIONS OF LIABILITY. NO CAUSE OF ACTION UNDER
ANY THEORY WHICH ACCRUED MORE THAN **** PRIOR TO THE INSTITUTION OF A LEGAL
PROCEEDING ALLEGING SUCH CAUSE OF ACTION MAY BE ASSERTED BY EITHER PARTY AGAINST
THE OTHER.  HOWEVER, NOTHING IN THIS SECTION 14.4 SHALL LIMIT CUSTOMERS
LIABILITY: (A) IN TORT FOR ITS WILLFUL OR INTENTIONAL MISCONDUCT, (B) FOR BODILY
INJURY OR DEATH PROXIMATELY CAUSED BY CUSTOMER’S NEGLIGENCE, OR (C) LOSS OR
DAMAGE TO REAL PROPERTY OR TANGIBLE PERSONAL PROPERTY PROXIMATELY CAUSED BY
CUSTOMER’S NEGLIGENCE; (D) FOR COSTS OF DEFENSE OR FOR THIRD PARTY SETTLEMENTS
OR JUDGMENTS UNDER ANY INDEMNIFICATION OBLIGATION ARISING UNDER SECTION 13
ABOVE;  (E) FOR AMOUNTS PAYABLE BY CUSTOMER OR THE CORPORATIONS FOR SERVICES
PROVIDED HEREUNDER; (F) FOR EARLY TERMINATION OR UNDERUTILIZATION CHARGES
INCURRED UNDER  THIS AGREEMENT.

 

15.                                 Compliance with Laws. All Services are
provided subject to applicable local laws and regulation, including the
applicable Tariffs, the Guide and price lists of the Company, in the countries
in which Service is provided.  Each party is responsible for complying with all
laws and regulations applicable to its respective obligations related to this
Agreement and the Services including without limitation (i) local license or
permit requirements, (ii) export, import and customs laws and regulations (such
as the export and re-export controls under the US Export Administration
Regulations and/or similar regulations of the US or any other country) which may
apply to certain equipment, software and technical data provided hereunder, and
(iii) foreign corrupt practices acts. Notwithstanding the foregoing, the Company
does not represent that any necessary import, export or customs licenses or
approvals will be granted with respect to the Services provided hereunder.   The
Company represents and warrants that it will comply with the Sarbanes-Oxley Act
of 2002 as amended from time to time (“SOX”).

 

16.                                 Participation by Affiliates. Affiliates of
the Customer, in which the Customer has an equity ownership interest of **** or
greater (“Customer Affiliates”), may purchase Services pursuant to this
Agreement.  Customer shall remain financially responsible to the Company for all
charges incurred by Customer Affiliates hereunder.  The Services provided
hereunder are intended solely for the use and benefit of Customer and Customer
Affiliates.  Customer Affiliates shall have no direct recourse to the Company
and shall direct all matters relating to ordering, delivery, availability, or
quality of services to Customer.  Use of the Services by Customer Affiliates
shall be deemed a use of the Services by Customer.

 

17.                               Security Regulations. The Company personnel
will be instructed to comply with security regulations pertinent to each
Customer     location and reasonable oral security instructions or demands of
that location’s personnel. The Company personnel, when deemed appropriate by
Customer, in its sole discretion, will be issued a visitor identification card
by such entity. Such cards will be surrendered by  the Company personnel upon
demand by the issuer and without further demand upon expiration or termination
of this Agreement.   The Company shall not attempt to gain access to restricted
areas, to systems, or to Confidential Information in the possession of
Customer   beyond the access permitted by that entity.

 

18.                                 Performance of Services.  The Company shall
provide the Services, including installations, in a good and workmanlike manner
in accordance with generally accepted industry standards.

 

19.                                 Notice of Known Defects.  The Company will
use reasonable efforts to inform Customer of any defects in the Services known
to the Company which might materially interfere with operation or use of the
Services.   The Company represents  that it knows of no material defect in the
Services security mechanisms, of any time bombs (code inserted by the
manufacturer or the Company, which is

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

not described in the documentation or otherwise disclosed to Customer, whose
purpose is to halt effective operation or use of the Service on conditions set
by or triggered by any event or person other than Customer), viruses (code
embedded in a component of the Service whose purpose is to halt effective
operation or use of the Service on conditions set by or triggered by an event or
a person other than Customer), trap doors (means by which an unauthorized user
may circumvent the security protections of the Service or any part thereof), and
similar devices.  The Company will use its reasonable efforts to promptly give
written notice to Customer of any later discovered defects in its security
mechanisms, such as time bombs, viruses, trap doors, or similar devices during
the effectiveness of this Agreement.  Notwithstanding the foregoing, the Company
makes no representation or warranty to Customer as to the security of the
Service and does not guarantee that the Service will be secure from unauthorized
use.

 

20.                                 Use of Names and Marks:  Nothing in this
Agreement shall create in either party any rights in any trademark, trade name,
service mark, insignia, symbol, identification and/or logotype of the other
party (including its parent, subsidiaries and affiliates).  Before either party
uses any such mark of the other party, it shall obtain the prior written consent
of the other party.

 

21.                                 Not Used

 

22.                                 Personnel.

 

22.1                           In no event shall a party or employees or
independent contractors of that party be or be considered employees or
independent contractors of the other party.  Except as stated herein, matters
governing the terms and conditions of employment of a party’s employees and
independent/sub contractors are entirely within the control of that party. 
Except as stated herein, each party’s business matters such as work schedules,
wage rates, withholding income taxes, disability benefits or the matter and
means through which a party’s obligations to its employees or other
independent/sub contractors will be accomplished are entirely within the
discretion of the party.  Each party will be responsible for the supervision,
direction and control of its own personnel while engaged in performance of
activities under this Agreement. When this Agreement requires performance by the
Company or Customer’s employees or independent/sub contractors on the other
party’s (including the Corporations’, or other independent/sub contractor’s)
premises, the performing party shall carry and maintain Worker’s Compensation
Insurance in the minimum amounts of  **** and **** and Commercial Liability
Insurance with a limit of not less than ****  on ISO occurrence form CG 00 01 01
96 (or a substitute form providing equivalent coverage) covering its employees
or independent/sub contractors (or require its independent/sub contractors to
carry and maintain such insurance) in addition to any other statutory
requirements applicable to the location where Services are to be performed. The
performing party shall also carry and maintain Professional Liability (or
require its independent/sub contractors to carry and maintain such insurance)
against losses or damages caused by the performing party’s errors and omissions
in performing professional duties. Each party understands that the other may
self-insure a large portion of its Commercial General Liability insurance in
order to meet its obligations set forth herein.  Each party shall carry
automobile liability insurance with a limit of not less than **** each
accident.  All policies shall contain waivers of subrogation. Each party will
comply with all applicable governmental regulations, pay all applicable taxes,
and exercise control over its personnel (including its independent/sub
contractors).  Each party  shall be responsible for its own employee taxes or
other governmental taxes, fines, or fees (including all such taxes, any interest
or penalties and reasonable attorney’s fees and costs related thereto) related
to the employment of its personnel, and shall indemnify and hold harmless the
other party from any liability therefor.

 

22.2                           During the effectiveness of this Agreement and
for six months thereafter, a party (“Designating Party”) shall not hire the
other party’s employees , who, for MCI, are involved in the performance of the
Services, and, for Customer,  are located in Customer’s New York, Connecticut,
and Maryland locations, unless that employee has not been an employee of the
Designating Party  for  6 months

 

22.3                           Security Audit.  Once during the Term, MCI
agrees, on behalf of the Company, to allow a third party auditor, paid for by
the Customer (the “Auditor”), to audit Company’s compliance with Company’s 
security processes.  Such Auditor shall be chosen by the Customer from a list
compiled and agreed to jointly by the parties of third party auditors
experienced in performing such audits.  The Auditor shall execute a
non-disclosure agreement with the Company no less restrictive than the terms of
Section 10 herein prior to start of the audit.  The parties acknowledge and
agree that the Auditor shall not audit the Company backbone network or any
systems or networks related to the provision of services to other Company
customers.  The scope of the audit shall be limited to the Services,
Customer-specific equipment and related CPE and Network Control Center systems.

 

The Company shall only be required to provide 40 hours of Company resource to
assist in the audit process.

 

To the extent that the Auditor finds that the Company has failed to comply with
its own security processes, the Customer shall provide the Company with written
notice of such non-compliance and the Company shall have **** to cure the
non-compliance from the receipt of Customer’s notice.

 

23.                                 Miscellaneous.

 

23.1                           Assignment. Neither party may assign this
Agreement, or any rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld. 
Any attempted assignment without such prior written consent shall be void. 
Notwithstanding the foregoing, the Company may freely assign this Agreement to
its parent or any of their subsidiaries or affiliates, or any successor in
interest and the Company shall ensure that such assignee or successor shall be
bound by the terms and conditions of this Agreement.  Customer may assign this
Agreement   to its parent or any of their subsidiaries or affiliates upon the
Company’s approval of the creditworthiness of the proposed assignee, which shall
not be unreasonably delayed or withheld. Customer may share the use of the
Services with the Corporations subject to the terms and conditions set forth
herein provided that Customer shall be responsible for such use by the
Corporations. Subject to the foregoing, in the event of any assignment of this
Agreement or any rights hereunder by either party, the assigning party shall
remain liable for the performance of its obligations hereunder. Any attempted
transfer or assignment of this Agreement by either party not in accordance with
the terms of this Section 23.1 shall be null and void.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

23.2                           Governing Law.  The construction, interpretation
and performance of this Agreement, and all causes of action arising out of this
Agreement, whether in contract, indemnity, warranty, strict liability, tort, or
otherwise, shall be governed as follows: (1) as to elements subject to the
Communications Act of 1934, as amended (“the Telecom Act”), by the Telecom Act;
(2) as to elements subject to the Securities Act, by the Securities Act, and (3)
as to elements not controlled by the Telecom Act or the Securities Act, by the
domestic law of the State of New York without regard to its choice of law
principles.

 

23.3                           English Language.  In the event of a conflict
between this Agreement and any subsequent translations, this English language
version shall prevail.

 

23.4                           Enforceability. If any paragraph or clause of
this Agreement shall be held to be invalid or unenforceable by any body or
entity of competent jurisdiction, then the remainder of the Agreement shall
remain in full force and effect and the parties shall promptly negotiate a
replacement provision or agree that no replacement is necessary.

 

23.5                           No Waiver. Neither party’s failure, at any time,
to enforce any right or remedy available to it under this Agreement shall be
construed to be a waiver of such party’s right to enforce each and every
provision of this Agreement in the future.

 

23.6                           Notice. Any notice required to be given under
this Agreement shall be in writing, in English, and transmitted via overnight
courier, hand delivery or certified or registered mail, postage prepaid and
return receipt requested, to the parties at the addresses set forth below or
such other addresses as may be specified by written notice. Notice sent in
accordance with this Section shall be deemed effective when received. A party
may from time to time designate another address or addresses by notice to the
other party in compliance with this Section.

 

If to the Company:

 

MCI WORLDCOM Communications, Inc.

 

 

1 International Drive

 

 

Rye Brook, New York10573

 

 

Attn: ****

 

 

 

with a copy to:

 

MCI WORLDCOM Communications, Inc.

 

 

2 International Drive

 

 

Rye Brook, New York  10573

 

 

Attn: ****

 

 

 

If  to Customer:

 

The Nasdaq Stock Market, Inc.

 

 

80 Merritt Boulevard

 

 

Trumbull, CT 06611

 

 

Attn: ****

 

 

 

 

 

and

 

 

 

 

 

The Nasdaq Stock Market, Inc.

 

 

80 Merritt Boulevard

 

 

Trumbull, CT 06611

 

 

Attn: ****

 

 

 

With copy of notice of default or dispute to:

 

 

 

 

 

The Nasdaq Stock Market, Inc.

 

 

1801 K Street, N.W.- 8th Floor

 

 

Washington, DC 20006

 

 

Attn: ****

 

23.7                           Force Majeure. Any delay in or failure of
performance by either Customer or the Company under this Agreement (other than
repeated failures to comply with payment obligations) shall not be considered a
breach of this Agreement if and to the extent caused by events beyond the
reasonable control of the party affected, including but not limited to acts of
God, embargoes, governmental restrictions, strikes, riots, wars or other
military action, civil disorders, rebellion, fires, floods, vandalism, terrorism
or sabotage.  Market conditions and/or fluctuations (including a downturn of a
party’s business) shall not be deemed force majeure events.  The party whose
performance is affected by such events shall promptly notify the other party,
giving details of the force majeure circumstances, and the obligations of the
party giving such notice shall be suspended to the extent caused by the force
majeure and so long as the force majeure continues, and the time for performance
of the affected obligation hereunder shall be extended by the time of the delay
caused by the force majeure event. Notwithstanding the foregoing, if a force
majeure event extends more than 20 days, then the Company or Customer may
terminate the affected Service(s) (or the entire Agreement if all Services are
affected) without liability upon ten (10) days’ prior written notice to the
party whose performance is impaired by such event, provided that performance is
not resumed within such ten day period.

 

23.8                           Use of Facilities and Equipment. The Company’s
obligation under this Agreement is to furnish services consisting of facilities
and equipment that is exclusively of the Company’s choosing.   Unless otherwise
provided for in this Agreement, the Company may substitute facilities or
equipment used to furnish the Services or substitute comparable service for any
Service furnished under this Agreement, at any time.

 

23.9                           Survival.  The provisions of this Agreement which
by their nature are intended to survive this agreement shall survive the
termination or expiration of this Agreement.

 

23.10                     General. This Agreement, including the Tariffs, the
Guide, the Schedules, the Attachments and any other documents incorporated
herein by reference, constitutes the entire agreement between the parties with
respect to its subject matter, and supersedes all other representations,
understandings or agreements regarding this Agreement’s subject matter which are
not fully expressed herein. No amendment to this Agreement shall be valid unless
in writing and signed by both parties; provided however, that the Company may
modify its Tariffs and/or the Guide from time to time in accordance with law and
thereby affect the services furnished to Customer.  Section titles or references
used in this Agreement shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreements among the parties evidenced
hereby. The provisions of this Agreement which by their nature are intended to
survive this Agreement shall survive the termination or expiration of this
Agreement.  The parties have duly executed and agreed to be bound by this
Agreement as evidenced by the signatures of their authorized representatives.

 

23.11                     Signature Authorization. The parties have duly
executed and agreed to be bound by this Agreement as evidenced by the signatures
of their authorized representatives.  Each party represents and warrants to the
other that the signatory identified beneath its name has full authority to
execute this Agreement on its behalf.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE ONE

 

REGULATED TARIFFED SERVICES

 

1.               Service Provisioning and Receipt.  The Company will provide to
Customer intrastate and local telecommunications Service(s) pursuant to the
applicable Tariffs of the Company and its US-based affiliates and successors.

 

2.               Services.  The provisions in this Schedule contain additional
rates, discounts and certain other provisions applicable to the Services
provided to Customer pursuant to this Schedule One and the Tariffs (the
“Regulated  Tariffed Services”).

 

3.               Tariff Option.  The Company shall, if required, file a Tariff
Option consistent with the terms of this Schedule.

 

4.               Interstate Service Credits.

 

4.1         Customer will pay standard tariffed rates for domestic intrastate
the Company inbound and outbound voice service in all states.  Customer will
receive a monthly recurring credit to be applied to Customer’s interstate and
international Usage Charges for Regulated Non-Tariffed Services hereunder equal
to the sum of: (i) the product of  a fixed discount of **** multiplied by
Customer’s intrastate (except Maryland) outbound voice service (Feature Option
3A) Usage Charges for the current Monthly Period at standard Tariffed rates,
plus (ii) the product of a fixed discount of **** multiplied by Customer’s
intrastate (except Maryland)  inbound voice service (Feature Option 3B) Usage
Charges for the current Monthly Period at standard Tariffed rates. 
Notwithstanding the foregoing, in no event shall the amount of any such
Interstate Service Credit exceed Customer’s interstate and international Usage
Charges for Regulated Non-Tariffed Services for the Monthly Period in which such
credit is to be applied.  All of the foregoing credits are in lieu of any other
rates or discounts (tariffed or otherwise).

 

4.2         Customer shall receive each month a credit against its interstate
the Company switched data service Usage Charges  in an amount equal to the sum
of (i) the product of a fixed discount of **** multiplied by Customer’s
intrastate the Company switched data service (Feature Option 3A) Usage Charges 
calculated at standard tariff rates for the current Monthly Period at standard
Tariffed rates, plus (ii) the product of a fixed discount of **** multiplied by
Customer’s intrastate the Company inbound switched data service (Feature Option
3B) Usage Charges for the current Monthly Period at standard Tariffed rates. 
All of the foregoing credits are in lieu of any other rates or discounts
(tariffed or otherwise).

 

4.3         Notwithstanding the foregoing, in no event shall the aggregate
amount of the credits described in this Section 4 exceed Customer’s interstate
and international Usage Charges for Regulated Services for the Monthly Period in
which such credit is to be applied.  All of the foregoing credits are in lieu of
any other rates or discounts (tariffed or otherwise).

 

5.               Local Services .

 

5.1         From time to time during the Term, MCI or the Company may offer
local access or local exchange telephone services (collectively, “Local
Service”).  As of the Effective Date, Local Service is provided by MCI or
Company pursuant to applicable state tariffs. “Local Service Charges” (as
defined below) will contribute to Customer’s Monthly Minimum, but will not be
eligible to receive any discounts under this Agreement unless otherwise
expressly stated.  For purposes of this Agreement, “Local Service Charges” means
the Company’s Tariffed or standard rates and charges for Local Service, net of
associated credits or discounts, and includes applicable monthly usage and
monthly recurring charges, local line charges, analog and digital trunk charges,
and Direct-Inward Dialing analog, digital and number charges.  Local

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

Service Charges do not include charges for resold local exchange services,
Directory Assistance charges and surcharges, charges for enhanced services (such
as charges for voice mail or call manager), non-recurring charges, Operator
Services charges and surcharges, access/egress (or related) charges imposed by a
third party other than MCI or the Company, applicable sales, use, excise,
utility, and gross receipts taxes and other similar tax-like surcharges.

 

5.2         Where the Company has received applicable regulatory approval and
filed the necessary Tariff(s), Customer shall be enrolled in an the Company
On-Net Term Plan and will receive the discount associated with the **** and ****
(currently ****) on its eligible monthly charges for the Company
facilities-based local exchange service. Enrollment in the the Company On-Net
Term Plan hereunder is subject to the terms and conditions of the the Company
On-Net Term Plan program set forth in the applicable Tariffs or price lists.

 

Additionally, Customer shall receive a lump sum, incremental credit based on
Customer’s calendar year Local Service Charges equal to or in excess of **** in
accordance with the table below.  For example, if Customer’s annual Local
Service Charges equal ****, Customer shall receive a lump sum credit of ****; if
Customer’s annual Local Service Charges equal ****, Customer shall receive a
lump sum credit of **** calculated as ****.

 

Annual Local Service Usage

 

Incremental Credit

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

 

Customer shall be eligible for all Company Local Service programs and
promotions, exclusive of the Company Charter Member or  Company Investor
programs and promotional rates and discounts affecting Local Service Charges.

 

6.               Maryland Intrastate Rates.

 

6.1         In lieu of any other rates or discounts, for intrastate outbound
voice service (Option ****) within Maryland, Customer shall receive the
following fixed postalized rates based on call origination/termination type:

 

ORIGINATION

 

TERMINATION

 

 

 

LOCAL

 

DEDICATED

 

SWITCHED

 

LOCAL

 

****

 

****

 

****

 

DEDICATED

 

****

 

****

 

****

 

SWITCHED

 

****

 

****

 

****

 

 

6.2         In lieu of any other rates or discounts, for intrastate inbound
voice service (Option ****) within Maryland, Customer shall receive the
following fixed postalized rates based on call termination type:

 

ORIGINATION

 

TERMINATION

 

 

 

LOCAL

 

DEDICATED

 

SWITCHED

 

LOCAL

 

****

 

****

 

****

 

SWITCHED

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

#

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE TWO

 

UNITED STATES ENHANCED SERVICES

 

1.                                       Enhanced Service(s).  The term
“Enhanced Service(s)” means only those non-tariffed and non-regulated services
provided by the Company to Customer pursuant to this Schedule Two.  Attachment
2-1, attached hereto and incorporated by reference, contains additional rates,
discounts and certain other provisions applicable to the Enhanced Services
provided to Customer pursuant to this Schedule Two.  To the extent that the
terms and conditions of  Attachment 2-1 are inconsistent with the terms and
conditions of this Schedule Two, Attachment 2-1 governs with respect to the
corresponding Enhanced Service.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT 2-1

WorldCom Audio-On-Demand

 

1.                                       Audio-on-Demand Service

 

Audio-on-Demand Service offers the capability to allow access to a menu of up to
twenty (20) stored audio conferences via touch-tone phone.  Customer can either
administer the application directly or request assistance from the Company to
manage the application.  Audio-on-Demand Service options include voice response
and customized greetings.

 

2.                                       Rates and Charges

 

A.                                   Pricing Structure:  The pricing structure
for WorldCom Audio-On-Demand consists of the following elements:  SET-UP FEES,
MAINTENANCE FEES, TOLL-FREE NUMBER USAGE CHARGES, TOLL NUMBER USAGE CHARGES,
VOICE RESPONSE TRANSCRIPTION FEES, VOICE RESPONSE ACTIVATION FEES, VOICE
RESPONSE RETRIEVAL FEES, VOICE RESPONSE TAPE FEES, and VOICE TALENT FEES.  All
pricing elements shall receive the Company’s then-current standard list rates,
as may be changed from time to time.  Except as specifically stated herein, the
current standard list pricing is as follows:

 

(i)                                     SET-UP FEES: Customer will be charged
the standard list price, currently ****, for the one-time set-up fees associated
with WorldCom Audio-On-Demand service.

 

(ii)                                  MAINTENANCE FEES: Customer will be charged
the standard list price, currently ****, during each Monthly Period of the Term
for the Maintenance Fees associated with WorldCom Audio-On-Demand service.

 

(iii)                               TOLL-FREE NUMBER USAGE CHARGES:  Customer
will be charged **** per participant for Toll-Free Number Usage charges during
each Monthly Period of the Term.

 

(iv)                              TOLL NUMBER USAGE CHARGES:  Customer will be
charged **** per participant for Toll Number Usage charges during each Monthly
Period of the Term.

 

(v)                                 VOICE RESPONSE TRANSCRIPTION FEES:  Customer
will be charged the  standard list price, currently **** plus an administrative
access fee* per transcription, for Voice Response Transcription fees. (* 
****charge for downloading the information for Voice Response Reporting.)

 

(vi)                              VOICE RESPONSE ACTIVATION FEES: Customer will
be charged the standard list price, currently **** per activation, for Voice
Response Activation Fees.

 

(vii)                           VOICE RESPONSE RETRIEVAL FEES:  Customer will be
charged the standard list price for Voice Response Retrieval fees, which is
currently **** per person limited to **** prompts.

 

(viii)                        VOICE RESPONSE TAPE FEES:  Customer will be
charged the standard list price, currently **** per tape used, for Voice
Response Tape fees.

 

(ix)                                VOICE TALENT FEES:  Customer will be charged
the standard list price, currently  **** for every **** per recorded voice, for
Voice Talent fees.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

ATTACHMENT 2-2

WorldCom Instant Replay PLUS

 

1.                                       Instant Replay PLUSSM Service

 

Instant Replay PLUSSM is a conferencing application that combines Integrated
Voice Response, Voice Messaging and Fax back capabilities.  Callers may access a
recording of a specific audio conference either by toll-free access or toll
access.  Recorded prompts give a caller various options, including entering a
fax number to receive an agenda or other information by fax, listening to a
recording of the audio conference, retrieving a specific “Hot Topic” by recorded
message or fax while listening to the audio conference (in which case the caller
will temporarily exit out of the recording of the audio conference and return
after retrieving the Hot Topic), and leaving detailed messages at the end of the
caller’s call.  In addition, a caller may pause or rewind the recording. 
Instant Replay PLUSSM allows Customer to select up to nine (9) Hot Topics.  If a
Hot Topic is used as a recorded message, there is a **** time limit per Hot
Topic.  Customer may choose toll-free access, toll access or both.

 

2.                                       Rates and Charges

 

A.                                   Pricing Structure:  The pricing structure
for WorldCom Instant Replay PLUS consists of the following elements: SET-UP
FEES, MAINTENANCE FEES, TOLL-FREE NUMBER USAGE CHARGES, TOLL NUMBER USAGE
CHARGES, VOICE RESPONSE TRANSCRIPTION FEE, VOICE RESPONSE ACTIVATION FEES, VOICE
RESPONSE RETRIEVAL FEES, VOICE RESPONSE TAPE FEES, DOMESTIC FACSIMILE FEES, and
INTERNATIONAL FACSIMILE FEES.  All pricing elements shall receive the Company’s
then-current standard list rates, as may be changed from time to time. Except as
specifically stated herein, the current standard list pricing is as follows:

 

(i)                                     SET-UP FEES: Customer will be charged
the standard list price, currently **** per service, for the one-time set-up
fees associated with WorldCom Instant Replay PLUSSM.

 

(ii)                                  MAINTENANCE FEES: WorldCom will waive the
standard list price during each Monthly Period of the Term for the Maintenance
Fees associated with WorldCom Instant Replay PLUSSM.

 

(iii)                               TOLL-FREE NUMBER USAGE CHARGES:  Customer
will be charged **** per minute per participant for Toll-Free Number Usage
charges during each Monthly Period of the Term.

 

(iv)                              TOLL NUMBER USAGE CHARGES:  Customer will be
charged **** per minute per participant for Toll Number Usage charges during
each Monthly Period of the Term.

 

(v)                                 VOICE RESPONSE TRANSCRIPTION FEES:  Customer
will be charged the  standard list price, currently **** plus an administrative
access fee* per transcription, for Voice Response Transcription fees. (*  ****
charge for downloading the information for Voice Response Reporting.)

 

(vi)                              VOICE RESPONSE ACTIVATION FEES:  Customer will
be charged the standard list price, currently **** per activation, for Voice
Response Activation Fees.

 

(vii)                           VOICE RESPONSE RETRIEVAL FEES:  Customer will be
charged the standard list price for Voice Response Retrieval fees, which is
currently **** per person limited to **** prompts.

 

(viii)                        VOICE RESPONSE TAPE FEES:  Customer will be
charged the standard list price for Voice Response Tape Fees, which is currently
**** per tape used.

 

(ix)                                DOMESTIC FACSIMILE FEES:  Customer will be
charged **** per page for Domestic Facsimile Fees associated with WorldCom
Instant Replay PLUSSM.

 

(x)                                   INTERNATIONAL FACSIMILE FEES: Customer
will be charged the then-current standard list price, which varies by where the
usage originates from and/or terminates to, for international service.

 

(xi)                                INSTANT REPLAY PLUS INDEX SELECT SET-UP
FEE:  Customer will be charged **** per service* for the set-up fees associated
with Instant Replay Plus Index Select.

 

(xii)                           INSTANT REPLAY PLUS PRE OR POST-SURVEY SET-UP
FEE:  Customer will be charged **** per service* for the set-up fees Instant
Replay Plus Pre or Post-Survey.

 

(xiii)                          INSTANT REPLAY PLUS PRE AND POST SURVERY SET-UP
FEE:  Customer will be charged **** per service* for the set-up fees associate
with Instant Replay Plus Pre and Post Survey.

 

*Per IVR access number or Multipoint Fax mailbox set up.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

ATTACHMENT 2-3

RSVP

 

1.                                       Service Description

 

RSVP Service is an integrated service offering that allows callers to leave
either voice and/or fax messages on a single customer message repository.  RSVP
Service integrates voice, fax, and data communications into a single number for
message receipt and retrieval.  Callers can reach an RSVP Service via a
dedicated toll-free number or through a toll access number defined by the
selected area.

 

2.                                       Rates and Charges

 

A.                                   Pricing Structure:  The pricing structure
for WorldCom RSVP consists of the following elements:  SET-UP FEES, MAINTENANCE
FEES, TOLL-FREE NUMBER USAGE CHARGES, TOLL NUMBER USAGE CHARGES, VOICE RESPONSE
TRANSCRIPTION FEES, VOICE RESPONSE RETRIEVAL FEES, VOICE RESPONSE TAPE FEES,
VOICE TALENT FEES, PHONE OR PAGE MESSAGE NOTIFICATION RATES, DOMESTIC FACSIMILE
FEES, and INTERNATIONAL FACSIMILE FES.  All pricing elements shall receive the
Company’s then-current standard list rates, as may be changed from time to
time.  Except as specifically stated herein, the current standard list pricing
is as follows:

 

(i)                                     SET-UP FEES: Customer will be charged
the standard list price, currently ****, for the one-time set-up fees associated
with RSVP service.

 

(ii)                                  MAINTENANCE FEES: The Company will waive
the standard list price during each Monthly Period of the Term for the
Maintenance Fees associated with RVSP.

 

(iii)                               TOLL-FREE NUMBER USAGE CHARGES:  Customer
will be charged **** per minute per participant for Toll-Free Number Usage
charges during each Monthly Period of the Term.

 

(iv)                              TOLL NUMBER USAGE CHARGES:  Customer will be
charged **** per minute per participant for Toll Number Usage charges during
each Monthly Period of the Term.

 

(v)                                 VOICE RESPONSE TRANSCRIPTION FEES:  Customer
will be charged the standard list price, currently **** plus an administrative
access fee* per transcription, for Voice Response Transcription fees. (*  ****
per minute charge for downloading the information for Voice Response Reporting.)

 

(vi)                              VOICE RESPONSE RETRIEVAL FEES:  Customer will
be charged the standard list price for Voice Response Retrieval fees, which is
currently **** per person limited to **** prompts.

 

(vii)                           VOICE RESPONSE TAPE FEES:  Customer will be
charged the standard list price, currently  **** per tape used, for Voice
Response Tape fees.

 

(viii)                        VOICE TALENT FEES:  Customer will be charged the
standard list price, currently **** for every **** minutes per recorded voice,
for Voice Talent fees.

 

(ix)                                PHONE OR PAGE MESSAGE NOTIFICATION RATES:
Customer will be charged the standard list price, currently **** per
notification, for phone or page message notification fees.

 

(x)                                   DOMESTIC FACSIMILE FEES:  Customer will be
charged **** per page for Domestic Facsimile Fees associated with RSVP.

 

(xi)                                INTERNATIONAL FACSIMILE FEES: Customer will
be charged the then-current standard list price, which varies by where the usage
originates from and/or terminates to, for international facsimile fees
associated with RSVP service.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

ATTACHMENT 2-4

WorldCom Multipoint Fax

 

1.                                      Multipoint Fax Service Description. 
Multipoint Fax provides simultaneous fax document distribution to multiple fax
machines or personal computers.  In order to make use of the Multipoint Fax
Service, Customer must provide the Company with fax distribution lists via
e-mail, fax, mail, diskette, or modem.  Under Standard Multipoint Fax Service,
WorldCom will make up to four (4) attempts to send a fax to each destination on
a fax distribution list.  After the fax has been successfully delivered to each
destination on the list, or after four (4) attempts have been made to deliver
the fax to those destinations to which it could not be successfully delivered,
Customer will be faxed a Non-Delivery Detail Report or All-Attempt Delivery
Detail Report (as specified by the Customer at the time service is
established).  The Report will show, by destination, whether the transmission
was successful or failed.  A cover sheet is considered a page.  Customer does
not pay for any transmitted pages that were not delivered successfully.

 

The Company also offers the Administrative Software Option, which will provide
Customer with all of the features of Standard Multipoint Fax Service, while also
providing Customer with the capability to upload distribution lists and initiate
a fax distribution from its own PC with fax software.  In order to take
advantage of the Administrative Software Option, Customer must license the
Multipoint Fax administrative software, which must be returned to the Company
upon expiration or termination of this Attachment 2-4.  If Customer subscribes
for the Administrative Software Option, Customer will be permitted to choose: 
(i) how many attempts it wants the Multipoint Fax Service to make with respect
to each destination, (ii) the use of Text Merge, which provides Customer with a
choice of the type and positioning of information on the page (up to five
fields), (iii) a cover sheet, and (iv) the delivery report received
(Non-Delivery Detail Report which only shows failed deliveries or the
All-Attempt Delivery Detail Report, which  shows successful and failed
deliveries).

 

2.                                      Rates and Charges. Customer shall be
charged the then-current Company standard list rates (as may be changed from
time to time) for all features associated with Multipoint Fax. Customer will be
charged **** per page for domestic fax processing fee.  Additionally, the
current standard list pricing is as follows:

 

Description of Fee

 

Rates and Charges

 

Set-Up Fees:

 

**** per Service*

 

 

 

 

 

Maintenance Fees:

 

****

 

 

 

 

 

Multipoint Fax Administrative Software License:

 

****

 

Fax Processing Fee (International):

 

****

 

 

--------------------------------------------------------------------------------

*Per Multipoint Fax mailbox set up.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT 2-5

WORLDCOM CONFERENCE WEBCAST SERVICE

 

1.                                       Definitions.

 

1.1                                 “Content” refers to the information,
materials, copyrights, trademarks, data, images, and any other intellectual
property disseminated via the WorldCom Conference Webcast Service.  Customer
will load the Content through a web-based interface or with the Company’s
assistance.

 

1.2                                 “Event(s)” shall mean either a live or
recorded audio or video one-way conference or an interactive videoconference
using audio and video streaming services, which provide for the ability to take
an encoded stream and access it from a web site so that one or more Participants
can view the live or recorded Event via an Internet browser.

 

1.3                                 “Host” refers to the Customer’s single point
of contact for all issues relating to the Content.  The Host is the main
coordinator of the Event and the person who makes reservations for the Event.

 

1.4                                 “Maximum Simultaneous Streams” (MSS) refers
to the maximum number of Participants who can view an Event, either live or
recorded, at the same time.

 

1.5                                 “Meeting Manager” is  the Company
representative who helps the Host and Presenter coordinate the Event.

 

1.6                                 “On-Demand Content” refers to Content that
is stored and can be viewed by Participants on demand.

 

1.7                                 “Participants” refer to those individuals
accessing and viewing a Customer’s Event via the WorldCom Conference Webcast
Service.

 

1.8                                 “Presenter” is the person under whose name
the Event has been reserved.  The Presenter may also be the Host of the Event.

 

2.                                       Service Provision.   The WorldCom
Conference Webcast Service (hereinafter referred to as the “Webcast Service”) is
not offered pursuant to a tariff, but shall be provided pursuant to the terms
and conditions of this Attachment and applicable provisions in the Agreement. 
If at any time during the term of this Attachment, the Company tariffs any
non-tariffed portion of the Webcast Service provided to Customer (“Newly
Tariffed Service”), Customer agrees that such tariff shall govern with respect
to the Newly Tariffed Service.  The Newly Tariffed Service shall continue to be
provided to Customer at the same rates, charges, discounts, term commitment, and
volume commitment, if any, as set forth herein.

 

3.                                       Service Description.  The Webcast
Service refers to those audio and video streaming services and applications
offered by the Company, which provide for the ability to digitally encode
Content taken directly from an audioconferencing or  videoconferencing bridge
and make the Content available for Participants to view the live or recorded
Event via an Internet browser.  Video streaming services are not currently
available.

 

4.                                       Limits on Use.  The Webcast Service is
only provided to Customer in conjunction with an operator attended
audioconference call (Standard or Premier) or Premier level videoconference call
service of WorldCom Conferencing Services.  Resale to or use by another
organization is prohibited.  The Company may suspend the Webcast Service or
terminate this Attachment effective upon notice for violation of the terms and
conditions of this Section.

 

5.                                       Term and Usage.

 

5.1              Term: Customer’s usage of the Webcast Service shall be
co-terminous with the term of the Agreement.  Installation of the Webcast
Service may begin upon Customer’s signature.

 

5.2              Usage:  Customer’s usage of the Webcast Service (after
application of applicable discounts) will contribute to Customer’s  Monthly
Minimum.

 

6.                                       Rates and Charges.  Except as provided
herein, the rates and discounts, if any, contained herein will apply through the
Term of this Attachment to the service packages (collectively referred to as the
“Service Packages”) set forth below in this Section 6.  In addition to the
charges set forth in this Section 6 for the Service Packages, Customer must pay
the applicable charges for the Company Videoconferencing and Audioconferencing
Services associated with Customer’s use of the Webcast Service.  The pricing set
forth in this Section 6 applies to all audio and video Events.  An audio Event
may not exceed eight (8) hours, and a video Event may not exceed five and
one-half (5.5) hours.

 

6.1              Conference Webcast Audio Streaming Service Package

 

Participants

 

Event Price

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

6.2              Conference Webcast Video Streaming Service Package*

 

MSS
Participants

 

Event Price

 

Up to ****

 

****

 

 

--------------------------------------------------------------------------------

*This Service Package not available at this time.

 

6.3              Conference Webcast  Video Streaming Plus Service Package*

 

MSS
Participants

 

Event Price

 

Up to 500

 

$2,600

 

 

--------------------------------------------------------------------------------

*This Service Package not available at this time.

 

6.4              Additional Features

 

Audio Replay       ****

 

Video Replay for up to **** is included as part of the Conference Webcast Video
Streaming and Conference Webcast Video Streaming Plus Service Packages.

 

Authenticated List Security Feature    ****

 

7.                                       Maximum Number of Participants/Maximum
Simultaneous Streams (MSS). (a) The Maximum Number of Participants for all Audio
Service Packages is ****. (b) The Maximum Simultaneous Streams for all Video
Service Packages is ****.

 

8.                                       Reservations.  Customer must make
reservations for an Audio Streaming event at least one hour prior to the time
that the Event is scheduled to begin. Customer must make reservations for Video
Streaming or Video Streaming Plus Events at least **** prior to the time that
the Event is scheduled to begin.

 

9.                                       Streaming Rates.

 

9.1              Conference Webcast Video and Audio Streaming Service Packages. 
With respect to the Conference Webcast Video Streaming and Video Streaming Plus
Service Packages, Customer may select one of the following streaming rates: ****
for each live and replay event. With respect to the Conference Webcast Audio
Streaming Packages, the customer must use an ****stream rate.

 

10.                                 File Formats.  All Video Streaming and Video
Streaming Plus Service Packages will include **** media format.  Customer must
choose between Windows Media or Real Player format at the time it makes its
reservation for an Event. All Audio Streaming Service Packages will include two
media formats. Customer has the option of using both Windows Media or Real
Player format at the time of the Event.

 

11.                                 On-Demand Storage and Playback Services. 
All Service Packages will include storage of On-Demand Content in the stream
formats and speeds specified for each Service Package for **** from the date on
which the Event is concluded.  Upon the expiration of the **** storage period,
all On-Demand Content will be deleted and no longer accessible to or viewable by
Customer.  The Company will not be responsible or liable for such storage and/or
deletion of any Content, and Customer understands and agrees that (1) such
storage is provided for its occasional convenience only, (2) Customer shall not
rely on such storage as a means to preserve Content, and (3) if Customer desires
to preserve such Content it must do so via its own resources, via third parties,
or under a separate agreement with the Company.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

12.                                 Reporting.

 

12.              Conference Webcast Audio Streaming Service Package.  The Audio
Streaming Service Package includes post-Event reporting, which provides (i) the
total number of participants, (ii) date of Event, and (iii) a list of the Event
Participants’ first and last names, company/organization names and e-mail
addresses.

 

12.2   Conference Webcast Video Streaming Service Package.  The Video Streaming
Service Package includes  post-Event reporting, which provides (i) the number of
live maximum simultaneous streams, (ii) the number of unique views during a live
Event, (iii) the On-Demand MBs transferred and (iv) the number of individual
viewers of the On-Demand Content.

 

12.3        Conference Webcast Video Streaming Plus Service Package. The Video
Streaming Plus Service Package includes post-Event reporting, which provides (i)
the number of maximum simultaneous streams, (ii) the number of individual
viewers during a live Event, (iii) the On-Demand MBs transferred and (iv) the
number of unique viewers of the On-Demand Content.  The reporting for the Video
Streaming Plus Service Package also includes a list of the Event Participants’
first and last names, company/organization names and email addresses as well as
a summary of all Participants’ questions and answers and a summary of each
Participant’s questions and answers presented during the Event and the results
of any polling.

 

13.                                 Training Session.  The Video Streaming Plus
Service Packages includes one training session in which a new Host or Presenter
of an Event is provided basic instruction on how to use the Webcast Service. 
The amount and nature of the instruction is within the Company’s sole discretion

 

14.                                 Live Event Support.  All Service Packages
include basic live Event support for purposes of initiating dial outs or pushing
slides at the Presenter’s request.

 

15.                                 Backup Attended Audio Conference Call.  For
backup purposes only, in the event that there are technical difficulties with a
videoconference call, all Service Packages include an option for one attended,
listen only audio conference call.  This attended audio conference call will be
billed and charged separately from the charges for the Service Packages.  This
backup attended audio conference call will be an additional cost charged at the
rates set forth in the Agreement for WorldCom Audio conferencing Services. The
Customer must select this option at the time it makes its reservation.

 

16.                                 Standard Security Feature.  All Services
Packages include a standard security feature (the “Standard Security Feature”). 
Under the Standard Security Feature, a conference identification number
(“Conference ID”) is assigned to each Event, which must be entered by each
Participant in order to access and view the Event.  Events containing the
Standard Security Feature only are sometimes referred to as “public events”.

 

17.                                 Password Protected Feature and Authenticated
List Security Feature.

 

17.1   Password Protected Feature.  In addition to the Standard Security
Feature, Customer may choose to have its Event password protected at no
additional cost (the “Password Protected Feature”).  Under the Password
Protected Feature, one password is assigned to an Event so that each Participant
enters the same password to access and view the Event.  The Password Protected
Feature is available with all Service Packages.  Events containing the Password
Protected Feature are sometimes referred to as “Private Events”.

 

17.2        Authenticated List Security Feature.  In addition to the Standard
Security Feature, Customers using Video Streaming or Video Streaming Plus
Service Packages may choose the authenticated list security feature (the
“Authenticated List Security Feature”) for an additional charge, as set forth in
Section 6.4.  Under the Authenticated List Security Feature, a different
password is assigned to each Participant so that each Participant must enter
her/his individual password to access and view the Event.  The Authenticated
List Security Feature is available with all Service Packages.

 

18.                                 Presentation Slides.  The Conference Webcast
Video Streaming Plus Service Package provide for the synching of presentation
slides with the video streaming. Customer may request operator assistance for
presentation slide push.

 

19.                                 Web Tours.  The Conference Webcast Video
Streaming Plus Service Package includes web tours, which take Participants to
various web sites.

 

20.                                 Interactive Question and Answer Sessions and
Polling of Participants. Conference Webcast Video Streaming Plus Service Package
includes interactive answer and question sessions and polling of Participants.

 

21.                                 Billing for Cancelled Events.

 

21.1        Customer must give the Company notice of a Video Streaming or Video
Streaming Plus Event cancellation at least **** prior to the time that the Event
is scheduled to begin.  If Customer gives less than **** notice, Customer will
incur a cancellation charge equal to **** of the full service charge for the
Event.  If notice of a Video Event cancellation is never given to the Company
prior to the scheduled Event start time, Customer will incur a cancellation
charge equal to **** of the full service charge for the Event.

 

21.2        Customer must give WorldCom notice of an Audio Streaming Event
cancellation at least **** prior to the time that the Event is scheduled to
begin.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

22.                                 Expedited Events. An expedited event
(“Expedited Event”) is any Event, which is provided pursuant to a Conference
Webcast Audio, Video or Video Streaming Plus Service Package.  The scheduling or
change of an Expedited Event must be made at least **** before the commencement
of an Audio Streaming, Video Streaming or Video Streaming Plus Event. No
scheduling or changes will be allowed with less than this **** notice.

 

23.                                 Technical Support.

 

23.1        The Conference Webcast Technical Support Help Desk will be available
by telephone Monday through Friday, not including holidays, from  7 a.m. to 7
p.m.  U.S. Central Time to answer a Host’s questions.

 

23.2        Immediately after each Participant enters the Conference ID and/or
his or her individual password to access and view an Event, an optional system
test is made available which performs basic tests to determine if the
Participant has the necessary facilities to access and view the Event.  If a
Participant does not have the necessary facilities to access and view the Event,
the Participant will be advised of the appropriate facilities, which he or she
must obtain in order to access and view the Event.  However, the Company will
not be liable or responsible for a Participant’s inability to access or view the
Event or for providing the necessary facilities.

 

24.                                 [Reserved]

 

25.                                 Customer Obligations.  In addition to the
other obligations of Customer contained in this Attachment and the Agreement,
Customer shall be responsible for the following obligations with respect to the
Webcast Service.

 

25.1        Customer is responsible for determining the amount of bandwidth it
will need on its internal network to support an Event.  The Company shall not be
responsible for any type of negative impact or consequence that an Event may
have on Customer’s internal network.

 

25.2        Customer is responsible for insuring the legality of any and all
Content disseminated via the Webcast Service.   The Company shall not be
responsible for accessing and insuring the legality of such Content.  At all
times, Customer shall be regarded as the owner of the Content for purposes of
this Attachment and the Agreement.  Customer shall remain solely liable for any
and all claims arising out of or relating to the use and/or dissemination of the
Content.

 

25.3        Usage Restrictions.  Customer agrees that it will not, in any way
use the Webcast Service in any manner which would (1) violate any United States,
state, local or other applicable law, regulation, rule or order of any
applicable regulatory authority or court of competent jurisdiction, (2) infringe
or constitute the unauthorized use of any patent right, copyright, trademark,
service mark, trade name or other intellectual property right of any third
party, (3) constitute, be based on or involve the misappropriation of any trade
secret or other intellectual property right of any third party, (4) constitute,
be based on or involve the misappropriation or violation of any privacy and/or
publicity right of a third party or (5) constitute or involve any defamatory,
threatening or obscene purpose or be in violation of any U.S. law or applicable
community standard.

 

25.4        Customer is responsible for ensuring that each Participant and Host
have the necessary facilities for inter-connections with the Company’s network
or otherwise for use in conjunction with the Webcast Service.  The Company has
the right to specify to the Customer, Host and/or each Participant what those
facilities might be.  Customer is responsible for ensuring that its facilities
as well as the Participants’ and Hosts’ facilities are compatible with the
Company’s requirements and that they continue to be compatible with subsequent
revision levels of the Company-provided equipment, software and services.   The
Company is not responsible for the availability, capacity and/or condition of
any facilities not provided by the Company.

 

25.5        [Reserved]

 

25.6        [Reserved]

 

25.7        Customer’s Web Site.  Customer is responsible to provide and
maintain Customer’s web site associated with the Webcast Service in compliance
with the Company’s integration and interoperability requirements specific to
Customer, as provided by the Company to Customer from time to time.  Material
failures to comply with such requirements shall constitute a material breach of
this Attachment and the Agreement.  Customer acknowledges and agrees that the
Company shall not be responsible for any outages, degradation in service,
errors, or any other problem with the Webcast Service, actual or perceived, to
the extent they result from or are exacerbated by problems, performance issues,
delays, failures by Customer to comply with the Company’s integration and
interoperability requirements and guidance, and/or errors associated with
Customer’s web site associated with the Webcast Service.

 

25.8        Customer is solely responsible for obtaining the consents and
releases of any Host, Customer employee or third party to be audio taped and/or
videotaped for Event purposes and for providing the Company written evidence of
the consents and releases.

 

26.                                 Termination.  In addition to its rights to
terminate contained in the Agreement, the Company may terminate the Webcast
Service (or the applicable portion thereof) immediately upon notice to Customer
if (a) WorldCom dissolves, discontinues or terminates its business operations to
which this Attachment pertains; (b)  Customer fails to perform a material
obligation under this Attachment; (d) the Company

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

may terminate the Webcast Service immediately without prior notice if Customer
uses the the Company name, trademarks, service marks, other proprietary symbols
or taglines (collectively “Company Marks”) and/or other Company intellectual
property or confidential information without the Company’s prior written
permission; (e) the Company may terminate the Webcast Service immediately
without prior notice if Customer uses the Webcast Service in such a manner which
violates any of the usage restrictions set forth in Section 25.3;  (f) Customer
is in breach of any representation or warranty under this Attachment; (g) the
Company may terminate the Webcast Service for Cause; and/or (h) the Agreement is
terminated.

 

27.                                 Disclaimer of Certain Damages. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT AND/OR IN THIS
ATTACHMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL, STATUTORY OR PUNITIVE DAMAGES OF
ANY CHARACTER, INCLUDING WITHOUT LIMITATION, LOSS OF USE OR LOST BUSINESS,
REVENUE, PROSPECTIVE ECONOMIC ADVANTAGE PROFITS, OR GOODWILL, ARISING IN
CONNECTION WITH THIS ATTACHMENT, THE WEBCAST SERVICE, RELATED PRODUCTS,
DOCUMENTATION AND/OR THE INTENDED USE THEREOF, UNDER ANY THEORY OF TORT,
CONTRACT, WARRANTY, STRICT LIABILITY OR NEGLIGENCE, EVEN IF SUCH DAMAGES ARE
FORESEEABLE AND/OR THE PARTY HAS BEEN ADVISED, KNEW OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGES.  EACH PARTY HEREBY RELEASES AND WAIVES ANY CLAIMS
AGAINST THE OTHER PARTY REGARDING SUCH DAMAGES.

 

28.                                 [Reserved]

 

29.                                 [Reserved]

 

30.                                 [Reserved]

 

31.                                 Intellectual Property Rights and
Indemnities.

 

31.1   Customer represents and warrants that: (i) it owns or has obtained the
necessary rights to license and/or the required approvals for use of all
Content; (ii) the Content that is transmitted by Customer in connection with the
Webcast Service will not infringe or violate any trademark, copyright, moral
right, privacy right, publicity right, intellectual property right or
proprietary right of any third party anywhere in the world; (iii) Customer will
neither do nor approve any act or use of the Content inconsistent herewith; and
(iv) Customer is in compliance with, and shall remain in compliance with, all
federal, state and  local license, permit or authorization requirements, and all
laws and regulations, and will comply with all reasonable requests by the
Company to evidence such authority.

 

31.2        Except as expressly provided in this Attachment, nothing in this
Attachment shall be deemed to grant a party a license, sublicense, intellectual
property interest, proprietary right, or other interest in the other party’s
intellectual property and proprietary rights.  Customer shall not (i) use any
servicemark or trademark of the Company or any third party of which  the Company
is a licensee; or (ii) refer to the Company in connection with any product,
equipment, offering, advertising promotion, press release, speech, marketing
brochures or similar materials, other information releases or publication of
Customer or a third party on behalf of or with the authorization of Customer,
without WorldCom’s prior written approval.  Customer agrees that: (i) any
permitted use of the Company’s service marks or trademarks is for the exclusive
benefit of the Company; (ii) all good will resulting from use of such
servicemarks or trademarks vests solely in the Company; and (iii) Customer will
neither have nor make any claim in or to such servicemarks or trademarks.

 

31.3   The terms of this Article 31 shall survive the expiration or termination
of this Agreement

 

31.4   Customer agrees to defend, at its own expense, and indemnify and hold
harmless the Company and its Affiliates and their respective independent/sub
contractors (collectively the “Company Indemnitees”), from and against any
claims, suits, damages and expenses asserted against or incurred by any of the
Company Indemnitees arising out of or relating to: (i) the violation, misuse or
misappropriation by Customer, users of the Webcast Services, or Customer’s
customers, of the trademarks, copyrights, moral rights, trade secrets, or other
proprietary rights or intellectual property rights of MCI, Company, or a third
party (other than a claim based on an assertion by a third party that Company
does not own an Company trademark or servicemark licensed to Customer pursuant
to this Attachment, if any); (ii) false or misleading advertising claims made by
Customer, (iii) the actual or alleged violation of the privacy rights and/or
publicity rights of a Participant, (iv) the actual or alleged violation of the
privacy rights and/or publicity rights of a Host and/or any third party audio
taped and/or videotaped for Event purposes, (v) the audio taping and/or
videotaping of a Host, Customer’s employee(s), or any other third party for
Event purposes, and (vi) the violation of local, state or federal law by
Customer.  Notwithstanding any other provision of this Attachment and/or the
Agreement, Customer shall pay all damages, settlements, expenses and costs,
including costs of investigation, court costs and reasonable attorneys’ fees and
costs (including allocable costs of in-house counsel) incurred by Company
Indemnitees as set forth in this Section, including, without limitation,
reasonable attorneys’ fees and costs (including allocable costs of in-house
counsel) incurred in enforcing this Attachment and the Agreement.

 

32.                                 Acceptable Use Policy.  All use of the
Company network and the Webcast Service must comply with the then-current
version of the Company Acceptable Use Policy (“Policy”) which is made a part of
this Attachment and is available at www.mci.com/terms.  The Company reserves the
right to amend the Policy from time to time, effective upon posting to a Web
Site, or other notice to Customer.  Customer agrees to indemnify and hold
harmless Company  from any losses, damages, costs or expenses resulting from any
third party

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

claim or allegation arising out of or relating to use of the service, including
any claim which, if true, would constitute a violation of the Policy.

 

33.                                 Independent/Sub Contractors.  Company or its
independent/sub contractors may perform some or all of the duties and/or
obligations hereunder.

 

34.                                 Miscellaneous:

 

34.1        Elimination or Modification of Services.  Company reserves the right
to eliminate the Webcast Service and/or modify charges for the Webcast Service
upon thirty (30) days prior notice to Customer, which notice will state the
effective date for the adjustments to the charges, if any.  In the event Company
notifies Customer of the elimination of a service offering and/or an increase in
service charges, Customer may terminate such affected service without incurring
a cancellation or early termination charge as long as Customer notifies Company,
in writing at least **** prior to the effective date of such elimination of
service or increase in charges.

 

34.2        Survival.  Articles 11, 27 and 31, and Sections 25.1, 25.2, 25.3,
32, and 34.2 shall survive the termination or expiration of this Agreement.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

SCHEDULE THREE

UNITED STATES REGULATED NON-TARIFFED SERVICES

 

1.                                       Regulated, Non-Tariffed Service(s). The
term “Regulated Non-Tariffed Service(s)” means only those services provided by
Company to Customer pursuant to this Schedule Three and the Guide. Attachment
3-1, attached hereto and incorporated by reference, contains additional rates,
discounts and certain other provisions applicable to the Regulated Non-Tariffed
Services provided to Customer hereunder.  This Schedule Three is a “Specialized
Customer Arrangement” as defined in the Guide.

 

2.                                       Qualifying Conditions.  In order to
qualify for the rates set forth herein, Customer represents to Company that as
of the Commencement Date Customer satisfies each of the representations set
forth below.  Company acknowledges the accuracy of these representations.

 

(a)                                  Customer and its Affiliates have  spent at
least **** over the previous ****  in voice services with Company;

 

(b)                                 Customer and its Affiliates spent at least
**** with Company during the last **** for all services;

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

27

--------------------------------------------------------------------------------

ATTACHMENT 3-1

 

1.              Rates and Discounts for the Services. Customer will pay the
below rates and receive the below discounts, if any, for the Services specified
below.  References in this Attachment 3-1 to standard rates and/or discounts
refer to the corresponding standard MCI On-Net Service rates and/or discounts
set forth in the Guide, as Company may amend from time to time. All references
to “interstate” contained herein shall refer to domestic Regulated Non-Tariffed
Services only.  Reference to Term Plan means the Option RR Term Plan as further
described in the Guide.

 

1.1       International Outbound Service (Option RR/Feature Option 3A).

 

1.1.1                     Postalized Rates for International Outbound Service
(Option RR/Feature Option *3A):

 

COUNTRY

 

RATE PER MINUTE

 

 

 

 

 

 

 


 


 


TYPE OF TERMINATION


 


 


LOCAL


 


DEDICATED


 


SWITCHED

Australia

 

****

 

****

 

****

Belgium

 

****

 

****

 

****

Brazil

 

****

 

****

 

****

Canada

 

****

 

****

 

****

France

 

****

 

****

 

****

Germany

 

****

 

****

 

****

Hong Kong

 

****

 

****

 

****

India

 

****

 

****

 

****

Singapore

 

****

 

****

 

****

United Kingdom

 

****

 

****

 

****

 

These Postalized Rates will not fluctuate with changes in the Guide.

 

For calls to countries other than those specified in Section 1.1.1 above,
Customer will pay standard International Outbound (Option RR/Feature Option 3A)
rates less **** (****).

 

1.2       International Inbound Service (Option RR/Feature Option 3B).

 

Customer will pay standard international inbound rates less a ***** discount.

 

1.3       International Dial-Out Videoconferencing (Option G).

 

1.3.1                     For International Dial-Out Videoconferencing Services
(Option G), in lieu of any other discounts (standard or otherwise), Customer
will pay the following fixed transport per minute rates (per****) per site,
based on the Service Regions set forth in Attachment 3-2 (attached hereto and
incorporate by reference), for those countries (where service is available and
except for those countries listed in Section 1.3.2 below) listed in Attachment
3-2.  Customer will be invoiced additionally for multipoint bridging charges.

 

Site Location

 

Transport per Minute
per Site Rates per ****

Dial-Out: Service Region ****(except for the United States)

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

Dial-Out: Service Region **** (except for the United Kingdom)

 

****

Dial-Out: Service Region **** (except for Australia, Hong Kong, Singapore, and
Japan)

 

****

Dial-Out: Service Region ****

 

****

 

1.3.2                     For the countries listed below, in lieu of any other
discounts (standard or otherwise), Customer will pay the following fixed
transport per **** rates (per****) per site for International Dial-Out
Videoconferencing Services (Option G).  Customer will be invoiced additionally
for multipoint bridging charges.

 

Site Location

 

Transport per Minute
per Site Rates per ****

Australia

 

****

Hong Kong

 

****

Japan

 

****

Singapore

 

****

United Kingdom

 

****

 

1.4       International Dial-Out Audio Conferencing-Execunet (Option A).  For
international Dial-Out Audio Conferencing Services (Option A) and in lieu of any
other discounts (standard or otherwise), Customer will pay standard Execunet
rates less a fixed **** .

 

1.5       International Frame Relay Service (US Originations/Option 1 and 2). 
For international Frame Relay Service (Option 1 and 2) originating in the United
States and terminating outside the United States, Customer will receive a fixed
****. The discount will be applied to Customer’s recurring port and PVC charges
only (i.e., excluding charges for any non-Regulated service elements, access
charges, access coordination charges, network management charges, CPE, and taxes
and tax-related surcharges).

 

1.6       Interstate Outbound Voice Service, including interstate Card Service
(Option RR/Feature 3A).

 

Postalized Rates for Interstate Outbound Voice Service (Option RR/Feature Option
3A):

 

ORIGINATION

 

TERMINATION

 

 

LOCAL

 

DEDICATED

 

SWITCHED

LOCAL

 

****

 

****

 

****

DEDICATED

 

****

 

****

 

****

SWITCHED

 

****

 

****

 

****

 

These Postalized Rates will not fluctuate with changes in the Guide.  For Card
Service, Customer will pay the Switched/Dedicated or the Switched/Switched
Postalized Rates, based on the type of termination.

 

1.7       Interstate Inbound Voice Service (Option RR/Feature Option 3B).

 

Postalized Rates for Interstate Inbound Voice Service (Option RR/Feature Option
3B):

 

ORIGINATION

 

TERMINATION

 

 

LOCAL

 

DEDICATED

 

SWITCHED

LOCAL

 

****

 

****

 

****

SWITCHED

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

These Postalized Rates will not fluctuate with changes in the Guide.

 

1.8       Interstate Videoconferencing (Option G). For interstate
Videoconferencing (Option G), in lieu of standard rates and any discounts,
Customer will pay the following fixed port usage charges per minute per video
bridge port and the following domestic dial-out transport usage charges per
minute for transport per **** circuit, per site for all interstate
Videoconferencing calls. These Postalized Rates will not fluctuate with changes
in the Guide. Customer will be responsible for all other charges associated with
interstate Video Conferencing at standard rates.

 

Monthly
Bridging Minutes

 

Video Port Bridging
(Rate per Minute)

 

Per **** Transport
(Rate per Minute, per Site) (*)

All

 

****

 

****

 

--------------------------------------------------------------------------------

(*)  Domestic transport rates are priced per ****, per site and are for Dial-Out
only.

 

1.9       Interstate Audio Conferencing (Option QQ). For interstate usage of
audioconferencing from networkMCI Conferencing as set forth in the Guide (Option
QQ) for calls that originate and terminate in the US Mainland, Alaska, Hawaii,
Puerto Rico and the US Virgin Islands, Customer will be charged in lieu of
standard rates and discounts the per-minute per-bridge port fixed postalized
rates described herein.  Each month Company will calculate Customer’s Usage
Charges for interstate and US-originating audio conferencing service incurred
during the prior Monthly Period (the “Previous Month’s Usage”). Based upon the
Previous Month’s Usage, Customer will receive in the then-current Monthly
Period  the postalized rates for the tier in which such Previous Month’s Usage
falls.   A new rate tier for which Customer qualifies shall be applied on a
prospective basis only and no retroactive credits shall be issued. For the first
Monthly Period following the Services Effective Date, Customer shall receive the
rates associated with the Tier 1 for the first **** in interstate audio
conferencing Usage Charges, the Tier 2 rates for Usage Charges between ****
calculated at Base Rates, and the Tier 3 rates for Usage Charges in excess of
**** calculated at Base Rates.  This service will be billed on Company’s
Millenium billing system.

 

OLD TIERS

Monthly Interstate Audioconferencing Revenue Tiers

 

Tier ****:

 

****

 

—

 

****

Tier ****:

 

****

 

—

 

****

Tier ****:

 

****

 

—

 

****

 

 

Service Level/Access Type

 

Tier 1

 

Tier 2

 

Tier 3

 

 

 

 

 

 

 

Premier Toll Meet Me (bridging only)

 

****

 

****

 

****

Premier Dial Out

 

****

 

****

 

****

Premier Toll  Free Meet Me

 

****

 

****

 

****

 

 

 

 

 

 

 

Standard Toll Meet Me (bridging only)

 

****

 

****

 

****

Standard Dial Out

 

****

 

****

 

****

Standard Toll Free Meet Me

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

Instant Meeting Dial Out

 

****

 

****

 

****

Unattended Toll Meet Me (bridging only)*

 

****

 

****

 

****

Unattended Toll Free Meet Me*

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

*Includes calls with Instant Meeting feature.

 

1.9.1                        Domestic Audio Conferencing. For domestic usage of
Audio Conferencing from Company Conferencing as set forth in the Guide for calls
that originate and terminate in the US Mainland, Alaska, Hawaii, Puerto Rico and
the US Virgin Islands, Customer will be charged in lieu of standard rates and
discounts the per-minute per-bridge port fixed postalized rates described
herein.  MCI will bill on the Millennium billing system.

 

Monthly Interstate Audioconferencing Revenue Tiers

 

Tier ****:

 

****

 

—

 

****

Tier ****:

 

****

 

—

 

****

Tier ****:

 

****

 

—

 

****

 

Service Level/Access Type

 

Tier 1

 

Tier 2

 

Tier 3

 

 

 

 

 

 

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

 

 

 

 

 

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

 

 

 

 

 

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

1.9.2                        Conferencing Exclusivity.  During each monthly
billing period of the Term commencing on the Amended and Restated Services
Effective Date, Customer will use MCI exclusively for no less than **** of
Customer’s domestic audio and net conferencing services usage (based on
minutes), exclusive of traffic on Customer’s internal conferencing bridges, for
which Customer is not contractually committed at the execution of the Amended
and Restated Agreement (the “Conferencing Exclusivity Requirement”). Upon the
expiration or termination of any such existing agreements described in this
Section, Customer will migrate such services to this Agreement and such services
will then be subject to the Conferencing Exclusivity Requirement.  For each such
monthly billing period in which Customer fails to meet the Conferencing
Exclusivity Requirement, MCI reserves the right to charge Customer a charge
(which

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

Customer hereby agrees is reasonable) of ****. Upon MCI’s request, MCI will be
permitted to audit Customer’s telecommunications usage records, data and
invoices (but, to the extent that any of such records, data and invoices are
covered by an agreement that prohibits the disclosure of such information, only
to the extent that Customer is permitted to do so under such agreements) to
verify Customer’s compliance with the Conferencing Exclusivity Requirement, or
in the alternative, at Customer’s preference, Customer will provide MCI with an
officer’s certificate certifying Customer’s compliance with such requirements. 
Such records, data and invoices shall be considered Customer’s “Confidential
Information”.

 

1.10            Data Conferencing (a/k/a NET Conferencing).  In lieu of any
other discounts (standard or otherwise), for Net Conferencing Service, and in
lieu of the rates set forth in the Guide, Customer will pay the following fixed
rates per minute:  (a) ****for Net Conferencing (standard) and (b) **** for Net
Conferencing Secure Socket Layer. The rates per minute set forth above shall be
fixed for the Term of this Agreement. Customer will be responsible for all other
charges at standard rates.

 

1.11      Dedicated Access Service (Options1 and 2).

 

1.11.1              Customer subscribes to and will receive the ****Access
Pricing Plan (“APP”) discounts off Local Loop charges only for channelized and
unchannelized T-1 access, DS-0 access, DDS access and analog access.

 

1.11.2              In lieu of the discount specified in 1.11.1 above and any
other rates or discounts, Customer will receive the following fixed monthly
recurring charge for local loops connected to Company dedicated leased line,
Frame Relay, and ATM ports.

 

Circuit Type

 

Monthly Recurring Charge

****

 

****

****

 

****

****

 

****

 

1.11.3              (a) For each **** local access channel provisioned
exclusively over Company-owned facilities (also known as type **** access) on or
after ****, Customer will pay a fixed monthly recurring local access channel
charge of ****per month in lieu of any other discounts.

 

(b) For each **** local access channel provisioned in NPA-NXX 203-385 on or
after****, Customer will pay a fixed monthly recurring local access channel
charge of ****per month in lieu of any other discounts.

 

(c) For **** local access channels other than those described in 1.11.3(a) or
1.11.3(b) above, Customer will receive a fixed **** off of standard monthly
recurring local access channel charges in lieu of any other discounts.

 

1.12      Interstate Frame Relay Service (Option RR/Service Option 1 and 2)  For
domestic interstate Frame Relay Service (Option 1 and 2), Customer will receive
a fixed discount of ****.  The discount will be applied to Customer’s recurring
port and PVC charges only (i.e., excluding charges for any non-Regulated

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

service elements, access charges, access coordination charges, network
management charges, CPE, and taxes and tax-related surcharges).

 

1.13      Interstate Outbound Switched Data Service (Option RR/Feature Option
3A). For interstate outbound Switched Data Service (Option RR/Feature Option 3A)
between locations within the US Mainland or Hawaii, Customer will receive a
fixed ****off of standard rates.

 

1.14      Interstate Inbound Switched Data Service (Option RR/Feature Option
3B). For interstate inbound Switched Data Service (Option RR/Feature Option 3B)
in multiples of **** between locations within the US Mainland or Hawaii,
Customer will receive a fixed ****off of standard rates.

 

1.15      Interstate Dedicated Leased Line Service (Option 2).

 

1.15.1              For ****, Customer will pay standard rates less a fixed
discount based on circuit type and date of original installation, as specified
below.  The applicable discount applies to monthly recurring inter-office
channel charges only.

 

For circuits installed Prior to Services Effective Date:

 

Service Type

 

Discount

****

 

****

****

 

****

****

 

****

 

For circuits installed on or after the  Services Effective Date:

 

Service Type

 

Discount

****

 

****

****

 

****

****

 

****

 

For **** circuits installed after ****, Customer will pay the monthly circuit
charge and per mile charges appearing below in lieu of any other discounts or
rates:

 

Monthly Circuit Charge

 

Monthly per mile charge

****

 

****

 

1.15.2              For ****, Customer will pay the monthly circuit charge and
per mile charges set forth below depending on circuit mileage and date of
installation.

 

For circuits installed prior to  the  Services Effective Date:

 

Mileage

 

Monthly Circuit Charge

 

Monthly Per Mile Charge

****

 

****

 

****

****

 

****

 

****

 

For circuits installed on or after the  Services Effective Date:

 

Mileage

 

Monthly Circuit Charge

 

Monthly Per Mile Charge

****

 

****

 

****

****

 

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

1.16      Metro Private Line Service (Lit building to Lit building):

 

Location A

 

Location B

 

Speed

 

Monthly Charge** 

 

Monthly Charge***

New York, NY

 

New York, NY

 

****

 

****

 

****

 

 

 

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

New York, NY

 

Jersey City, NJ

 

****

 

****

 

****

 

 

****

 

****

 

****

 

****

 

 

(201459)

 

 

 

.

 

 

 

 

 

 

 

 

 

 

 

Rockville, MD

 

Washington, DC

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

(301978)

 

(202728)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Each circuit must be installed for a minimum of a **** term and such term shall
be measured from the date of installation. **** early termination penalty
applies meaning Customer shall pay **** of the monthly rate for each month of
the remaining term.

 

**Both sites must be lit buildings.

 

***This charge is for a circuit that does not commit to at least a **** term. 
Both sites must be lit                                    buildings

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

ATTACHMENT 3-2

 

Company Service Regions

For Video Conferencing

 

I.                 Video Conferencing Service Regions are as follows:

 

1

 

2

 

3

 

ROW

North America

 

Europe

 

Asia Pacific

 

Rest of World

 

 

 

 

 

 

 

United States

 

Austria

 

Australia

 

Antigua

Canada

 

Belgium

 

China

 

Argentina

Mexico

 

Cyprus

 

Hong Kong

 

Bahamas

Puerto Rico

 

Czech Republic

 

Japan

 

Bahrain

 

 

Denmark

 

Macau

 

Barbados

 

 

Finland

 

New Zealand

 

Bermuda

 

 

France

 

Singapore

 

Brazil

 

 

Germany

 

China (Beijing)

 

Chile

 

 

Greece

 

India

 

Colombia

 

 

Hungary

 

Indonesia

 

Costa Rica

 

 

Ireland

 

Korea, Republic of

 

Croatia

 

 

Italy

 

Malaysia

 

Dominican Republic

 

 

Liechtenstein

 

Pakistan

 

Guadeloupe

 

 

Luxembourg

 

Philippines

 

Iceland

 

 

Monaco

 

Taiwan

 

Israel

 

 

Netherlands

 

Thailand

 

Jamaica

 

 

Norway

 

Vietnam

 

Jordan

 

 

Poland

 

 

 

Peru

 

 

Portugal

 

 

 

Qatar

 

 

San Marino

 

 

 

Russia

 

 

Spain

 

 

 

Senegal

 

 

Sweden

 

 

 

Slovenia

 

 

Switzerland

 

 

 

South Africa

 

 

United Kingdom

 

 

 

St. Lucia

 

 

Vatican City

 

 

 

Trinidad & Tobago

 

 

 

 

 

 

U.A.E.

 

 

 

 

 

 

Ukraine

 

 

 

 

 

 

Uruguay

 

This table is subject to change. Countries may be added or deleted from
time-to-time. Countries may impose restrictions or suspend service from time to
time.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE FOUR

 

NON-US SERVICES

 

1.                                       Non-US Service(s). The term “Non-US
Service(s)” means only those services and associated equipment described in this
Schedule provided to Customer by MCI WORLDCOM International, Inc., MFS
International, Inc. or such other MCI Affiliate as may be applicable. Non-US
Services are not offered pursuant to Company’s Guide but shall be provided in
accordance with the terms and conditions of this Agreement and, except as
otherwise provided herein, the Guide as such Guide applies to the corresponding
Regulated Non-Tariffed Service, if any, to the extent permissible and not
superseded by applicable local laws and regulations (including Foreign Tariffs
as defined below) in those countries where the service originates and
terminates. Solely for purposes of interpreting and applying the terms and
conditions of the Guide to the Non-US Service, the originating country of Non-US
Service calls will be treated as if it were the United States.  The Attachments
to Schedule Four, attached hereto and incorporated by reference, contain
additional rates, discounts and certain other provisions applicable to the
Non-US Services provided to Customer hereunder.  Company may provide certain
Non-US Services to the Customer pursuant to tariffs filed by Company in the
local jurisdiction where the Non-US Service is provided (a “Foreign Tariff” and
collectively, “Foreign Tariffs”). Company may modify its Foreign Tariffs from
time to time in accordance with law and thereby affect the service furnished to
Customer. This Schedule Four incorporates by reference the terms of each such
Foreign Tariff, if any. In the event of a conflict between the terms and
conditions of the Guide, the Foreign Tariffs, this Schedule Four and the
Attachments, the order of precedence shall be: Foreign Tariffs, the Attachments,
this Schedule Four and then the Guide, as applicable. 

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

ATTACHMENT 4-1

 

NON-US INTERNATIONAL FRAME RELAY SERVICE

(Service Options 1 and 2)

 

I.                 NON-US INTERNATIONAL FRAME RELAY SERVICE

 

A.           DESCRIPTION:  WorldCom’s International Frame Relay Service (non-US
originating, Service Options 1 and 2) (“Non-US International Frame Relay
Service”) is a connection-oriented, packet data service originating outside the
United States.  The protocol to support this service has been defined in
standards provided by ANSI and ITU (formerly CCITT) standards bodies.

 

B.             PRODUCT PROVISION:  Non-US International Frame Relay Service is
WorldCom Frame Relay Service which originates outside the United States.   For
purposes of applying Schedule Four’s Section 1 to the Non-US International Frame
Relay Service, the corresponding service is regulated WorldCom Frame Relay
Service. Except as otherwise provided herein, the rates and discounts in
Company’s standard price lists are subject to change at the discretion of
Company.

 

C.             PRODUCT COMPONENTS:  Connectivity into the Non-US International
Frame Relay Service network for a given location begins with the definition of a
network node. A network node has three components: (1) Local Access, (2) Port
Connection, and (3) Logical Connections.

 

1.               Local Access.  The standard options to access the Non-US
International Frame Relay Service are Dedicated Access and Dial-Up Access. 
Dedicated Access is the most common access to Non-US International Frame Relay
Service. To obtain a dedicated local loop, customers can (1) order the local
loop directly from their local access provider (LEC or other access provider);
or (2) Company will order it for them. If the customer is on the Company
metropolitan network, local access is provided as part of the end-to-end
service.

 

2.               Port Connection.  The port connection provides high-speed
access onto the Non-US International Frame Relay Service network. The capacity
of the port connection is dynamically allocated over the associated PVCs to meet
real-time changes in bandwidth requirements. The port connection speed defines
the maximum throughput that may ingress and/or egress the port at any point in
time.

 

3.               Logical Connection.  PVCs provide logical connectivity between
port connections.   Unlike the static capacity allocation of a private line, the
combination of the port connection and its PVCs allows real-time, dynamic
capacity allocation. PVCs will automatically reroute around frame relay (wide
area) network failures. PVC capacity is defined by the Committed Information
Rate (CIR).

 

D.            CIRCUIT TERM COMMITMENT:  No circuit term commitment applies to
this Customer.

 

E.              RATES AND CHARGES:  Customer will pay Company’s then-current
standard  rates and charges for Non-US International Frame Relay Service,
including both monthly recurring charges and one-time non-recurring installation
charges per location.   Recurring Port and PVC charges are subject to discount
as described below.

 

1.               Access. Except as Customer may separately be informed, (i)
within Company’s Standard Service Area (SSA), access charges will be assessed
according to Company’s then-current standard list rates, as modified from time
to time, for access types 1, and (ii) outside of the SSA, access charges will be
fixed for the contract term at the PTT access rate in effect at the time of
order; local currency will be converted to US Dollars (US$) at the exchange rate
in effect at time of order.

 

2.               Discounts for Non-US International Frame Relay Service (Service
Options 1 and 2 ). For international Frame Relay Service (Option 1 and 2)
originating and terminating outside the United States, Customer will receive a
fixed ****.  The discount will be applied to Customer’s recurring port and PVC
charges only (i.e., excluding charges for any non-Regulated service elements,
access charges, access coordination charges, network management charges, CPE,
and taxes and tax-related surcharges).

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

F.              CUSTOMER LOCATIONS: Customer locations receiving Non-US
International Frame Relay Service will be as agreed by the parties via service
orders or other written orders.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

38

--------------------------------------------------------------------------------


 

Attachment 4-2

 

UNITED KINGDOM AUDIO CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: United Kingdom Audio
Conferencing Service (“UK-AC”) is a facilities-based audio conferencing service,
provided to Customer in the United Kingdom by Company. UK-AC is a one-way,
multipoint service allowing the furnishing of long distance telecommunications
service between a single calling station and two or more called stations, when
at least one of the called stations is located in a different area numbering
code. Calls are limited to the locations set forth below. UK-AC requires a
teleconferencing bridge port for each called station. The necessary bridge ports
are provided by a designated Conference Center. Calculation of usage begins at
the connect time of the first called party and ends when either the last
participant in the conference call disconnects or the Conference Operator
terminates the call. If a computed charge includes a fraction of an United
Kingdom pence, the fraction is rounded up to the nearest whole United Kingdom
pence. All per minute charges will be rounded up to the next full minute.

 

A conference call is initiated by making a reservation of a date and time for
the call. Reservations of UK-AC can be placed 24 hours a day, seven days a week.
Conference calls can be held on any day of the week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, UK-AC. For purpose of applying
Schedule Four’s Section 1 to the UK-AC, the corresponding service is regulated
Company U.S. Audio Conferencing services. Except as otherwise provided herein,
the rates and discounts in Company’s standard price lists are subject to change
at the discretion of Company.

 

1.3                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, UK-AC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. UK-AC pricing is based on
a per minute, per line rate. Customer shall pay the following charges which are
detailed below. All references to prices and all price quotations in this
Attachment are in, and all transactions shall be based on, the United Kingdom
Pound Sterling. Except as expressly stated in this Attachment, no other
discounts shall apply to UK-AC Services.  All other rates and charges for UK-AC
shall be the then prevailing standard rates and charges.  Unless expressly
stated otherwise herein, rates are for bridging only.

 

2.1.1                        Access Methods:

 

2.1.1.1                                            Toll Meet Me: This access
method allows the customer to reserve a direct distance dial number for a
pre-arranged date and time.  Each call to the bridge is initiated separately by
each participating caller.  Each participating caller will be responsible for
its transport charges incurred in connection with the conference call.

 

2.1.1.2                                            Dial-Out Access: Dial-Out
conference calls are established by an Company Conference Operator.  To receive
this type of conference calling, the customer must arrange for the participating
callers to be called by the  Conference Operator at the pre-arranged date and
time.  The Dial-Out Access charges include transport charges only,  which
charges are added to the applicable bridging charges.

 

2.1.1.3                                            Toll Free Meet Me Access: 
This access method allows the customer to reserve a toll free number for a
pre-arranged date and time.  Each call to a designated toll free number is
initiated separately by each participating caller. The Toll Free Meet Me access
charges include transport charges only, which charges are added to the
applicable bridging charges.

 

2.1.2                        Service Levels:

 

2.1.2.1                                            Premier Level:  Provides for
a full-time Company Conference Operator to greet and announce each participating
caller into the conference call, take roll call, and monitor the conference call
to the conference call’s conclusion.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

2.1.2.2                                            Standard Level: Provides for
a Company Conference Operator to greet and announce each participating caller
into the conference call.  The Company Conference Operator will leave from the
conference call after the conference call begins, but will monitor the
conference call.  Participating callers can recall the Company Conferencing
Operator at any time during the conference call via touch-tone key pad.

 

2.1.2.3                                            Unattended/Instant Meeting
Level: Provides for a Company Conferencing Operator for technical assistance
only.  Conference call participants enter the conference call by entering a
pre-assigned passcode via telephone keypad.

 

2.1.3                        Premier Pricing:

 

(a)  Customer will pay the following per minute per line rate for Toll Meet Me
(Bridging Only):

 

 

 

Rate per Minute per Line

Premier Toll Meet Me (Bridging Only)

 

****

 

(b)  For the following areas, the rates for  **** Conferencing (transport only)
are:

 

 

 

Rate per Minute per Line

****

 

****

****

 

****

 

2.1.4                        Standard Pricing:

 

(a)                                  Postalized Rates for  Starnd Toll Meet Me
Audio Conferencing (bridging only) are:

 

 

 

Rate per Minute per Line

Standard Toll Meet Me (Bridging Only)

 

****

 

(b)                                 For the following areas, the rates for ****
Conferencing (transport only) are:

 

 

 

Rate per Minute per Line

Standard Dial-Out: London

 

****

Standard Dial-Out:UK

 

****

 

2.1.5 Unattended Pricing:

 

(a)                                  Customer will pay the following per minute
per line rate for Unattended Toll Meet Me (Bridging Only):

 

 

 

Rate per Minute per Line

Unattended Toll Meet Me (Bridging Only)

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

40

--------------------------------------------------------------------------------


 

2.1.6                        Instant Meeting Pricing:

 

(a)                                  Customer will pay the following per minute
per line rate for Instant Meeting (Bridging Only)

 

 

 

Rate per Minute per Line

Instant Meeting

 

****

 

2.1.7                        Additional Pricing :

 

(a)                                  For the countries (where service is
available) listed in Section 3 below (except for those countries specified in
Sections 2.1.3(b) and 2.1.4(b) above), Customer will pay the rates for ****  
based on the range band schedule below and such transport charges are added to
the bridging charges associated with the service level selected, Premier  or
Standard:

 

 

 

Rate per Minute per Line

Dial-Out: Range Band 1

 

****

Dial-Out: Range Band 2

 

****

Dial-Out: Range Band 3

 

****

 

(b)                                 For the following country, the rates for
**** are set forth below, which transport charges are added to the bridging
charges associated with the service level selected, Premier or Standard or
Unattended:

 

 

 

Rate per Minute per Line

Toll Free: United Kingdom

 

****

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

41

--------------------------------------------------------------------------------


 

3.                                       RANGE BAND: UK-AC calls’ Range Bands
are as follows:

 

Company Call-out Service Regions

 

 

Range Band One

 

Range Band Two

 

Range Band Three

Andorra

 

Alaska

 

Qatar

 

Angola

 

Japan

Austria

 

Anguilla

 

Romania

 

Argentina

 

Jordan

Azores

 

Antigua

 

Russian  Federation

 

Ascension Islands

 

Kenya

Belgium

 

Antilles (Netherlands)

 

Saudi Arabia

 

Bahrain

 

Kiribati

Canary Islands

 

Armenia

 

Singapore

 

Bangladesh

 

Korea

Cyprus

 

Aruba

 

Slovenia

 

Benin

 

Lebanon

Czechoslovakia

 

Australia

 

South Africa

 

Bolivia

 

Lesotho

Denmark

 

Azerbaijan

 

St Kitts & Nevis

 

Botswana

 

Liberia

Faroe Island

 

Bahamas

 

St Lucia

 

Brazil

 

Macao

Finland

 

Barbados

 

St Pierre Miguelon

 

Brunei

 

Madagascar

France

 

Belize

 

St Vincent

 

Burkina Faso

 

Malawi

Germany

 

Berlarus

 

Tajikistan

 

Burma

 

Malaysia

Gibralter

 

Bermuda

 

Tobago

 

Burundi

 

Maldives

Greece

 

Bosnia

 

Trinidad

 

Cameroon

 

Mauritania

Hungary

 

British Virgin Islands

 

Tunisia

 

Chile

 

Mauritius

Irish Republic

 

Bulgaria

 

Turkey

 

China

 

Mexico

Italy

 

Canada

 

Turkmenistan

 

Canton
(Guangzhou)

 

Micronesia

Latvia and Independent
Slovakia States



 

Cayman Islands

 

Turks & Caucus  Islands

 

Peking (Beijing)

 

Mozambique

Liechtenstein

 

Croatia

 

Ubekistan

 

Shanghai

 

Namibia

Luxembourg

 

Cuba

 

Ukraine

 

Christmas
Island (Aus)

 

Nauru

Madeira

 

Diego Garcia

 

United Arab  Emirates

 

Cooks Island

 

Nepal

Malta

 

Dominica

 

USA

 

Columbia

 

New Caledonia

Monaco

 

Dominican Republic

 

USSR

 

Congo

 

Nicaragua

Netherlands

 

Estonia

 

Virgin Islands

 

Cook Islands

 

Niger

Norway

 

Georgia

 

Yugoslavia

 

Costa Rica

 

Nigeria

Poland

 

Grenada

 

 

 

Djibouti

 

Norfolk Island

Portugal

 

Grenadines

 

 

 

Ecuador

 

Pakistan

San Marino

 

Guadeloupe

 

 

 

Egypt

 

Panama

Spain & Balearic Islands

 

Guyana

 

 

 

El Salvador

 

Papua New Guinea

Sweden

 

Haiti

 

 

 

Eritrea

 

Paraguay

Switzerland

 

Hawaii

 

 

 

Ethiopia

 

Peru

Vatican City

 

Hong Kong

 

 

 

Fiji

 

Philippines

 

 

Iceland

 

 

 

French Guyana

 

Reunion

 

 

Jamaica

 

 

 

French Polynesia

 

Rwanda

 

 

Kazakhstan

 

 

 

Gabon

 

Saipan

 

 

Kyrgyzstan

 

 

 

Gambia

 

Samoa (US)

 

 

Latvia

 

 

 

Ghana

 

Samoa (West)

 

 

Libya

 

 

 

Greenland

 

Senegal

 

 

Lithuania

 

 

 

Guam

 

Seychelles

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

42

--------------------------------------------------------------------------------


 

 

 

Macedonia

 

 

 

Guatemala

 

Sierra Leone

 

 

Martinique

 

 

 

Honduras

 

Solomon Islands

 

 

Moldova

 

 

 

India

 

Somalia

 

 

Montserrat

 

 

 

Indonesia

 

Sri Lanka

 

 

Morocco

 

 

 

Iran

 

Sudan

 

 

New Zealand

 

 

 

Iraq

 

Surinam

 

 

Oman

 

 

 

Israel

 

Swaziland

 

 

Puerto Rico

 

 

 

Ivory Coast

 

Syria

 

 

 

 

 

 

 

 

Taiwan

 

 

 

 

 

 

 

 

Tanzania

 

 

 

 

 

 

 

 

Thailand

 

 

 

 

 

 

 

 

Togo

 

 

 

 

 

 

 

 

Tonga

 

 

 

 

 

 

 

 

Uganda

 

 

 

 

 

 

 

 

Uruguay

 

 

 

 

 

 

 

 

Vanuatu

 

 

 

 

 

 

 

 

Venezuela

 

 

 

 

 

 

 

 

Yemen Arab Republic

 

 

 

 

 

 

 

 

Zaire

 

 

 

 

 

 

 

 

Zambia

 

 

 

 

 

 

 

 

Zimbabwe

 

This table is subject to change. Countries may be added or deleted from
time-to-time. Countries may impose restrictions or suspend service from time to
time.

 

4.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in United Kingdom Pounds Sterling. If, at any time
during the Term, any law, regulation or practice prohibits or significantly
impedes Company’s ability to receive United Kingdom Pound Sterling in payment of
its foreign currency invoices, the parties will negotiate in good faith to find
a mutually acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

Attachment 4-3

 

HONG KONG AUDIO CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Hong Kong Audio
Conferencing Service (“HK-AC”) is a facilities-based audio conferencing service
provided to Customer in Hong Kong by Company. HK-AC is a one-way, multipoint
service allowing the furnishing of long distance telecommunications service
between a single calling station and two or more called stations, when at least
one of the called stations is located in a different area numbering code. Calls
are limited to the locations set forth below. HK-AC requires a teleconferencing
bridge port for each called station. The necessary bridge ports are provided by
a designated Conference Center. Calculation of usage begins at the connect time
of the first called party and ends when either the last participant in the
conference call disconnects or the Conference Operator terminates the call. If a
computed charge includes a fraction of a Hong Kong cent, the fraction is rounded
up to the nearest whole Hong Kong cent. All per minute charges will be rounded
up to the next full minute.

 

A conference call is initiated by making a reservation of a date and time for
the call. Reservations of HK-AC can be placed 24 hours a day, seven days a week.
Conference calls can be held on any day of the week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, HK-AC. For purpose of applying
Schedule Four’s Section 1 to the HK-AC, the corresponding service is regulated
Company U.S. Audio Conferencing services. Except as otherwise provided herein,
the rates and discounts in Company’s standard price lists are subject to change
at the discretion of Company.

 

1.3                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, HK-AC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE, DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. HK-AC pricing is based on
a per minute, per line rate. All references to prices and “Dollars” and all
price quotations in this Attachment are in, and all transactions shall be based
on, Hong Kong Dollars. Customer shall pay the following charges which are
detailed below. Except as expressly stated in this Attachment, no other
discounts shall apply to HK-AC Services.  All other rates and charges for HK-AC
shall be the then prevailing standard rates and charges. Unless expressly stated
otherwise herein, rates are for bridging only.

 

2.1.1                        Access Methods:

 

2.1.1.1               Toll Meet Me: This access method allows the customer to
reserve a direct distance dial number for a pre-arranged date and time.  Each
call to the bridge is initiated separately by each participating caller.  Each
participating caller will be responsible for its transport charges incurred in
connection with the conference call.

 

2.1.1.2               Dial-Out Access: Dial-Out conference calls are established
by a Company Conference Operator.  To receive this type of conference calling,
the customer must arrange for the participating callers to be called by the
Company Conference Operator at the pre-arranged date and time.  The Dial-Out
access charges include transport charges only, which charges are added to the
applicable bridging charges.

 

2.1.1.3               Toll Free Meet Me Access: This access method allows the
customer to reserve a toll free number for a pre-arranged date and time.  Each
call to a designated toll free number is initiated separately by each
participating caller. The Toll Free Meet Me access charges include transport
charges only, which charges are added to the applicable bridging charges.

 

2.1.2                        Service Levels:

 

2.1.2.1               Premier Level:  Provides for a full-time Company
Conference Operator to greet and announce each participating caller into the
conference call, take roll call, and monitor the conference call to the
conference call’s conclusion.

 

2.1.2.2               Standard Level: Provides for a Company Conference Operator
to greet and announce each participating caller into the conference call.  The
Company Conference Operator will leave from the

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

44

--------------------------------------------------------------------------------


 

conference call after the conference call begins, but will monitor the
conference call.  Participating callers can recall the Company Conferencing
Operator at any time during the conference call via touch-tone key pad.

 

2.1.2.3               Unattended/Instant Meeting Level: Provides for a Company
Conferencing Operator for technical assistance only.  Conference call
participants enter the conference call by entering a pre-assigned passcode via
telephone keypad.

 

2.1.3

Premier Pricing:

 

 

 

 

 

 

(a)

****are:

 

 

 

 

 

 

 

 

Rate per Minute per Line

 

 

 

 

 

 

****

****

 

 

 

 

2.1.4

Standard Pricing:

 

 

 

 

 

(a)

****are:

 

 

 

 

 

 

 

 

Rate per Minute per Line

 

 

 

 

 

 

****

****

 

 

 

 

2.1.5

 

 

Unattended Pricing:

 

 

 

 

 

(a)

**** are:

 

 

 

 

 

 

 

 

Rate per Minute per Line

 

 

 

 

 

 

****

****

 

 

 

 

2.1.6

Instant Meeting:

 

 

 

 

 

(a)

****are:

 

 

 

 

 

 

 

****

Rate per Minute per Line

 

 

 

 

 

 

 

****

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Hong Kong Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Hong Kong Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

45

--------------------------------------------------------------------------------


 

ATTACMENT 4-4

 

JAPAN AUDIO CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Japan Audio
Conferencing Service (“JP-AC”) is a facilities-based audio conferencing service
provided to Customer in Japan by Company. JP-AC is a one-way, multipoint service
allowing the furnishing of long distance telecommunications service between a
single calling station and two or more called stations, when at least one of the
called stations is located in a different area numbering code. Calls are limited
to the locations set forth below. JP-AC requires a teleconferencing bridge port
for each called station. The necessary bridge ports are provided by a designated
Conference Center. Calculation of usage begins at the connect time of the first
called party and ends when either the last participant in the conference call
disconnects or the Conference Operator terminates the call. If a computed charge
includes a fraction of a Japanese Yen, the fraction is rounded up to the nearest
whole Japanese Yen. All per minute charges will be rounded up to the next full
minute.

 

A conference call is initiated by making a reservation of a date and time for
the call. Reservations of JP-AC can be placed 24 hours a day, seven days a week.
Conference calls can be held on any day of the week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, JP-AC. For purpose of applying
Schedule Four’s Section 1 to the JP-AC, the corresponding service is regulated
Company U.S. Audio Conferencing services. Except as otherwise provided herein,
the rates and discounts in Company’s standard price lists are subject to change
at the discretion of Company.

 

1.3                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, JP-AC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1 Price Description. JP-AC pricing is based on a per minute, per line rate.
All references to prices and “Yen” and all price quotations in this Attachment
are in, and all transactions shall be based on, Japanese Yen. Customer shall pay
the following charges which are detailed below. Except as expressly stated in
this Attachment, no other discounts shall apply to JP-AC Services.  All other
rates and charges for JP-AC shall be the then prevailing standard rates and
charges. Unless expressly stated otherwise herein, rates are for bridging only.

 

2.1.1                        Access Methods:

 

2.1.1.1               Toll Meet Me: This access method allows the customer to
reserve a direct distance dial number for a pre-arranged date and time.  Each
call to the bridge is initiated separately by each participating caller.  Each
participating caller will be responsible for its transport charges incurred in
connection with the conference call.

 

2.1.1.2               Dial-Out Access: Dial-Out conference calls are established
by an Company Conference Operator.  To receive this type of conference calling,
the customer must arrange for the participating callers to be called by the
Company Conference Operator at the pre-arranged date and time.  The Dial-Out
Access charges include transport charges only,  which charges are added to the
applicable bridging charges.

 

2.1.2                        Service Levels:

 

2.1.2.1               Premier Level:  Provides for a full-time Company
Conference Operator to greet and announce each participating caller into the
conference call, take roll call, and monitor the conference call to the
conference call’s conclusion.

 

2.1.2.2               Standard Level: Provides for a Company Conference Operator
to greet and announce each participating caller into the conference call.  The
Company Conference Operator will leave from the conference call after the
conference call begins, but will monitor the conference call.  Participating
callers can recall the Company Conferencing Operator at any time during the
conference call via touch-tone key pad.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

46

--------------------------------------------------------------------------------


 

2.1.2.3               Unattended/Instant Meeting Level: Provides for a Company
Conferencing Operator for technical assistance only.  Conference call
participants enter the conference call by entering a pre-assigned passcode via
telephone keypad.

 

2.1.3                        Premier Pricing.

 

2.1.3.1 Customer will pay the following per minute per line rate for****:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.4                        Standard Pricing.

 

2.1.4.1 Customer will pay the following per minute per line rate for ****:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.4                        Unattended Pricing:

 

2.1.4.1               Customer will pay the following per minute per line rate
for ****:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.5                        Instant Meeting:

 

2.1.5.1               Customer will pay the following per minute per line rate
for ****

 

 

 

Rate per Minute per Line

****

 

****

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Japanese Yen.  If, at any time during the Term,
any law, regulation or practice prohibits or significantly impedes Company’s
ability to receive Japanese Yen in payment of its foreign currency invoices, the
parties will negotiate in good faith to find a mutually acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

ATTACHMENT 4-5

 

 AUSTRALIA AUDIO CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Australia Audio
Conferencing Service (“AUS-AC”) is a facilities-based audio conferencing service
provided to Customer in Australia by Company. AUS-AC is a one-way, multipoint
service allowing the furnishing of long distance telecommunications service
between a single calling station and two or more called stations, when at least
one of the called stations is located in a different area numbering code. Calls
are limited to the locations set forth below. AUS-AC requires a teleconferencing
bridge port for each called station. The necessary bridge ports are provided by
a designated Conference Center. Calculation of usage begins at the connect time
of the first called party and ends when either the last participant in the
conference call disconnects or the Conference Operator terminates the call. If a
computed charge includes a fraction of a Australian cent, the fraction is
rounded up to the nearest whole Australian cent. All per minute charges will be
rounded up to the next full minute.

 

A conference call is initiated by making a reservation of a date and time for
the call. Reservations of AUS-AC can be placed 24 hours, seven days a week.
Conference calls can be held on any day of the week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, AUS-AC. For purpose of
applying Schedule Four’s Section 1 to the AUS-AC, the corresponding service is
regulated Company U.S. Audio Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

1.3                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, AUS-AC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1 Price Description. AUS-AC pricing is based on a per minute, per line rate.
All references to prices and “Dollars” and all price quotations in this
Attachment are in, and all transactions shall be based on, Australian Dollars.
Customer shall pay the following charges which are detailed below. Except as
expressly stated in this Attachment, no other discounts shall apply to AUS-AC
Services.  All other rates and charges for AUS-AC shall be the then prevailing
standard rates and charges. Unless expressly stated otherwise herein, rates are
inclusive of bridging and transport.

 

2.1.1                        Access Methods:

 

2.1.1.1               Toll Meet Me: This access method allows the customer to
reserve a direct distance dial number for a pre-arranged date and time.  Each
call to the bridge is initiated separately by each participating caller.  Each
participating caller will be responsible for its transport charges incurred in
connection with the conference call.

 

2.1.1.2               Dial-Out Access: Dial-Out conference calls are established
by an Company Conference Operator.  To receive this type of conference calling,
the customer must arrange for the participating callers to be called by the
Company Conference Operator at the pre-arranged date and time.  The Dial-Out
Access charges include an allocation for both bridging and transport.

 

2.1.1.3               Toll Free Meet Me Access: This access method allows the
customer to reserve a toll free number for a pre-arranged date and time.  Each
call to a designated toll free number is initiated separately by each
participating caller. The Toll Free Meet Me access charges include an allocation
for both bridging and transport.

 

2.1.2                        Service Levels:

 

2.1.2.1               Premier Level:  Provides for a full-time Company
Conference Operator to greet and announce each participating caller into the
conference call, take roll call, and monitor the conference call to the
conference call’s conclusion.

 

2.1.2.2               Standard Level: Provides for a Company Conference Operator
to greet and announce each participating caller into the conference call.  The
Company Conference Operator will leave from the conference call after the
conference call begins, but will monitor the conference call.  Participating

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

48

--------------------------------------------------------------------------------


 

callers can recall the Company Conferencing Operator at any time during the
conference call via touch-tone key pad.

 

2.1.2.3               Unattended/Instant Meeting Level: Provides for a Company
Conferencing Operator for technical assistance only.  Conference call
participants enter the conference call by entering a pre-assigned passcode via
telephone keypad.

 

2.1.3                        Premier Pricing:  Customer will pay the following
per minute per line rate for****:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.4                        Standard Pricing: Customer will pay the following
per minute per line rate for ****:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.5                        Unattended Pricing: Customer will pay the following
per minute per line rate for ****:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.6                        Instant Meeting:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.7                        Additional Pricing for Levels.

 

2.1.7.1               For the countries where service is available  (except for
Australia and New Zealand), Customer will pay the per minute per line rates for
Premier Toll Free Audio Conferencing (for Bridging and Transport), based on the
range band schedule below:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.7.2               For the countries where service is available  (except for
Australia and New Zealand), Customer will pay the per minute per line rates for
Standard Toll Free Audio Conferencing (for Bridging and Transport), based on the
range band schedule below:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.7.3               For the countries where service is available (except for
Australia and New Zealand), Customer will pay the per minute per line rates for
Unattended Toll Free Audio Conferencing (for Bridging and Transport), based on
the range band schedule below:

 

 

 

Rate per Minute per Line

****

 

****

 

2.1.7.4               For the countries where service is available (except for
Australia and New Zealand), Customer will pay the per minute per line rates for
Instant Meeting (for Bridging and Transport), based on the range band schedule
below:

 

 

 

Rate per Minute per Line

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

49

--------------------------------------------------------------------------------


 

2.1.7.5               For the following countries, Customer will pay the per
minute per line rates for Toll Free Audio Conferencing (for Bridging and
Transport) set forth below, which correspond to the service level selected,
Premier, Standard or Unattended:

 

 

 

Rate per Minute per Line

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

 

2.1.7.6               For the following country, Customer will pay the per
minute per line rates for Dial-Out Audio Conferencing (for Bridging and
Transport) set forth below, which correspond to the service level selected,
Premier or Standard:

 

 

 

Rate per Minute per Line

****

 

****

****

 

****

****

 

****

****

 

****

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Australian Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Australian Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

50

--------------------------------------------------------------------------------


 

ATTACHMENT 4-6

 

SINGAPORE AUDIO CONFERENCING

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Singapore Audio
Conferencing Service (“SING-AC”) is a facilities-based audio conferencing
service provided to Customer in Singapore by Company. SING-AC is a one-way,
multipoint service allowing the furnishing of long distance telecommunications
service between a single calling station and two or more called stations, when
at least one of the called stations is located in a different area numbering
code. Calls are limited to the locations set forth below. SING-AC requires a
teleconferencing bridge port for each called station. The necessary bridge ports
are provided by a designated Conference Center. Calculation of usage begins at
the connect time of the first called party and ends when either the last
participant in the conference call disconnects or the Conference Operator
terminates the call. If a computed charge includes a fraction of a Hong Kong
cent, the fraction is rounded up to the nearest whole Hong Kong cent. All per
minute charges will be rounded up to the next full minute.

 

A conference call is initiated by making a reservation of a date and time for
the call. Reservations of SING-AC can be placed 24 hours, seven days a week.
Conference calls can be held on any day of the week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, SING-AC. For purposes of
applying Schedule Four’s Section 1 to the SING-AC, the corresponding service is
regulated Company U.S. Audio Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

1.3                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, SING-AC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE, DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. SING-AC pricing is based
on a per minute, per line rate. All references to prices and “Dollars” and all
price quotations in this Attachment are in, and all transactions shall be based
on, Hong Kong Dollars.  All Customer shall pay the following charges which are
detailed below. Except as expressly stated in this Attachment, no other
discounts shall apply to SING-AC Services.  All other rates and charges for
SING-AC shall be the then prevailing standard rates and charges. Unless
expressly stated otherwise herein, rates are for bridging only.

 

2.1.1                        Access Methods:

 

2.1.1.1               Toll Meet Me: This access method allows the customer to
reserve a direct distance dial number for a pre-arranged date and time.  Each
call to the bridge is initiated separately by each participating caller.  Each
participating caller will be responsible for its transport charges incurred in
connection with the conference call.

 

2.1.1.2               Dial-Out Access: Dial-Out conference calls are established
by a Company Conference Operator.  To receive this type of conference calling,
the customer must arrange for the participating callers to be called by the
Company Conference Operator at the pre-arranged date and time.  The Dial-Out
Access charges include transport charges only, which charges are added to the
applicable bridging charges.

 

2.1.1.3               Toll Free Meet Me Access: This access method allows the
customer to reserve a toll free number for a pre-arranged date and time.  Each
call to a designated toll free number is initiated separately by each
participating caller. The Toll Free Meet Me access charges include transport
charges only, which charges are added to the applicable bridging charges.

 

2.1.2                        Service Levels:

 

2.1.2.1               Premier Level:  Provides for a full-time Company
Conference Operator to greet and announce each participating caller into the
conference call, take roll call, and monitor the conference call to the
conference call’s conclusion.

 

2.1.2.2               Standard Level: Provides for a Company Conference Operator
to greet and announce each participating caller into the conference call.  The
Company Conference Operator will leave from the

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

51

--------------------------------------------------------------------------------


 

conference call after the conference call begins, but will monitor the
conference call.  Participating callers can recall the Company Conferencing
Operator at any time during the conference call via touch-tone key pad.

 

2.1.2.3               Unattended/ Instant Meeting Level: Provides for a Company
Conferencing Operator for technical assistance only.  Conference call
participants enter the conference call by entering a pre-assigned passcode via
telephone keypad.

 

2.1.3                        Premier Pricing:

 

(a)                                  **** are:

 

 

 

Rate per Minute per Line

 

 

 

 

 

****

 

****

 

 

2.1.4                        Standard Pricing:

 

(a)                                  ****are:

 

 

 

Rate per Minute per Line

 

 

 

 

 

****

 

****

 

 

2.1.5                        Unattended Pricing:

 

(a)                                  **** are:

 

 

 

Rate per Minute per Line

 

 

 

 

 

****

 

****

 

 

2.1.6                        Instant Meeting:

 

(a)                                  **** are:

 

 

 

Rate per Minute per Line

 

 

 

 

 

****

 

****

 

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Hong Kong Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Hong Kong Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

52

--------------------------------------------------------------------------------


 

ATTACHMENT 4-7

 

UNITED KINGDOM NET CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: United Kingdom Net
Conferencing Service (“UK-NET”) is a facilities-based Net conferencing service,
provided to Customer in the United Kingdom by Company. UK-NET provides Customer
with the ability to conduct a document conference call allowing data (text,
documents, data or images) to be viewed, shared or collaborated on by call
participants.  Net Conferencing allows each participant to reach the data
portion of a Net Conferencing call by accessing and interconnecting with a port
specified by Company at the time of reservation of the Net Conferencing call. 
Each such connection must be established separately by each participant
implementing its own means of access at its own cost.  To access the data
portion of the call, each participant enters the conference name specified at
the time of reservation of the Net Conferencing call.  A passcode may be used to
ensure a secured conference call. Calculation of usage begins at the scheduled
start time of the call and ends when either the last participant in the
conference call disconnects or the Conference Operator terminates the call. Net
Conferencing calls are subject to a **** initial period and are billed in ****
increments.  All charges will be rounded up to the nearest **** billing
increment.  If a computed charge includes a fraction of an United Kingdom pence,
the fraction is rounded up to the nearest whole United Kingdom pence.

 

A conference call is initiated by making a reservation of a date and time for
the call and number of participants. Reservations of UK-NET can be placed 24
hours, seven days a week. Conference calls can be held on any day of the week at
anytime.

 

1.2                                 Product Provision:   Company will provide to
Customer, and Customer will receive from Company, UK-NET.  For purposes of
applying Schedule Four’s Section 1 to the UK-NET, the corresponding service is
regulated Company U.S. Data Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. UK-NET pricing is based
on a per call, per hour rate and dependent on the number of participants.
Customer shall pay the following charges which are detailed below. All
references to prices and all price quotations in this Attachment are in, and all
transactions shall be based on, the United Kingdom Pound Sterling. Except as
expressly stated in this Attachment, no other discounts shall apply to UK-NET
Services.  All other rates and charges for UK-NET shall be the then prevailing
standard rates and charges.

 

2.2                                 Pricing. In  lieu of any other discounts,
Customer will receive a **** off of the list charges for United Kingdom Net
Conferencing. The per-hour, per-call charges for UK-NET will be based on the
number of call participants, with concurrent audio conferencing. Operator
hosting charges are not subject to discounting. Customer will be responsible for
all other charges associated with UK-NET at standard list rates.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in United Kingdom Pounds Sterling. If, at any time
during the Term, any law, regulation or practice prohibits or significantly
impedes Company’s ability to receive United Kingdom Pound Sterling in payment of
its foreign currency invoices, the parties will negotiate in good faith to find
a mutually acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

53

--------------------------------------------------------------------------------


 

ATTACHMENT 4-8

 

JAPAN NET CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Japan Net Conferencing
Service (“JP-NET”) is a facilities-based Net conferencing service, provided to
Customer in Japan by Company. JP-NET provides Customer with the ability to
conduct a document conference call allowing data (text, documents, data or
images) to be viewed, shared or collaborated on by call participants.  Net
Conferencing allows each participant to reach the data portion of a Net
Conferencing call by accessing and interconnecting with a port specified by
Company at the time of reservation of the Net Conferencing call.  Each such
connection must be established separately by each participant implementing its
own means of access at its own cost.  To access the data portion of the call,
each participant enters the conference name specified at the time of reservation
of the Net Conferencing call.  A passcode may be used to ensure a secured
conference call. Calculation of usage begins at the scheduled start time of the
call and ends when either the last participant in the conference call
disconnects or the Conference Operator terminates the call. Net Conferencing
calls are subject to a **** initial period and are billed in **** increments. 
All charges will be rounded up to the nearest *** * billing increment.  If a
computed charge includes a fraction of a Japanese Yen the fraction is rounded up
to the nearest whole Japanese Yen.

 

A conference call is initiated by making a reservation of a date and time for
the call and number of participants. Reservations of JP-NET can be placed 24
hours, seven days a week. Conference calls can be held on any day of the week at
anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, JP-NET. For purposes of
applying Schedule Four’s Section 1 to the JP-NET, the corresponding service is
regulated Company U.S. Data Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. JP-NET pricing is based
on a per call, per hour rate and dependent on the number of participants.
Customer shall pay the following charges which are detailed below. All
references to prices and all price quotations in this Attachment are in, and all
transactions shall be based on, the Japanese Yen. Except as expressly stated in
this Attachment, no other discounts shall apply to JP-NET Services.  All other
rates and charges for JP-NET shall be the then prevailing standard rates and
charges.

 

2.2                                 Pricing. In  lieu of any other discounts, 
Customer will receive a **** off of the list charges for Japan Net Conferencing.
The per-hour, per-call charges for JP-NET will be based on the number of call
participants, with concurrent audio conferencing. Operator hosting charges are
not subject to discounting. Customer will be responsible for all other charges
associated with JP-NET at standard list rates.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Japanese Yen.  If, at any time during the Term,
any law, regulation or practice prohibits or significantly impedes Company’s
ability to receive Japanese Yen in payment of its foreign currency invoices, the
parties will negotiate in good faith to find a mutually acceptable solution.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

54

--------------------------------------------------------------------------------


 

ATTACHMENT 4-9

 

HONG KONG NET CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Hong Kong Net
Conferencing Service (“HK-NET”) is a facilities-based Net conferencing service,
provided to Customer in Hong Kong by Company. HK-NET provides Customer with the
ability to conduct a document conference call allowing data (text, documents,
data or images) to be viewed, shared or collaborated on by call participants. 
Net Conferencing allows each participant to reach the data portion of a Net
Conferencing call by accessing and interconnecting with a port specified by
Company at the time of reservation of the Net Conferencing call.  Each such
connection must be established separately by each participant implementing its
own means of access at its own cost.  To access the data portion of the call,
each participant enters the conference name specified at the time of reservation
of the Net Conferencing call.  A passcode may be used to ensure a secured
conference call. Calculation of usage begins at the scheduled start time of the
call and ends when either the last participant in the conference call
disconnects or the Conference Operator terminates the call. Net Conferencing
calls are subject to a **** initial period and are billed in **** increments. 
All charges will be rounded up to the nearest **** billing increment.  If a
computed charge includes a fraction of a Hong Kong cent the fraction is rounded
up to the nearest whole Hong Kong cent.

 

A conference call is initiated by making a reservation of a date and time for
the call and number of participants. Reservations of HK-NET can be placed 24
hours, seven days a week. Conference calls can be held on any day of the week at
anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, HK-NET. For purposes of
applying Schedule Four’s Section 1 to the HK-NET, the corresponding service is
regulated Company U.S. Data Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. HK-NET pricing is based
on a per call, per hour rate and dependent on the number of participants.
Customer shall pay the following charges which are detailed below. All
references to prices and all price quotations in this Attachment are in, and all
transactions shall be based on, the Hong Kong Dollar. Except as expressly stated
in this Attachment, no other discounts shall apply to HK-NET Services.  All
other rates and charges for HK-NET shall be the then prevailing standard rates
and charges.

 

2.2                                 Pricing. In  lieu of any other discounts,
Customer will receive a **** off of the list charges for Hong Kong Net
Conferencing. The per-hour, per-call charges for HK-NET will be based on the
number of call participants, with concurrent audio conferencing. Operator
hosting charges are not subject to discounting. Customer will be responsible for
all other charges associated with HK-NET at standard list rates.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Hong Kong Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Hong Kong Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

55

--------------------------------------------------------------------------------


 

ATTACHMENT 4-10

 

AUSTRALIA NET CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Australia Net
Conferencing Service (“AUS-NET”) is a facilities-based Net conferencing service,
provided to Customer in Australia by Company. AUS-NET provides Customer with the
ability to conduct a document conference call allowing data (text, documents,
data or images) to be viewed, shared or collaborated on by call participants. 
Net Conferencing allows each participant to reach the data portion of a Net
Conferencing call by accessing and interconnecting with a port specified by
Company at the time of reservation of the Net Conferencing call.  Each such
connection must be established separately by each participant implementing its
own means of access at its own cost.  To access the data portion of the call,
each participant enters the conference name specified at the time of reservation
of the Net Conferencing call.  A passcode may be used to ensure a secured
conference call. Calculation of usage begins at the scheduled start time of the
call and ends when either the last participant in the conference call
disconnects or the Conference Operator terminates the call. Net Conferencing
calls are subject to a **** initial period and are billed in ****e increments. 
All charges will be rounded up to the nearest **** billing increment.  If a
computed charge includes a fraction of an Australia cent the fraction is rounded
up to the nearest whole Australia cent.

 

A conference call is initiated by making a reservation of a date and time for
the call and number of participants. Reservations of AUS-NET can be placed 24
hours a day, seven days a week. Conference calls can be held on any day of the
week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, AUS-NET. For purposes of
applying Schedule Four’s Section 1 to the AUS-NET, the corresponding service is
regulated Company U.S. Data Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. AUS-NET pricing is based
on a per call, per hour rate and dependent on the number of participants.
Customer shall pay the following charges which are detailed below. All
references to prices and all price quotations in this Attachment are in, and all
transactions shall be based on, the Australia Dollar. Except as expressly stated
in this Attachment, no other discounts shall apply to AUS-NET Services.  All
other rates and charges for AUS-NET shall be the then prevailing standard rates
and charges.

 

2.2                                 Pricing. In  lieu of any other discounts,
Customer will receive a  **** off of the list charges for Australia Net
Conferencing. The per-hour, per-call charges for AUS-NET will be based on the
number of call participants, with concurrent audio conferencing. Operator
hosting charges are not subject to discounting. Customer will be responsible for
all other charges associated with AUS-NET at standard list rates.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Australian Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Australian Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

56

--------------------------------------------------------------------------------


 

ATTACHMENT 4-11

 


UNITED KINGDOM VIDEO CONFERENCING SERVICE

 

1.                                       COMPANY ENHANCED SERVICE:

 

1.1                                 Name:  United Kingdom Videoconferencing
Service

 

1.2                                 Description: United Kingdom
Videoconferencing Service (“UK-VC”) is a facilities-based videoconferencing
service provided to Customer in the United Kingdom by Company.  UK-VC is a
one-way, multipoint service allowing the furnishing of video communications
service between a single calling station and two or more called stations, when
at least one of the called stations is located in a different area numbering
code. Video conference calls are limited to specific locations as determined by
Company.  UK-VC requires a teleconferencing bridge port for each called
station.  The necessary bridge ports are provided by a designated Conference
Center.  Calculation of usage begins at the connect time of the first called
party and ends when either the last participant in the conference call
disconnects or the Conference Operator terminates the video conference call.  If
a computed charge includes a fraction of an United Kingdom pence, the fraction
is rounded up to the nearest whole United Kingdom pence. All per minute charges
will be rounded up to the next full minute. Usage and ports will billed in ****
increments.

 

A video conference call is initiated by making a reservation of a date and time
for the call.   Reservations for UK-VC can be placed 24 hours, 7 days a week.

 

1.3                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, UK-VC. For purposes of
applying Schedule Four’s Section 1 to the UK-VC, the corresponding service is
regulated Company U.S. Video Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

1.4                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, UK-VC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description.  UK-VC transport pricing
is based on a per minute per site per channel rate. UK-VC bridging pricing is
based on a per minute, per site rate.  Charges will be based upon actual usage,
not for reserved time.  Customer will pay the following charges detailed below. 
All charges set forth herein are in United Kingdom Pounds Sterling.

 

2.1.1                        Bridging Port Fee:  In lieu of any discounts,
Customer will pay the following per minute, per site charges for Bridging Port
Fees related to UK-VC:

 

SCHEDULE A

UNITED KINGDOM BRIDGING PORT FEE

 

Service

 

Rate per minute per site

 

****

 

****

 

 

The charges described in Schedule A above are exclusive of all other rates and
charges, including but not limited to transport charges, feature charges or
surcharges, set-up charges, overbooking charges, cancellation charges, taxes,
and tax related or tax like surcharges, and charges associated with the
Universal Service Fund (if any), which are additional and Customer agrees to
pay.

 

2.1.2                        Transport Charges:

 

(a)                                  For UK-VC Dial-Out Transport Charges,
Customer will pay to Company the following transport charges (per ****, per
site) (except for those countries listed in Section 2.1.2(b) below), based on
the Service Regions set forth in Section 2.1.2(d) below, for the countries
(where service is available) listed in Section 2.1.2(d) below.  Such transport
charges are added to the bridging charges associated with the service level
selected, Premier or Standard:

 

 

 

Rate per Minute Per Site
****

 

 

 

 

 

****

 

****

 

***

 

****

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

57

--------------------------------------------------------------------------------


 

(b)                                 For UK-VC Dial-Out Transport Charges for the
following countries, Customer will pay to Company the following transport
charges (per **** per site), based on the country set forth below in this
Section.  Such transport charges are added to the bridging charges associated
with the service level selected, Premier or Standard:

 

 

 

Rate per Minute Per Site
Per ****

 

 

 

 

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

(c)                                  Customer will pay to Company all charges
for features used with any UK-VC call pursuant to Company’s then-current
standard price list.  Features are subject to change by Company at any time. 
Not all features are available for all UK-VC calls.

 

(d)                                 Service Regions: UK-VC calls’ Service
Regions are as set forth in Attachment 3-2 above.

 

2.2                                 Except as expressly stated in this
Attachment, no other discounts apply to UK-VC Service. All other rates and
charges for UK-VC will be the then prevailing standard rates and charges.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in United Kingdom Pounds Sterling.  If, at any time
during the Term, any law, regulation or practice prohibits or significantly
impedes Company’s ability to receive United Kingdom Pound Sterling in payment of
its foreign currency invoices, the parties will negotiate in good faith to find
a mutually acceptable solution.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

58

--------------------------------------------------------------------------------


 

ATTACHMENT 4-12

 


JAPAN VIDEOCONFERENCING SERVICE

 

1.                                       COMPANY ENHANCED SERVICE:

 

1.1                                 Name:  Japan Videoconferencing Service

 

1.2                                 Description:  Japan Videoconferencing
Service (“JP-VC”) is a facilities-based videoconferencing service provided to
Customer in the Japan by Company.  JP-VC is a one-way, multipoint service
allowing the furnishing of video communications service between a single calling
station and two or more called stations, when at least one of the called
stations is located in a different area numbering code. Video conference calls
are limited to specific locations as determined by Company.  JP-VC requires a
teleconferencing bridge port for each called station.  The necessary bridge
ports are provided by a designated Conference Center.  Calculation of usage
begins at the connect time of the first called party and ends when either the
last participant in the conference call disconnects or the Conference Operator
terminates the video conference call.  If a computed charge includes a fraction
of a Japanese Yen, the fraction is rounded up to the nearest whole Japanese Yen.
All per minute charges will be rounded up to the next full minute. Usage and
ports will billed in **** increments.

 

A video conference call is initiated by making a reservation of a date and time
for the call.   Reservations for JP-VC can be placed 24 hours a day, 7 days a
week.

 

1.3                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, JP-VC. For purposes of
applying Schedule Four’s Section 1 to the JP-VC, the corresponding service is
regulated Company U.S. Video Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

1.4                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, JP-VC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description.  JP-VC transport pricing
is based on a per minute per site per channel rate. JP-VC bridging pricing is
based on a per minute, per site rate.  Charges will be based upon actual usage,
not for reserved time.  Customer will pay the following charges detailed below. 
All charges set forth herein are in Japanese Yen.

 

2.1.1                        Bridging Port Fee:  In lieu of any discounts,
Customer will pay the following per minute, per site charges for Bridging Port
Fees related to JP-VC:

 

SCHEDULE A

JAPAN BRIDGING PORT FEE

 

Service

 

Rate per minute per site

 

****

 

****

 

 

The charges described in Schedule A above are exclusive of all other rates and
charges, including but not limited to transport charges, feature charges or
surcharges, set-up charges, overbooking charges, cancellation charges, taxes,
and tax related or tax like surcharges, and charges associated with the
Universal Service Fund (if any), which are additional and Customer agrees to
pay.

 

2.1.2                        Transport Charges:

 

(a)                                  For JP-VC Dial-Out Transport Charges,
Customer will pay to Company the following transport charges (per****, per site)
(except for those countries listed in Section 2.1.2(b) below), based on the
Service Regions set forth in Section 2.1.2(d) below, for the countries (where
service is available) listed in Section 2.1.2(d) below.  Such transport charges
are added to the bridging charges associated with the service level selected,
Premier or Standard:

 

 

 

Rate per Minute per Site
****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

59

--------------------------------------------------------------------------------


 

(b)                                 For JP-VC Dial-Out Transport Charges for the
following countries, Customer will pay to Company the following transport
charges (per ****, per site), based on the country set forth below in this
Section.  Such transport charges are added to the bridging charges associated
with the service level selected, Premier or Standard:

 

 

 

Rate per Minute per Site
****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

(c)                                  Customer will pay to Company all charges
for features used with any JP-VC call pursuant to Company’s then-current
standard price list.  Features are subject to change by Company at any time. 
Not all features are available for all JP-VC calls.

 

(d)                                 Service Region: JP-VC calls’ Service Regions
are as set forth in the table in Attachment 3-2 above.

 

2.2                                 Except as expressly stated in this
Attachment, no other discounts apply to JP-VC Service. All other rates and
charges for JP-VC will be the then prevailing standard rates and charges.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Japanese Yen.  If, at any time during the Term,
any law, regulation or practice prohibits or significantly impedes Company’s
ability to receive Japanese Yen in payment of its foreign currency invoices, the
parties will negotiate in good faith to find a mutually acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

60

--------------------------------------------------------------------------------

ATTACHMENT 4-13


AUSTRALIA VIDEOCONFERENCING SERVICE


 

1.                                       COMPANY ENHANCED SERVICE:

 

1.1                                 Name:  Australia Videoconferencing Service.

 

1.2                                 Description:  Australia Videoconferencing
Service (“AUS-VC”) is a facilities-based videoconferencing service provided to
Customer in Australia by Company.  AUS-VC is a one-way, multipoint service
allowing the furnishing of video communications service between a single calling
station and two or more called stations, when at least one of the called
stations is located in a different area numbering code. Video conference calls
are limited to specific locations as determined by Company.  AUS-VC requires a
teleconferencing bridge port for each called station.  The necessary bridge
ports are provided by a designated Conference Center.  Calculation of usage
begins at the connect time of the first called party and ends when either the
last participant in the conference call disconnects or the Conference Operator
terminates the video conference call.  If a computed charge includes a fraction
of an Australian cent, the fraction is rounded up to the nearest whole
Australian cent. All per minute charges will be rounded up to the next full
minute.

 

A video conference call is initiated by making a reservation of a date and time
for the call.   Reservations for AUS-VC can be placed 24 hours a day, 7 days a
week.

 

1.3                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, AUS-VC. For purpose of
applying Schedule Four’s Section 1 to the AUS-VC, the corresponding service is
regulated Company U.S. Video Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

1.4                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, AUS-VC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description.  AUS-VC transport pricing
is based on a per minute, per site, per channel rate. AUS-VC bridging pricing is
based on a per minute, per site rate.  Charges will be based upon actual usage,
not for reserved time.  Customer will pay the following charges detailed below. 
All charges set forth herein are in Australian Dollars.

 

2.1.1            Bridging Port Fee:  In lieu of any discounts, Customer will pay
the following per minute, per site charges for Bridging Port Fees related to
AUS-VC:

 

SCHEDULE A

AUSTRALIA BRIDGING PORT FEE

 

Service

 

Rate per minute per site

****

 

****

 

 

The charges described in Schedule A above are exclusive of all other rates and
charges, including but not limited to transport charges, feature charges or
surcharges, set-up charges, overbooking charges, cancellation charges, taxes,
and tax related or tax like surcharges, and charges associated with the
Universal Service Fund (if any), which are additional and Customer agrees to
pay.

 

2.1.2            Transport Charges:

 

(a)          For AUS-VC Dial-Out Transport Charges, Customer will pay to Company
the following transport charges (per ****, per site) (except for those countries
listed in Section 2.1.2(b) below), based on the Service Regions set forth in
Section 2.1.2(d) below, for the countries (where service is available) listed in
Section 2.1.2(d) below.  Such transport charges are added to the bridging
charges associated with the service level selected, Premier or Standard:

 

 

 

Rate per Minute per Site
****

 

 

 

****

 

****

****

 

****

****

 

****

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

61

--------------------------------------------------------------------------------


 

(b)         For AUS-VC Dial-Out Transport Charges for the following countries,
Customer will pay to Company the following transport charges (per **** per
site), based on the country set forth below in this Section.  Such transport
charges are added to the bridging charges associated with the service level
selected, Premier or Standard:

 

 

 

Rate per Minute per Site
****

 

 

 

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

(c)          Customer will pay to Company all charges for features used with any
AUS-VC call pursuant to Company’s then-current standard price list.  Features
are subject to change by Company at any time.  Not all features are available
for all AUS-VC calls.

 

(d)         Service Region: AUS-VC calls’ Service Regions are as set forth in
Attachment 3-2 above.

 

2.2                                 Except as expressly stated in this
Attachment, no other discounts apply to AUS-VC Service. All other rates and
charges for AUS-VC will be the then prevailing standard rates and charges.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Australian Dollars. If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Australian Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

62

--------------------------------------------------------------------------------


 

ATTACHMENT 4-14


HONG KONG VIDEOCONFERENCING SERVICE


 

1.                                       COMPANY ENHANCED SERVICE:

 

1.1                                 Name:  Hong Kong Videoconferencing Service.

 

1.2                                 Description:  Hong Kong Videoconferencing
Service (“HK-VC”) is a facilities-based videoconferencing service provided to
Customer in Hong Kong by Company.  HK-VC is a one-way, multipoint service
allowing the furnishing of video communications service between a single calling
station and two or more called stations, when at least one of the called
stations is located in a different area numbering code. Video conference calls
are limited to specific locations as determined by Company.  HK-VC requires a
teleconferencing bridge port for each called station.  The necessary bridge
ports are provided by a designated Conference Center.  Calculation of usage
begins at the connect time of the first called party and ends when either the
last participant in the conference call disconnects or the Conference Operator
terminates the video conference call.  If a computed charge includes a fraction
of a Hong Kong cent, the fraction is rounded up to the nearest whole Hong Kong
cent. All per minute charges will be rounded up to the next full minute.

 

A video conference call is initiated by making a reservation of a date and time
for the call.   Reservations for HK-VC can be placed 24 hours a day, 7 days a
week.

 

1.3                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, HK-VC. For purpose of applying
Schedule Four’s Section 1 to the HK-VC, the corresponding service is regulated
Company U.S. Video Conferencing services. Except as otherwise provided herein,
the rates and discounts in Company’s standard price lists are subject to change
at the discretion of Company.

 

1.4                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, HK-VC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description.  HK-VC transport pricing
is based on a per minute, per site, per channel rate. HK-VC bridging pricing is
based on a per minute, per site rate.  Charges will be based upon actual usage,
not for reserved time.  Customer will pay the following charges detailed below. 
All charges set forth herein are in Hong Kong Dollars.

 

2.1.1            Bridging Port Fee:  In lieu of any discounts, Customer will pay
the following per minute, per site charges for Bridging Port Fees related to
HK-VC:

 

SCHEDULE A

HONG KONG BRIDGING PORT FEE

 

Service

 

Rate per minute per site

****

 

****

 

The charges described in Schedule A above are exclusive of all other rates and
charges, including but not limited to transport charges, feature charges or
surcharges, set-up charges, overbooking charges, cancellation charges, taxes,
and tax related or tax like surcharges, and charges associated with the
Universal Service Fund (if any), which are additional and Customer agrees to
pay.

 

2.1.2            Transport Charges:

 

(a)          For HK-VC Dial-Out Transport Charges, Customer will pay to Company
the following transport charges (per ****, per site) (except for those countries
listed in Section 2.1.2(b) below), based on the Service Regions set forth in
Section 2.1.2(d) below, for the countries (where service is available) listed in
Section 2.1.2(d) below.  Such transport charges are added to the bridging
charges associated with the service level selected, Premier or Standard:

 

 

 

Rate per Minute per Site
****

 

 

 

****

 

****

****

 

****

****

 

****

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

63

--------------------------------------------------------------------------------


 

(b)         For HK-VC Dial-Out Transport Charges for the following countries,
Customer will pay to Company the following transport charges (per 112/128 Kbps,
per minute, per site), based on the country set forth below in this Section. 
Such transport charges are added to the bridging charges associated with the
service level selected, Premier or Standard:

 

 

 

Rate per Minute per Site
****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

(c)          Customer will pay to Company all charges for features used with any
HK-VC call pursuant to Company’s then-current standard price list.  Features are
subject to change by Company at any time.  Not all features are available for
all HK-VC calls.

 

(d)         Service Region: HK-VC calls’ Service Regions are as set forth in
Attachment 3-2 above.

 

2.2                                 Except as expressly stated in this
Attachment, no other discounts apply to HK-VC Service. All other rates and
charges for HK-VC will be the then prevailing standard rates and charges.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Hong Kong Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Hong Kong Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

64

--------------------------------------------------------------------------------


 

ATTACHMENT 4-15


SINGAPORE VIDEOCONFERENCING SERVICE


 

1.                                       COMPANY ENHANCED SERVICE:

 

1.1                                 Name:  Singapore Videoconferencing Service.

 

1.2                                 Description:  Singpore Videoconferencing
Service (“SING-VC”) is a facilities-based videoconferencing service provided to
Customer in Singpore by Company.  SING-VC is a one-way, multipoint service
allowing the furnishing of video communications service between a single calling
station and two or more called stations, when at least one of the called
stations is located in a different area numbering code. Video conference calls
are limited to specific locations as determined by Company.  SING-VC requires a
teleconferencing bridge port for each called station.  The necessary bridge
ports are provided by a designated Conference Center.  Calculation of usage
begins at the connect time of the first called party and ends when either the
last participant in the conference call disconnects or the Conference Operator
terminates the video conference call.  If a computed charge includes a fraction
of a Hong Kong cent, the fraction is rounded up to the nearest whole Hong Kong
cent. All per minute charges will be rounded up to the next full minute.

 

A video conference call is initiated by making a reservation of a date and time
for the call.   Reservations for SING-VC can be placed 24 hours a day, 7 days a
week.

 

1.3                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, SING-VC. For purpose of
applying Schedule Four’s Section 1 to the SING-VC, the corresponding service is
regulated Company U.S. Video Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

1.4                                 Terms and Conditions of Service:
Notwithstanding any other provision in the Agreement or this Attachment, SING-VC
shall be provided pursuant to the standard terms and conditions of service of
Company’s supplier, as set forth below.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description.  SING-VC transport
pricing is based on a per minute, per site, per channel rate. SING-VC bridging
pricing is based on a per minute, per site rate.  Charges will be based upon
actual usage, not for reserved time.  Customer will pay the following charges
detailed below.  All charges set forth herein are in Hong Kong Dollars.

 

2.1.1            Bridging Port Fee:  In lieu of any discounts, Customer will pay
the following per minute, per site charges for Bridging Port Fees related to
SING-VC:

 

SCHEDULE A

SINGPORE BRIDGING PORT FEE

 

Service

 

Rate per minute per site

 

****

 

****

 

The charges described in Schedule A above are exclusive of all other rates and
charges, including but not limited to transport charges, feature charges or
surcharges, set-up charges, overbooking charges, cancellation charges, taxes,
and tax related or tax like surcharges, and charges associated with the
Universal Service Fund (if any), which are additional and Customer agrees to
pay.

 

2.1.2            Transport Charges:

 

(a)          For SING-VC Dial-Out Transport Charges, Customer will pay to
Company the following transport charges (per ****, per site) (except for those
countries listed in Section 2.1.2(b) below), based on the Service Regions set
forth in Section 2.1.2(d) below, for the countries (where service is available)
listed in Section 2.1.2(d) below.  Such transport charges are added to the
bridging charges associated with the service level selected, Premier or
Standard:

 

 

 

Rate per Minute per Site
****

 

 

 

****

 

****

****

 

****

****

 

****

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

65

--------------------------------------------------------------------------------


 

(b)         For SING-VC Dial-Out Transport Charges for the following countries,
Customer will pay to Company the following transport charges (per ****, per
site), based on the country set forth below in this Section.  Such transport
charges are added to the bridging charges associated with the service level
selected, Premier or Standard:

 

 

 

Rate per Minute per Site
****

 

 

 

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

(c)          Customer will pay to Company all charges for features used with any
SING-VC call pursuant to Company’s then-current standard price list.  Features
are subject to change by Company at any time.  Not all features are available
for all SING-VC calls.

 

(d)         Service Region: SING-VC calls’ Service Regions are as set forth in
Attachment 3-2 above.

 

2.2                                 Except as expressly stated in this
Attachment, no other discounts apply to SING-VC Service. All other rates and
charges for SING-VC will be the then prevailing standard rates and charges.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Hong Kong Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Hong Kong Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

66

--------------------------------------------------------------------------------


 

ATTACHMENT 4-16

 

SINGAPORE NET CONFERENCING SERVICES

 

1.                                       SERVICE PROVISIONING AND RECEIPT:

 

1.1                                 Product Description: Singapore Net
Conferencing Service (“SING-NET”) is a facilities-based Net conferencing
service, provided to Customer in Singapore by Company. SING-NET provides
Customer with the ability to conduct a document conference call allowing data
(text, documents, data or images) to be viewed, shared or collaborated on by
call participants.  Net Conferencing allows each participant to reach the data
portion of a Net Conferencing call by accessing and interconnecting with a port
specified by Company at the time of reservation of the Net Conferencing call. 
Each such connection must be established separately by each participant
implementing its own means of access at its own cost.  To access the data
portion of the call, each participant enters the conference name specified at
the time of reservation of the Net Conferencing call.  A passcode may be used to
ensure a secured conference call. Calculation of usage begins at the scheduled
start time of the call and ends when either the last participant in the
conference call disconnects or the Conference Operator terminates the call. Net
Conferencing calls are subject to a **** initial period and are billed in  ****
increments.  All charges will be rounded up to the nearest **** increment.  If a
computed charge includes a fraction of a Hong Kong cent the fraction is rounded
up to the nearest whole Hong Kong cent.

 

A conference call is initiated by making a reservation of a date and time for
the call and number of participants. Reservations of SING-NET can be placed 24
hours a day, seven days a week. Conference calls can be held on any day of the
week at anytime.

 

1.2                                 Product Provision: Company will provide to
Customer, and Customer will receive from Company, SING-NET. For purposes of
applying Schedule Four’s Section 1 to the SING-NET, the corresponding service is
regulated Company U.S. Data Conferencing services. Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

2.                                       PRICE DESCRIPTION AND DISCOUNTS:

 

2.1                                 Price Description. SING-NET pricing is based
on a per call, per hour rate and dependent on the number of participants.
Customer shall pay the following charges which are detailed below. All
references to prices and all price quotations in this Attachment are in, and all
transactions shall be based on, the Hong Kong Dollar. Except as expressly stated
in this Attachment, no other discounts shall apply to SING-NET Services.  All
other rates and charges for SING-NET shall be the then prevailing standard rates
and charges.

 

2.2                                 Pricing. In  lieu of any other discounts,
Customer will receive a five percent (5%) discount off of the list charges for
Singapore Net Conferencing. The per-hour, per-call charges for SING-NET will be
based on the number of call participants, with concurrent audio conferencing.
Operator hosting charges are not subject to discounting. Customer will be
responsible for all other charges associated with SING-NET at standard list
rates.

 

3.                                       BILLING AND CURRENCY CONVERSION. Usage
will be billed and invoiced in Hong Kong Dollars.  If, at any time during the
Term, any law, regulation or practice prohibits or significantly impedes
Company’s ability to receive Hong Kong Dollars in payment of its foreign
currency invoices, the parties will negotiate in good faith to find a mutually
acceptable solution.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

67

--------------------------------------------------------------------------------


 

ATTACHMENT  4-17

 

GLOBAL VOICE VIRTUAL PRIVATE NETWORK SERVICES

 

I.                                         SERVICE PROVISIONING AND RECEIPT:

 

A.                                   Product Description: WorldCom Global Voice
Virtual Private Network (“VPN”) Service (“Global Voice VPN”) is a global
intelligent network designed to deliver voice and data originating outside the
United States in a uniform, predictable manner among customer locations around
the world. Global Voice VPN will deliver traditional VPN services supporting
voice and data applications including such features as Private Numbering Plans,
Range Privileges, Network Call Redirect, etc.

 

B.                                     Product Provision:

 

1.  MCI WORLDCOM International, Inc. (“MCIWI”) will provide to Customer, and
Customer will receive from MCIWI, Global Voice VPN.  For purposes of applying
Schedule Four’s Section 1 to the Global Voice VPN, the corresponding service is
regulated Company Interstate Voice Service.  Except as otherwise provided
herein, the rates and discounts in Company’s standard price lists are subject to
change at the discretion of Company.

 

2.  Customer agrees to jointly develop with Company a mutually agreed upon
Implementation Schedule for the installation of Global Voice VPN services. 
Company shall not be responsible for implementation delays caused by conditions
beyond Company’s reasonable control including, but not limited to, receipt of
appropriate non-U.S. regulatory approvals and delays related to negotiations
with telecommunications carriers providing needed local services.

 

II.                                     PRICING STRUCTURE

 

A.  Pricing Structure: Customer will pay Company’s then-current standard rates
and charges for Global Voice VPN Service (except as provided for in this
Attachment) including, but not limited to, traffic usage charges and access
recurring charges billed in accordance with Section 8 (Payment Terms) and this
Attachment.  In addition, Customer may elect to obtain the following optional
related services in which case Customer will be subject to certain additional
charges, if applicable. Except as otherwise provided herein, all Global Voice
VPN rates and charges for related services will fluctuate in accordance with
Company’s standard list rates during the Term.

 

OPTIONAL RELATED SERVICES (ADDITIONAL CHARGES, INCLUDING SURCHARGES AND/OR
PREMIUM CHARGES, MAY APPLY EXCEPT IF OTHERWISE INDICATED):

 

(Check if applicable.)

 

o             Cellular/Mobile Access*

*available only in certain countries

 

o            Dual Stage Switched Access*

*available only in certain countries

 

o            Single Stage Access*

*available only in certain countries

 

o            Remote Access*

*available only in certain countries

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

68

--------------------------------------------------------------------------------


 

o         Company Card with Worldphone Service (Additional terms and conditions
apply, and will be provided with order fulfillment.)

 

o         Switched Digital Service (tentatively scheduled for 2Q01 availability)

 

B.   Discounts:    Customer will receive a discount of **** off Company’s
standard Global Voice VPN usage rates as described above (except where local law
requires otherwise).

 

C.  Description of Optional Services:

 

 REMOTE ACCESS.  REMOTE ACCESS (RA) provides remote switched access to the
network.  RA allows traveling employees or mobile executives to access their
private numbering plan from any phone in  countries where it is available.  RA
allows end-users to dial only On-Net numbers (i.e., private dialing plan
numbers).   This feature may not be available in every country where Global
Voice VPN is offered and includes an additional installation charge for each
freephone number.

 

DUAL STAGE SWITCHED ACCESS.  DUAL STAGE SWITCHED ACCESS (DSSA) provides switched
access to the network.  End users may dial On-Net (i.e., private dialing plan)
as well as Off-Net (public switched telephone network) numbers from a
DSSA-designated telephone number. There is a DSSA install charge per site. This
feature may not be available in every country where Global Voice VPN is offered.

 

SINGLE STAGE ACCESS.  SINGLE STATE ACCESS (SSA) provides switched access to the
network.  It will replace DSSA in countries where it is available. End users may
dial On-Net (i.e., private dialing plan) as well as Off-Net (public switched
telephone network) numbers from a SSA- designated telephone number. There is a
SSA install charge per site.

 

CELLULAR/MOBILE ACCESS.  Digital mobile telephone access to the network is
available via DSSA.  This service enables cellular telephones to be economically
connected to the network thereby extending features and benefits to traveling
employees.  At this time there is a cellular line install charge and the
transport is based on DSSA rates. This feature may not be available in every
country where Global Voice VPN is offered.

 

WORLDPHONE CARD. WORLDPHONE CARD serves as both a regular calling card to more
than **** direct-dial countries and as an access method to a customer’s private
dial plan and features. Currently, service is available from over ****
countries.  (Additional terms and conditions apply and will be provided with
order fulfillment.)

 

SWITCHED DIGITAL SERVICE. SWITCHED DIGITAL SERVICE provides dial-up access to
the data services at rates of **** for applications such as video, high speed
data transfer and LAN internetworking.  This service is expected to be available
****.

 

#

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

69

--------------------------------------------------------------------------------


 

SCHEDULE FIVE

 

NASDAQ CORPORATE NETWORK

SCOPE AND SPECIAL TERMS

 

(A Fully Managed Network Solution)

 

1.   Scope of  Services.  Company will provide to Customer a managed frame relay
network (hereafter referred to as the “Nasdaq Corporate Network”), including
access circuits, Company frame relay ports and PVCs (service option 2), internet
access ports and PVCs, related equipment and associated network management
services all as further described in this Schedule. The WorldCom Frame Relay
service (service option 2) and dedicated access services are provided subject to
the additional terms and conditions set forth in the GSA and Schedule Three.  
The customer premise equipment for the Nasdaq Corporate Network is provided
subject to the additional terms and conditions set forth in Attachment 5-3 to
this Schedule Five (Equipment and Related Services) attached hereto.   Any
dedicated internet access services are provided subject to the additional terms
and conditions set forth in [the Internet Services Agreement between Customer
and MCI signed by Customer on **** as amended, and individual service order
forms signed by Customer.  All of the aforementioned provisions are intended to
supplement each other to the greatest extent possible, however, in the event of
a conflict between the terms of Schedule Five and any of the aforementioned
provisions with respect to the Nasdaq Corporate Network, this Schedule Five
shall govern.

 

2. Implementation;  Schedule Five Term.

 

2.1                                 Company shall implement the Nasdaq Corporate
Network pursuant to a mutually agreeable implementation schedule to be agreed by
the parties in writing.  The configuration of the network facilities will be as 
set forth in Attachment 5-1.  As between Company and Customer, Company shall
retain title to all customer premise equipment provisioned by Company at
Customer sites for the Nasdaq Corporate Network.

 

2.2                                 The term of this Schedule shall begin on the
First Amendment Effective Date and shall continue for****   (the “Schedule Five
Term”). The first ****of the Schedule Five Term will be treated as  a “Ramp
Period” during which the NCN Subminimum (as defined in Section 3.3 below) will
not apply, however the other rates and charges set forth in this Schedule Five
will apply.   If the Term of the Agreement expires before the expiration of the
Schedule Five Term, the terms and conditions of the Agreement shall continue to
control and apply to this Schedule until the end of the Schedule Five Term.  For
the avoidance of doubt, the Schedule Five Term expires on ****.

 

3.                                       Rates and Charges.

 

3.1  Summary of Total Rates and Charges.   The Base Rates applicable to Customer
for The Nasdaq Corporate Network are summarized below.  The Base Rates are
effective on the First Amendment Effective Date and are fixed for the Term.

 

Pricing
Site

 

Monthly
Recurring Charge

 

Non-Recurring
Installation


 


 


 


 


 

1) Rockville, MD

 

****

 

****

2) Trumbull, CT

 

****

 

****

3) One Liberty Plaza

 

****

 

****

4) Four Times Square

 

****

 

****

5) Blackwell Bldg, MD

 

****

 

****

6) 1801 “K” St., D.C.

 

****

 

****

7) Sand Hill Rd., CA

 

****

 

****

8) 55 Monroe St., Chicago, IL

 

****

 

****

 

 

 

 

 

Total:

 

 

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

70

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Note:  Dedicated internet access circuits will be provisioned pursuant to
individual service order forms showing    applicable charges of ****, since
all   charges for such services, as specified herein, are included in the
pricing set forth above and billed under this Agreement.

 

3.2                                 Regulated Interstate Services Component. The
monthly recurring charges set forth in Section 3.1 above are inclusive of the
following rates for interstate Regulated Services:

 

INTERSTATE REGULATED SERVICES

 


SITE


 


COMPONENT OF THE MONTHLY RECURRING CHARGE

 

 

 

1) Rockville, MD

 

****

2) Trumbull, CT

 

****

3) One Liberty Plaza

 

****

4) Four Times Square, NYC

 

****

5) Blackwell Bldg, Rockville, MD

 

****

6) 1801 “K” St., Wash. D.C.

 

****

7) Sand Hill Rd., CA

 

****

8) 55 Monroe St., Chicago,  IL

 

****

 

 

 

Total

 

 

****

 

The charges described in this Section 3.2 constitute a “Specialized Customer
Arrangement” or “SCA” as defined in   the Guide.  Capitalized terms not
otherwise defined in this Agreement shall have the definition given to them in
the Tariff.

 

3.3                                 During each Monthly Period in the
Schedule Five Term after the Ramp Period (as defined in Section 2.2 above),
Customer must incur no less than **** in monthly recurring charges under this
Schedule Five (“NCN Subminimum”).  For any Monthly Period in the Schedule Five
Term after the Ramp Period in which Customer fails to satisfy the NCN
Subminimum, Customer shall pay Company an amount equal ****.

 

4.               Service Level Agreements:   The Service Level Agreement for
WorldCom Frame Relay as set forth in the Guide, as well as the Nasdaq Corporate
Network Availability SLA set forth in Attachment 5-2, shall apply to the
WorldCom Frame Relay (Service Option 2) service provided hereunder.

 

5.               Orders For Service:  Orders for installation, changes or
disconnects shall be provided to Company by Customer.

 

6.               Installation: The term “Installation” shall mean the carrying
out and completion of all work (including, but not limited to, procurement of
any piece of hardware or software used by Company to provide Service as
contemplated

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

71

--------------------------------------------------------------------------------


 

under this Agreement [each, a “Component”], site surveys, scheduling, physical
and logical connection of all Components to the Service to ensure that
Customer’s locations and each Subscriber’s locations are fully integrated into
the Nasdaq Corporate Network, testing, and correction of any problems which
cause the Service not to operate in accordance with Company’s standard
specifications) at a location at which the Service is contemplated to be
provided under this Agreement.  The parties will agree on an Installation
schedule which is subject to change by mutual agreement of the parties. After
completion of work associated with an Installation, Company shall ensure that
the exterior of Components and the surrounding areas are clean and that all
discarded parts, supplies and other waste is removed from the premises.

 

7.               Installation Acceptance.  Customer will have a period of ****
after Installation notification hereunder in which to notify Company of service
troubles.  Failure to notify Company of service troubles within **** after
Installation notification constitutes acceptance of the circuit(s) from the
first day of notification.  Company will use commercially reasonable efforts to
rectify service troubles promptly.  Charges will not apply pending repair of
service troubles associated with Installation. Troubles on such circuits must be
reported on a circuit specific basis to Company support center.

 

8.               Customer’s Termination Liability.   If (a) Customer terminates
either the Nasdaq Corporate Network, or this Agreement, prior to the end of the
Schedule Five Term other than due to an uncured breach by Company of a material
term hereunder, a final order by the SEC that requires Customer to permanently
discontinue the Nasdaq Corporate Network, or other than as Customer is expressly
permitted herein to terminate without liability, or (b) Company terminates this
Agreement early as permitted under Section 12.1, Subsections 12.2(e) or (f), or
Section 12.3, Customer will pay, in addition to all accrued but unpaid charges
and liabilities incurred through the date of such termination:  (i) any and all
credits received by Customer hereunder for the Nasdaq Corporate Network (except
service interruption credits, if any), in full, without setoff or deduction;
plus (ii) an amount equal to **** of the product of (a) the total monthly
recurring charge for the Nasdaq Corporate Network incurred by Customer in the
month preceding the month of termination,  multiplied by (b) the number of
unsatisfied months (prorated for partial months) remaining in the Schedule Five
Term on the date of termination; plus (iii) the aggregate termination charges
payable to any  non-U.S. third party suppliers, if any, for which Company is or
becomes contractually liable to the extent directly resulting from such
termination.  Upon written request of Customer, Company will use its reasonable
efforts to identify in advance any such termination charges payable to third
party suppliers.

 

  9.                   DS3 Management. Company will proactively monitor the
DS3’s between the 3 core sites of RKH, MER and NYH.  The Customer will provide
“user accounts” for the 3 IGX CISCO Switches for this purpose.  Each of these
“user accounts” will have the ability to perform “status”, “diagnostic” and
“loopback” commands only for the purposes of troubleshooting DS3 issues.  In
addition, the Customer will provide SNMP statements which enable the IGX CISCO
Switches to send unsolicited SNMP TRAPS to the Company NCC network management
stations.

 

10.                   Design Changes. Subject to Customer’s satisfaction of the
NCN Subminimum, during the Term Nasdaq may modify the Nasdaq Corporate Network
design and replace existing Services with new or existing Services generally
offered by Company.  Any such modification would be reflected in a mutually
acceptable amendment to this Agreement.

 

11.                   Customer-Purchased CPE.  Customer premise equipment
required for the Nasdaq Corporate Network other than that provided by Company
pursuant to Attachment 5-3 may be purchased by Customer through Company pursuant
to a separate agreement or from another third-party supplier.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

72

--------------------------------------------------------------------------------


 

ATTACHMENT  5-1

 

SITE CONFIGURATION DETAILS

 

1) Rockville, MD (Type **** access)

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

2) Trumbull, CT (Type **** access)

****

****

****

****

****

*****

****

****

****

****

****

****

****

****

 

3) One Liberty Plaza,  NY, NY

****

****

****

****

****

****

 

4) Four Times Square, NY, NY

 

****

*****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

73

--------------------------------------------------------------------------------


 

5) Blackwell Bldg, Rockville, MD

****

****

****

****

 

6) 1801 “K” St., Wash. D.C.

****

*****

 

7) Sand Hill Rd. Melno Park, CA

****

****

****

****

****

****

****

****

 

8) 55 West Monroe Chicago, IL

****

*****

****

****

****

****

****

*****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

74

--------------------------------------------------------------------------------


 

ATTACHMENT 5-2

 

NASDAQ CORPORATE  NETWORK

Network Availability SLA

 

The following is a description of the Nasdaq Corporate Network SLA:

 

1.                                       Principal Period of Maintenance.  ****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

75

--------------------------------------------------------------------------------


 


ATTACHMENT 5-3


 

 EQUIPMENT AND RELATED SERVICES


FOR THE NASDAQ CORPORATE NETWORK


 

Company’s provision of domestic customer premise equipment and related
maintenance, monitoring and management services ordered by Customer in
connection with the Nasdaq Corporate Network (described on Schedule Five above)
shall be subject to the terms and conditions set forth in this Schedule as
supplemented by the Master Terms and Conditions set forth in the GSA and
Schedule Five.

 

1.                                      PROVISIONING OF CPE.

 

1.1                                 Company agrees to provide to Customer the
items of CPE (including related cables and connectors) identified in Section I
of Annex A to Attachment 5-3 attached hereto (the “Equipment Schedule”)
(collectively and individually, the “Company Equipment”).  Customer agrees to
separately obtain the items of CPE (including related cables and connectors)
identified in Section II of Annex A to Attachment 5-3 attached hereto
(collectively and individually, the “Customer Equipment”; the Company Equipment
and Customer Equipment are collectively referred to hereafter as the
“Equipment”). The Equipment is associated with Company telecommunications
services provided to Customer.  The Equipment Schedule shall be amended to
include any additional equipment added hereto by written agreement of both
parties.  Company Equipment will be new unless it can be provided from existing
Company inventory that meets the specifications and standards  set forth in the
Equipment Schedule.

 

1.2                                 The Equipment Schedule shall be amended to
include any additional equipment added hereto by written agreement of both
parties.

 

2.                                      MAINTENANCE.

 

2.1                                 Company’s Responsibilities:

 

A.                                   Subject to the terms of this Agreement,
Company agrees to install and maintain the Company Equipment and Customer
Equipment. Company has the exclusive right to maintain such Company Equipment
and Customer Equipment.

 

B.                                     Company shall install the Company
Equipment and Customer Equipment at each location(s) as may be set forth in the
Equipment Schedule or separately agreed to by the parties and, as agreed by the
parties in writing, any additional sites designated for additional items of
Company Equipment and Customer Equipment (collectively, the “Installation
Sites”).

 

C.                                     Company shall provide, on a commercially
reasonable basis, maintenance service, as more fully described in Section 2.1.D
(“Maintenance Service”), on the Company Equipment and Customer Equipment.  In
performing its maintenance obligation, Company may, in its discretion, seek and
obtain the assistance of contractors or the vendors or manufacturers of the
Company Equipment and Customer Equipment maintained hereunder for which Company
shall be responsible.

 

D.                                    Maintenance Service, as defined herein,
includes the following:

 

(1)                                  Use commercially reasonable efforts to
isolate any problems with the Equipment and to restore service within the
Equipment Mean Time To Repair (as defined below) following receipt of Customer’s
notification that the Equipment is inoperative.

 

(2)                                  Investigate trouble reports initiated by
Customer and repair or replace, at Company’s sole discretion, any of the Company
Equipment  which fails to meet the manufacturer’s published operating
specifications for the Company Equipment  during the term of this Agreement.

 

(3)                                  Perform work in a good and workmanlike
manner.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

76

--------------------------------------------------------------------------------


 

(4)                                  Provide interconnecting cables from the
Company/Local Exchange Carrier (“LEC”) demarcation line to the Equipment,
interconnecting cables among the Equipment, and interconnecting cables from the
Equipment to the Company/Customer demarcation line; provided, however, that
Company shall not be required to provide cables through Customer “in-house”
wiring conveyances unless Customer further agrees in writing to pay Company, in
accordance with an Company provided quote, an additional installation fee for
such services.

 

(5)                                  If Company, in its sole discretion,
determines that a unit of Company Equipment  needs to be replaced, such Company
Equipment  will be replaced with equipment of like kind and functionality from a
manufacturer of Company’s choice at the time of replacement (“Exchange Unit”). 
The Exchange Unit may not be new but will be in good working order and of like
kind and functionality.  The replaced unit will be returned to Company’s
inventory at Company’s expense.

 

Should the Equipment be owned by Customer and the parties mutually agree in
writing that the Customer Equipment needs to be replaced then Customer will
obtain replacement of such Customer Equipment, unless otherwise agreed by
Company and Customer.  With respect to Company Equipment only, the replaced unit
will be returned to Company’s inventory at Company’s expense.  If Customer
requests that Company maintain any Equipment that is not ordinarily supported by
Company, Customer will be responsible for upgrading the subject Equipment to
satisfy   Company specifications and for any upgrade or other fees charged by
the manufacturer or supplier of the Equipment, all as will be agreed by the
parties in writing in advance.   Company will advise Customer of such
specifications.

 

(6)                                  Company will maintain a standard Cisco
router IOS version for all Cisco routers in the Nasdaq Corporate Network upon
deployment.  As part of the ongoing maintenance, Company will work with
Customer  on deploying new IOS versions as needed for new applications, patches
and bug fixes.  Company will also maintain the associated software licensing as
it relates to Company-owned equipment deployed in the Nasdaq Corporate Network.

 

E.                                      Maintenance Service shall not include or
apply to the following:

 

(1)          Electrical work external to the Equipment or the Nasdaq Corporate
Network, or otherwise considered “in-house wiring”.

 

(2)          Repair or replacement of failed Equipment caused by factors outside
of Equipment or the Nasdaq Corporate Network, such as fire, accident, misuse,
vandalism, water, lightning, or failure of its installation site to conform with
Company’s specifications (except where such event is due to  Company’s negligent
acts or omissions).

 

(3)          Use of the Equipment for other than the intended purpose.

 

(4)          Repair of damage caused by the maintenance or repairs performed by
a person other than an Company employee or person authorized by Company.

 

(5)          Supplies, accessories, painting, or refurbishing of the Equipment.

 

(6)          Relocation, additions, or removal of Equipment, parts, or addition
or removal of features not furnished by Company or use of Equipment with other
equipment that fails to conform to Company’s specifications.

 

(7)          Cables and connectors between the Equipment and any other equipment
on Customer’s or Subscriber’s premises after the expiration of the limited cable
and connector warranty set forth in the Section hereof entitled “Limitation of
Liability and Limited Warranty”.

 

(8)          Power or back-up power to or from the Equipment.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

77

--------------------------------------------------------------------------------


 

F.                                      Company’s Equipment Mean Time To Repair
(“MTTR”) is defined as the average time elapsed from the time Company detects or
is notified of a failure of Equipment or other degradation in performance of the
Equipment covered by this Agreement until such time as the Equipment’s
performance is restored to its prior functionality by replacing (either
temporarily or permanently) or repairing the failed Equipment.

 

For failures occurring at locations which are within a sixty (60) mile  radius
of an Company authorized service center in the United States, the MTTR objective
shall be within **** after the first to occur of Company’s receipt of notice or
its detection, ****.  For failures at all other locations in the contiguous****,
the MTTR objective shall be within ****after the first to occur of Company’s
receipt of notice or its detection, ****.

 

For any calendar month in which Company fails to meet the MTTR, Company shall
issue to Customer a credit equal to the product of:  (a) The number of all sites
affected by Equipment failures during such month multiplied by (b) an amount
equal to a ****of the affected site’s monthly recurring charge specified in
Section 3.1 of Schedule Five for each day (or portion thereof) on which the
failure existed.  In no event, however, shall the amount of this credit in any
month exceed ****of the total monthly recurring charge for such site incurred
under Schedule Five for such month.

 

The foregoing credits shall not apply with respect to: (a) Equipment failures
caused by Customer or third parties not under the direction or control of
Company, (b) Equipment performance degradation of ****as compared to normal
operating performance, (c) scheduled maintenance, and (d) failures caused by
force majeure events generally affecting Customer’s site.  The foregoing credits
shall be Customer’s sole and exclusive remedy with respect to Company’s failure
to meet the MTTR.

 

2.2.                              Customer’s Responsibilities.  The following
are requirements and responsibilities of Customer:

 

A.                                   Provide Company with immediate access to
the Equipment twenty-four (24) hours per day, seven (7) days per week, during
the Term in order to meet the MTTR objectives.

 

B.                                     Report detected Equipment failures and
provide information requested by Company, its contractors, or Company’s
designated point of contact, that is necessary or useful for Company to perform
its obligations hereunder.

 

C.                                     Provide Company and its contractors with
access to facilities, overhead and under floor cable ducts, Installation Sites
and equipment as may be necessary or useful for Company to perform its
obligations hereunder, including but not limited to the Equipment.

 

D.                                    Promptly endorse Customer’s name upon any
Uniform Commercial Code filings reasonably necessary to protect Company’s, its
contractor’s or assignee’s interest, if any, in Company Equipment, which shall
not be unreasonably withheld or delayed.

 

E.                                      Obtain, as may be necessary, all
permits, licenses, variances and other authorizations required by state and
local jurisdictions for installation and operation of the Equipment.

 

F.                                      Provide adequate building, space,
circuitry, and power in accordance with the standards established by Company for
proper installation and operation of the Equipment.  Such standards are more
fully described in the attached Equipment Schedule.

 

G.                                     Ensure that adequate back-up power to the
Equipment exists in the event of a power failure, interruption or outage.

 

H.                                    Ensure that all of its electronic files
are adequately duplicated and documented at all times.  Company and its
contractors will not be responsible or liable for any   failure by Customer or
any Subscriber to adequately duplicate or document files or for data or files
lost during the course of performance of Maintenance Services hereunder.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

78

--------------------------------------------------------------------------------


 

I.                                         Provide a well-lighted and safe
working area that complies with all local safety standards and regulations for
Company employees and contractors.

 

J.                                      Provide Company employees and
contractors with proper security clearances as required.  If security passes are
required for the Company employee or contractor or the equipment brought with
such person, Customer or the applicable Subscriber must be available to provide
all required badges, passes, etc. at the time the Company employee or contractor
arrives at the site.

 

K.                                    Ensure that any failed unit of equipment
that is to be exchanged pursuant to Section 2.1(d)(5) is free of any
encumbrances at the time of replacement by Company.  Customer further agrees to
remove all external attachments or objects from the unit of equipment to be
replaced before the time of exchange.  Customer forfeits all rights to any such
items not removed.

 

L.                                      Execute a Letter of Authorization
sufficient to provide Company with control of acquisition and management of
Customer’s LEC access facility for the purpose of enabling Company to perform
its services under this Agreement.

 

3.                                      MANAGEMENT AND MONITORING.

 

3.1    Company will provide remote monitoring and management of the Nasdaq
Corporate Network routers described in Annex A to Attachment 5-3 twenty our
hours per day, seven days per week, 365 days per year.

•                  Respond to real time alerts in accordance with procedures
established with Customer.

•                  Isolate cause of fault within the wide area network.

•                  Take corrective action to fix any circuit related issue,
including the dispatch of third party vendors or service providers.

•                  Track and maintain ownership of circuit fault until
resolution, and provide a technical point of contact.

•                  Provide technical escalation to support groups directly
responsible for circuit fault correction.

•                  Confirm resolution of circuit fault trouble.

 

Note:  Modems are required at each Customer location for redundant access to the
CPE for management purposes.  Company shall not be responsible for provisioning
these modems.

 

4.                                      INSURANCE.

 

Beginning on the installation date thereof and continuing until the Company
Equipment  is deinstalled by, or otherwise returned, to Company or Company’s
designee, Customer  (x) relieves Company of responsibility for all risks of
physical damage to or loss or destruction of the Company Equipment , except to
the extent proximately caused by Company’s (or its independent/sub contractor’s
or agent’s) negligence or willful tortious misconduct, and (y) shall, at its own
expense, keep in effect property insurance policies covering the Company
Equipment  for loss or damage (other than normal wear and tear) caused by
individuals or entities other than Company, its agents or independent/sub 
contractors in accordance with the requirements of this provision. The property
insurance policy shall be for an amount not less than the replacement cost of
the Company Equipment .  The property insurance requirements can be met under
Customer’s blanket policies. Company, its successors and assigns and/or such
other party as may be designated in writing, shall be named as loss payees on
such policy(ies), which shall be written by an insurance company with a Best
rating of A minus or higher and financial rating of VII or better.  Evidence of
such insurance coverage shall be furnished to Company from time to time (but no
more than once every 12 months) at Company’s request and upon any change in the
insurance carrier or upon renewal.  Such policies shall provide that no less
than ten (10) days’ written notice shall be given Company and any other party
named as loss payee prior to cancellation of any such policies for any reason.

 

Company shall maintain Commercial Liability Insurance in accordance with
Section 22 of the GSA with respect to its liability for physical damage to or
loss or destruction of the Company Equipment  proximately caused by any of them.
Customer, its successors and assigns and/or such other party as may be
designated in writing, shall be named as additional insureds on such
policy(ies), which shall be written by an insurance company with a Best rating
of A minus or higher and financial rating of VII or better. Evidence of such
insurance coverage shall be furnished to Customer from time to time (but no more
than once every 12 months) at Customer’s request and upon any change in the
insurance

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

79

--------------------------------------------------------------------------------


 

carrier or upon renewal. Such policies shall provide that no less than ten (10)
days’ written notice shall be given Customer and any other party named as
additional insureds prior to cancellation of any such policies for any reason.

 

5.                                      CHARGES FOR NASDAQ CORPORATE NETWORK 
EQUIPMENT.

 

Customer may not withhold payment of the invoiced amount based on abatement,
reduction, set-off, defense, counterclaim or recoupment in connection with any
past, present or future claim Customer may allege against Company for charges
not covered under this Agreement or against the manufacturer of any Equipment or
any other third party.  In the event Company does not receive full payment of
amounts that are not the subject of a bona fide dispute on or before the date on
which such payment is due, Company, in its sole discretion, may assess an
additional charge against Customer with respect to that portion of the amount
due that is attributable to the equipment and services provided under this
Attachment (i.e., the non-regulated services component of the total monthly
recurring charge) in the amount of ****or the maximum rate allowed under
applicable law, whichever is less, on any unpaid amounts.

 

6.                                      MOVES.

 

Customer shall not move or remove any item of Equipment without Company’s prior
written consent.  In any event, Customer must advise Company in writing of the
new location of any Equipment that is to be moved from its original installation
location.

 

7.                                      TITLE AND RISK OF LOSS.  

 

Title to the Company Equipment  shall remain with Company.  Company shall bear
the risk of loss or damage to the Equipment until delivery of the Equipment to
the installation site; thereafter, Company shall bear no risk of loss or damage
to the Equipment, unless such loss or damage is caused by Company’s negligence
or intentional misconduct.  Customer shall bear risk of loss or damage to the
Equipment located at Customer’s sites if such loss or damage is caused by
Customer’s negligence or intentional misconduct, or an event covered by Customer
insurance coverages described in Section 4 above (e.g., fire).   Customer (a)
shall provide notice of loss or damage to the Equipment reasonably promptly
after Customer receives notice of such loss or damage, and (b) shall not do
anything inconsistent with Company’s interest, if any, in the Company Equipment
.

 

8.                                      ORDER CHANGES.

 

If the Equipment needs to be changed to meet the requirements for interfacing
with the Customer applications, Customer equipment, or systems, Customer agrees
that it will  (i) cooperate with Company to make such required Equipment
changes, (ii) amend the attached Equipment Schedule to reflect such changes, and
(iii) pay to Company mutually agreed fees or charges that may be incurred.

 

9.                                      LIMITATION OF LIABILITY AND LIMITED
WARRANTY.

 

A.           Company warrants that any cables and connectors between the Company
Equipment  and any other equipment on Customer’s premises that are provided by
Company will be in good working order for a period of ****after installation,
except in the case of failure of such cables and connectors caused by Customer’s
misuse or abuse.

 

B.             EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, ALL EQUIPMENT
PROVIDED BY COMPANY IS PROVIDED “AS IS” WITHOUT WARRANTIES OF ANY KIND. EXCEPT
AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, COMPANY MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, AS TO ANY EQUIPMENT, MAINTENANCE SERVICE OR RELATED PRODUCT
OR DOCUMENTATION.  COMPANY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF
THIRD-PARTY RIGHTS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
COMPANY SHALL NOT BE LIABLE FOR ANY DAMAGES ARISING FROM OR RELATED TO ALLEGED
VIOLATIONS OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS WITH RESPECT TO ANY
EQUIPMENT EXCEPT TO THE EXTENT PROXIMATELY CAUSED BY THE ACTS OR OMISSIONS OF
COMPANY OR ITS INDEPENDENT/SUB CONTRACTORS OR AGENTS.  NOTWITHSTANDING THE
FOREGOING,

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

80

--------------------------------------------------------------------------------


 

NOTHING IN THIS AGREEMENT IS INTENDED TO LIMIT OR DIMINISH THE WARRANTIES AND
SUBLICENSES, IF ANY OF THE EQUIPMENT MANUFACTURER, WHICH PASS THROUGH COMPANY
AND INURE TO THE BENEFIT OF CUSTOMER AND USERS.

 

10.                               TERMINATION.

 

A.           Upon termination of this Agreement, Company shall have the right to
exercise one or more of the following remedies set forth below, in addition to
any other remedies Company may exercise, in law or equity.  Company may:

 

(1)                                recover all amounts due and unpaid, and

 

(2)                                repossess any Company Equipment.

 

B.             Customer, at its sole expense, shall be responsible for removing
all Customer Equipment from Company’s terminal and depot locations as soon as
reasonably practical after termination of this Agreement.

 

C.             Within thirty (30) days after the expiration or termination of
the Agreement, Company shall remove the Company Equipment.  Company Equipment 
shall be in good condition and repair, reasonable and proper depreciation
excepted.  Customer shall be liable for any loss or damage to the Company
Equipment  resulting from theft, disappearance, fire or any other cause unless
such loss or damage was proximately caused by the acts or omissions of Company
or its independent/sub contractors, representatives or agents.  For each item of
Company Equipment  not recoverable by Company through no fault of its own,
within the thirty (30) day period, Customer shall be deemed to have purchased
such Company Equipment  and shall pay Company the replacement cost, plus any
additional costs incurred by Company in replacing the Company Equipment .

 

11.                               EXPORT AND LEGAL COMPLIANCE .

 

Customer acknowledges that certain equipment, software and technical data which
may be provided hereunder may be subject to export and re-export controls under
the U.S. Export Administration Regulations and/or similar regulations of the
U.S. or any other country.  Customer shall not export or re-export any such
equipment, software, technical data or any direct product thereof in violation
of any such laws.  Customer shall comply with all laws and regulations,
including but not limited to import and custom laws and regulations.

 

12.                               ORGANIZATION CHANGES.

 

Each party shall use reasonable efforts to provide the other party with written
notice of any change to the party’s (and  in the case of Customer, any
Subscriber’s) name, identity or fundamental structure within thirty (30) days
after such change.

 

13.                               RIGHT OF REFUSAL.

 

Each party reserves the right to refuse to install or maintain any equipment, if
in that party’s sole discretion, installation of such equipment could cause harm
to the Nasdaq Corporate Network or if the equipment that the other party desires
Company to maintain is considered by Company or Customer to be non-standard
equipment.  If Company refuses to install or maintain any equipment, then the
exclusive right granted to Company to maintain the equipment shall not apply to
the equipment giving rise to such refusal.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

81

--------------------------------------------------------------------------------


 

ANNEX A TO

 

ATTACHMENT 5-3

EQUIPMENT SCHEDULE FOR NASDAQ CORPORATE  NETWORK

 

I.   Company Equipment

 

Quantity

 

Make/Model

 

Location

 

Serial Numbers

 

 

 

 

 

 

 

****

 

****

 

Rockville, MD

 

[To Be Determined]

 

 

 

 

 

 

 

****

 

****

 

Trumbull, CT

 

 

 

II.  Customer Equipment

 

Quantity

 

Make/Model

 

Location

 

Serial Numbers

 

 

 

 

 

 

 

****

 

****

 

Rockville, MD

 

[To Be Determined]

****

 

****

 

 

 

 

 

 

 

 

 

 

 

****

 

****

 

Trumbull, CT

 

 

 

 

 

 

 

 

 

****

 

****

 

OLP Broadway, NY, NY

 

 

****

 

****

 

4 Times Square, NY, NY

 

 

 

 

 

 

 

 

 

****

 

****

 

Blackwell Bldg, Rockville, MD

 

 

 

 

 

 

 

 

 

****

 

****

 

K Street, Washington DC

 

 

 

 

 

 

 

 

 

****

 

****

 

Sand Hill Rd., Menlo Park, CA

 

 

 

 

 

 

 

 

 

****

 

****

 

55 Monroe St., Chicago, IL

 

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

82

--------------------------------------------------------------------------------


 

SCHEDULE SIX

 

Usage Associated With Facilities Construction

 

Customer desires that Company construct, configure or install necessary
equipment and/or facilities from   Company’s network to Customer’s premises
(“Facilities”) to provide Services under this Schedule Six (“Services” for
purposes of this Schedule) to certain site(s) operated by Customer as set forth
in Attachment 6-1 (the “Location(s)”).    Company requires Customer’s commitment
to generate a certain minimum amount of usage at the Location(s)  in order to
justify the capital expenditure necessary to construct, configure or install the
Facilities.

 

1.   SERVICE TERMS AND CONDITIONS: The term of this Schedule shall begin on the
First Amendment Effective Date and shall continue until expiration of the last
of the Location Term commitments as defined in Attachment 6-1 (the
“Schedule Term”).

 

2.  FACILITIES:  Customer understands and agrees that the Facilities are and
shall remain the sole property of   Company and nothing herein shall be
construed to convey to Customer any rights or privileges to the Facilities
either directly or indirectly through Customer’s commitment.  Customer shall
conduct its business relative to these Facilities consistent with Company’s sole
ownership of these Facilities.  Customer understands and agrees that
construction of the Facilities is dependent upon (i) obtaining all necessary
rights, permits, licenses, easements, and rights of way at the Locations,
including adequate space, power and environmental clearances; and (ii) securing
the right for Company to install, operate and maintain its equipment at the
Location(s).  Customer may be requested to sign a collocation agreement with
Company for each Location in a form and substance satisfactory to Customer and  
Company.

 

3.  LOCATION SPECIFIC SUBMINIMUMS:

 

a.  At each Location, in addition to any volume commitments set forth in the
Agreement, commencing on the Location Term, Customer guarantees the minimum
Usage Charges (for each Location, a “Location Subminimum”) and the Location Term
commitments for the Services as set forth in Attachment 6-1.  For purposes
hereof, the Location Term for each location shall commence on the date on which
the Location is “Lit” and ready to utilize the Services.  A “Lit” building is
defined as a facility where Company fiber is demarcated.  If the Term of the
Agreement expires before the expiration of the Location Term commitments set
forth for all Location(s) under this Schedule, the terms and conditions of the
Agreement (including applicable rates and charges for Services at each Location)
shall continue to control and apply to this Schedule until the end of the
Schedule Term.

 

b.  Company does not guarantee that any specific Location build-out will be
completed, or will be completed within a certain time period.  Company reserves
the right to: (i) delay or discontinue the build-out of any Location, (ii)
decline to provide Service in one or more Locations and (iii) terminate
Customer’s use of Service at one or more Locations. The exercise of any such
right shall be in Company’s sole discretion and without liability to Customer.
In such event, and as Customer’s sole remedy, Customer’s Location Subminimum for
such Location will not apply, and Customer will not be responsible for the
Location Subminimum underutilization charges for such Location until the first
full Monthly Period following the completion of the build-out.

 

c. If, in any Monthly Period, Customer’s Usage Charges for Services at a
Location are less than the applicable Location Subminimum, then Customer will
pay an underutilization charge equal to the difference between the Location
Subminimum and Customer’s Usage Charges at the Location during such Monthly
Period. Customer agrees that these charges are reasonable.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

83

--------------------------------------------------------------------------------


 


ATTACHMENT 6-1


 


LOCATIONS AND LOCATION SUBMINIMUMS


 

Location

 

Location Subminimum

 

Location Term

 

 

 

 

 

1500 Broadway

 

 

 

 

New York, New York

 

 

 

 

 

The Parties agree that the Broadway Location subminimum as detailed by the
[First Amendment?] shall be discontinued and Customer shall have no further
financial obligation for that subminimum upon MCI’s receipt of a **** payment
from Customer.  Customer shall make this payment in accordance with the Payment
of Invoices subsection 8.1 of the Agreement

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

84

--------------------------------------------------------------------------------


 

SCHEDULE SEVEN

 

EQUIPMENT AND RELATED SERVICES

 

Company’s provision of domestic customer premise equipment and related
maintenance, monitoring and management services ordered by Customer as set forth
in Attachment 7-1 shall be subject to the terms and conditions set forth in this
Schedule Seven as supplemented by the Master Terms and Conditions set forth in
the GSA.

 

1.                                      PROVISIONING OF CPE.

 

1.1                                 Company agrees to provide to Customer the
items of customer premises equipment  (including related cables and
connectors)Attachment 7-1  (collectively and individually, the “Equipment”).
This Equipment is associated with Company telecommunications services provided
to Customer.    Equipment will be new unless it can be provided from existing
Company inventory that meets the specifications and standards  set forth in the
Equipment Schedules.

 

1.2                                 The Equipment Schedules shall be amended to
include any additional Equipment added hereto by written agreement of both
parties.

 

2.                                      MAINTENANCE.

 

2.1 Company’s Responsibilities:

 

A.                                   Subject to the terms of this Agreement,
Company agrees to install and maintain the Equipment. Company has the exclusive
right to maintain such Equipment.

 

B.                                     Company shall install the Equipment at
each location(s) as may be set forth in the Equipment Schedules or separately
agreed to by the parties and, as agreed by the parties in writing, any
additional sites designated for additional items of Equipment (collectively, the
“Installation Sites”).

 

C.                                     Company shall provide, on a commercially
reasonable basis, maintenance service, as more fully described in Section 2.1.D
(“Maintenance Service”), on the Equipment.  In performing its maintenance
obligation, Company may, in its discretion, seek and obtain the assistance of
contractors or the vendors or manufacturers of the Equipment maintained
hereunder for which Company shall be responsible.

 

D.                                    Maintenance Service, as defined herein,
includes the following:

 

(1)                                  Use commercially reasonable efforts to
isolate any problems with the Equipment and to restore service within the
Equipment Mean Time To Repair (as defined below) following receipt of Customer’s
notification that the Equipment is inoperative.

 

(2)                                  Investigate trouble reports initiated by
Customer and repair or replace, at Company’s sole discretion, any of the
Equipment which fails to meet the manufacturer’s published operating
specifications for the Equipment during the term of this Agreement.

 

(3)                                  Perform work in a good and workmanlike
manner.

 

(4)                                  Provide interconnecting cables from the
Company/Local Exchange Carrier (“LEC”) demarcation line to the Equipment,
interconnecting cables among the Equipment, and interconnecting cables from the
Equipment to the Company/Customer demarcation line; provided, however, that
Company shall not be required to provide cables through Customer “in-house”
wiring conveyances unless Customer further agrees in writing to

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

85

--------------------------------------------------------------------------------


 

pay Company, in accordance with an Company provided quote, an additional
installation fee for such services.

 

3.                                      If Company, in its sole discretion,
determines that a unit of Equipment owned by Company  needs to be replaced, such
Equipment will be replaced with equipment of like kind and functionality from a
manufacturer of Company’s choice at the time of replacement (“Exchange Unit”). 
The Exchange Unit may not be new but will be in good working order and of like
kind and functionality.  The replaced unit will be returned to Company’s
inventory at Company’s expense.

 

Should the Equipment be owned by Customer and the parties mutually agree in
writing that the Equipment needs to be replaced then Customer will obtain
replacement of such Equipment, unless otherwise agreed by Company and Customer. 
With respect to Equipment owned by Company only, the replaced unit will be
returned to Company’s inventory at Company’s expense.  If Customer requests that
Company maintain any Equipment that is not ordinarily supported by Company,
Customer will be responsible for upgrading the subject Equipment to satisfy  
Company specifications and for any upgrade or other fees charged by the
manufacturer or supplier of the Equipment, all as will be agreed by the parties
in writing in advance.   Company will advise Customer of such specifications.

 

Company will maintain a standard Cisco router IOS version for any Cisco routers
provided under this Schedule upon deployment.  As part of the ongoing
maintenance, Company will work with Customer  on deploying new IOS versions as
needed for new applications, patches and bug fixes.  Company will also maintain
the associated software licensing as it relates to Company-owned equipment
deployed under this Schedule.

 

4.                                       Maintenance Service shall not include
or apply to the following:

 

A. Electrical work external to the Equipment  or otherwise considered “in-house
wiring”.

 

B. Repair or replacement of failed Equipment caused by factors outside of
Equipment , such as fire, accident, misuse, vandalism, water, lightning, or
failure of its installation site to conform with Company’s specifications
(except where such event is due to  Company’s negligent acts or omissions).

 

C. Use of the Equipment for other than the intended purpose.

 

D. Repair of damage caused by the maintenance or repairs performed by a person
other than an Company employee or person authorized by Company.

 

E. Supplies, accessories, painting, or refurbishing of the Equipment.

 

F. Relocation, additions, or removal of Equipment, parts, or addition or removal
of features not furnished by Company or use of Equipment with other equipment
that fails to conform to Company’s specifications.

 

G. Cables and connectors between the Equipment and any other equipment on
Customer’s or Subscriber’s premises after the expiration of the limited cable
and connector warranty set forth in the Section hereof entitled “Limitation of
Liability and Limited Warranty”.

 

H. Power or back-up power to or from the Equipment.

 

5.                                       Company’s Equipment Mean Time To Repair
(“MTTR”) is defined as the average time elapsed from the time Company detects or
is notified of a failure of Equipment or other degradation in performance of the
Equipment covered by this Agreement until such time as the Equipment’s
performance is restored to its prior functionality by replacing (either
temporarily or permanently) or repairing the failed Equipment.

 

For failures occurring at locations which are within a **** radius of an Company
authorized service center in the United States, the MTTR objective shall be
within **** after the first to occur of Company’s receipt of notice or its
detection, ****.  For failures at all other locations in the****, the MTTR
objective shall be within ****after the first to occur of Company’s receipt of
notice or its detection, ****.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

86

--------------------------------------------------------------------------------


 

For any calendar month in which Company fails to meet the MTTR, Company shall
issue to Customer a credit equal to ****of the affected Equipment’s recurring
charge specified in the applicable Attachment to this Schedule Seven for each
day (or portion thereof) on which the failure existed.  In no event, however,
shall the amount of this credit in any month exceed ****of the total monthly
recurring charge for such affected Equipment incurred under Schedule Seven for
such month.

 

The foregoing credits shall not apply with respect to: (a) Equipment failures
caused by Customer or third parties not under the direction or control of
Company, (b) Equipment performance degradation of ****as compared to normal
operating performance, (c) scheduled maintenance, and (d) failures caused by
force majeure events generally affecting Customer’s site.  The foregoing credits
shall be Customer’s sole and exclusive remedy with respect to Company’s failure
to meet the MTTR.

 

6.                                       Customer’s Responsibilities.  The
following are requirements and responsibilities of Customer:

 

A.                Provide Company with immediate access to the Equipment
twenty-four (24) hours per day, seven (7) days per week, during the Term in
order to meet the MTTR objectives.

 

B.                  Report detected Equipment failures and provide information
requested by Company, its contractors, or Company’s designated point of contact,
that is necessary or useful for Company to perform its obligations hereunder.

 

C.                  Provide Company and its contractors with access to
facilities, overhead and under floor cable ducts, Installation Sites and
equipment as may be necessary or useful for Company to perform its obligations
hereunder, including but not limited to the Equipment.

 

D.                 Promptly endorse Customer’s name upon any Uniform Commercial
Code filings reasonably necessary to protect Company’s, its contractor’s or
assignee’s interest, if any, in the Equipment, which shall not be unreasonably
withheld or delayed.

 

E.                   Obtain, as may be necessary, all permits, licenses,
variances and other authorizations required by state and local jurisdictions for
installation and operation of the Equipment.

 

F.                   Provide adequate building, space, circuitry, and power in
accordance with the standards established by Company for proper installation and
operation of the Equipment.  Such standards are more fully described in the
attached Equipment Schedules.

 

G.                  Ensure that adequate back-up power to the Equipment exists
in the event of a power failure, interruption or outage.

 

H.                 Ensure that all of its electronic files are adequately
duplicated and documented at all times.  Company and its contractors will not be
responsible or liable for any   failure by Customer or any Subscriber to
adequately duplicate or document files or for data or files lost during the
course of performance of Maintenance Services hereunder.

 

7.                                       Provide a well-lighted and safe working
area that complies with all local safety standards and regulations for Company
employees and contractors.

 

A. Provide Company employees and contractors with proper security clearances as
required.  If security passes are required for the Company employee or
contractor or the equipment brought with such person, Customer or the applicable
Subscriber must be available to provide all required badges, passes, etc. at the
time the Company employee or contractor arrives at the site.

 

B. Ensure that any failed unit of equipment that is to be exchanged pursuant to
Section 3 is free of any encumbrances at the time of replacement by Company. 
Customer further agrees to remove all external

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

87

--------------------------------------------------------------------------------


 

attachments or objects from the unit of equipment to be replaced before the time
of exchange.  Customer forfeits all rights to any such items not removed.

 

C. Execute a Letter of Authorization sufficient to provide Company with control
of acquisition and management of Customer’s LEC access facility for the purpose
of enabling Company to perform its services under this Agreement.

 

8.                                      MANAGEMENT AND MONITORING.   The
following management and monitoring services will be provided for CPE
provisioned under this Schedule only if indicated on the applicable Attachment
to this Schedule Seven for such CPE.

 

Company will provide remote monitoring and management of the CPE 24 hours per
day, seven days per week, 365 days per year.

•                  Respond to real time alerts in accordance with procedures
established with Customer.

•                  Isolate cause of fault within the wide area network.

•                  Take corrective action to fix any circuit related issue,
including the dispatch of third party vendors or service providers.

•                  Track and maintain ownership of circuit fault until
resolution, and provide a technical point of contact.

•                  Provide technical escalation to support groups directly
responsible for circuit fault correction.

•                  Confirm resolution of circuit fault trouble.

 

Note:  Modems are required at each Customer location for redundant access to the
CPE for management purposes.  Company shall not be responsible for provisioning
these modems.

 

9.                                      INSURANCE.

 

Beginning on the installation date thereof and continuing until the Equipment is
deinstalled by, or otherwise returned, to Company or Company’s designee,
Customer  (x) relieves Company of responsibility for all risks of physical
damage to or loss or destruction of the Equipment, except to the extent
proximately caused by Company’s (or its independent/sub contractor’s or agent’s)
negligence or willful tortuous misconduct, and (y) shall, at its own expense,
keep in effect property insurance policies covering the Equipment for loss or
damage (other than normal wear and tear) caused by individuals or entities other
than Company, its agents or independent/sub contractors in accordance with the
requirements of this provision. The property insurance policy shall be for an
amount not less than the replacement cost of the Equipment.  The property
insurance requirements can be met under Customer’s blanket policies. Company,
its successors and assigns and/or such other party as may be designated in
writing, shall be named as loss payees on such policy(ies), which shall be
written by an insurance company with a Best rating of A minus or higher and
financial rating of VII or better.  Evidence of such insurance coverage shall be
furnished to Company from time to time (but no more than once every 12 months)
at Company’s request and upon any change in the insurance carrier or upon
renewal.  Such policies shall provide that no less than ten (10) days’ written
notice shall be given Company and any other party named as loss payee prior to
cancellation of any such policies for any reason.

 

Company shall maintain Commercial Liability Insurance in accordance with
Section 22 of the GSA with respect to its liability for physical damage to or
loss or destruction of the Equipment proximately caused by any of them.
Customer, its successors and assigns and/or such other party as may be
designated in writing, shall be named as additional insureds on such
policy(ies), which shall be written by an insurance company with a Best rating
of A minus or higher and financial rating of VII or better. Evidence of such
insurance coverage shall be furnished to Customer from time to time (but no more
than once every 12 months) at Customer’s request and upon any change in the
insurance carrier or upon renewal. Such policies shall provide that no less than
ten (10) days’ written notice shall be given Customer and any other party named
as additional insureds prior to cancellation of any such policies for any
reason.

 

10.                               CHARGES FOR EQUIPMENT.

 

The rates and charges for the Equipment are set forth in the applicable
Attachment to this Schedule Seven.  Customer may not withhold payment of the
invoiced amount based on abatement, reduction, set-off, defense, counterclaim or

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

88

--------------------------------------------------------------------------------


 

recoupment in connection with any past, present or future claim Customer may
allege against Company for charges not covered under this Agreement or against
the manufacturer of any Equipment or any other third party.  In the event
Company does not receive full payment of amounts that are not the subject of a
bona fide dispute on or before the date on which such payment is due, Company,
in its sole discretion, may assess an additional charge against Customer with
respect to that portion of the amount due that is attributable to the equipment
and services provided under this Schedule in the amount of ****or the maximum
rate allowed under applicable law, whichever is less, on any unpaid amounts.

 

11.                               MOVES.

 

Customer shall not move or remove any item of Equipment without Company’s prior
written consent.  In any event, Customer must advise Company in writing of the
new location of any Equipment that is to be moved from its original installation
location.

 

12.                               TITLE AND RISK OF LOSS.  

 

Title to the Equipment shall remain with Company.  Company shall bear the risk
of loss or damage to the Equipment until delivery of the Equipment to the
installation site; thereafter, Company shall bear no risk of loss or damage to
the Equipment, unless such loss or damage is caused by Company’s negligence or
intentional misconduct.  Customer shall bear risk of loss or damage to the
Equipment located at Customer’s sites if such loss or damage is caused by
Customer’s negligence or intentional misconduct, or an event covered by Customer
insurance coverages described in Section 4 above (e.g., fire).   Customer (a)
shall provide Company notice of loss or damage to the Equipment reasonably
promptly after Customer receives notice of such loss or damage, and (b) shall
not do anything inconsistent with Company’s interest, if any, in the Equipment.

 

13.                               ORDER CHANGES.

 

If the Equipment needs to be changed to meet the requirements for interfacing
with the Customer applications, Customer equipment, or systems, Customer agrees
that it will  (i) cooperate with Company to make such required Equipment
changes, (ii) amend the applicable Equipment Schedule(s) to reflect such
changes, and (iii) pay to Company mutually agreed fees or charges that may be
incurred.

 

14.                               LIMITATION OF LIABILITY AND LIMITED WARRANTY.

 

A.           Company warrants that any cables and connectors between the
Equipment and any other equipment on Customer’s premises that are provided by
Company will be in good working order for a period of thirty (30) days after
installation, except in the case of failure of such cables and connectors caused
by Customer’s misuse or abuse.

 

B.             EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, ALL EQUIPMENT
PROVIDED BY COMPANY IS PROVIDED “AS IS” WITHOUT WARRANTIES OF ANY KIND. EXCEPT
AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, COMPANY MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, AS TO ANY EQUIPMENT, MAINTENANCE SERVICE OR RELATED PRODUCT
OR DOCUMENTATION.  COMPANY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF
THIRD-PARTY RIGHTS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
COMPANY SHALL NOT BE LIABLE FOR ANY DAMAGES ARISING FROM OR RELATED TO ALLEGED
VIOLATIONS OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS WITH RESPECT TO ANY
EQUIPMENT EXCEPT TO THE EXTENT PROXIMATELY CAUSED BY THE ACTS OR OMISSIONS OF
COMPANY OR ITS INDEPENDENT/SUB CONTRACTORS OR AGENTS (OTHER THAN ANY EQUIPMENT
MANUFACTURER).  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT IS
INTENDED TO LIMIT OR DIMINISH THE WARRANTIES AND SUBLICENSES, IF ANY OF THE
EQUIPMENT MANUFACTURER, WHICH PASS THROUGH COMPANY AND INURE TO THE BENEFIT OF
CUSTOMER AND USERS.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

89

--------------------------------------------------------------------------------


 

15.                               TERMINATION.

 

A.           Upon termination of this Agreement, Company shall have the right to
exercise one or more of the following remedies set forth below, in addition to
any other remedies Company may exercise, in law or equity.  Company may:

 

(1)                                  recover all amounts due and unpaid, and

 

(2)                                  repossess any Equipment owned by Company.

 

B.             Customer, at its sole expense, shall be responsible for removing
all Customer-owned Equipment from Company’s terminal and depot locations as soon
as reasonably practical after termination of this Agreement.

 

C.             Within thirty (30) days after the expiration or termination of
the Agreement, Company shall remove the Equipment owned by Company.  Equipment
shall be in good condition and repair, reasonable and proper depreciation
excepted.  Customer shall be liable for any loss or damage to the Equipment
resulting from theft, disappearance, fire or any other cause unless such loss or
damage was proximately caused by the acts or omissions of Company or its
independent/sub contractors, representatives or agents.  For each item of
Equipment not recoverable by Company through no fault of its own, within the
thirty (30) day period, Customer shall be deemed to have purchased such
Equipment and shall pay Company the replacement cost, plus any additional costs
incurred by Company in replacing the Equipment.

 

16.                               EXPORT AND LEGAL COMPLIANCE .

 

Customer acknowledges that certain equipment, software and technical data which
may be provided hereunder may be subject to export and re-export controls under
the U.S. Export Administration Regulations and/or similar regulations of the
U.S. or any other country.  Customer shall not export or re-export any such
equipment, software, technical data or any direct product thereof in violation
of any such laws.  Customer shall comply with all laws and regulations,
including but not limited to import and custom laws and regulations.

 

17.                               ORGANIZATION CHANGES.

 

Each party shall use reasonable efforts to provide the other party with written
notice of any change to the party’s (and  in the case of Customer, any
Subscriber’s) name, identity or fundamental structure within  thirty (30) days
after such change.

 

18.                               RIGHT OF REFUSAL.

 

Each party reserves the right to refuse to install or maintain any equipment, if
in that party’s sole discretion, installation of such equipment could cause harm
to Customer’s network or if the equipment that the other party desires Company
to maintain is considered by Company or Customer to be non-standard equipment. 
If Company refuses to install or maintain any equipment, then the exclusive
right granted to Company to maintain the equipment shall not apply to the
equipment giving rise to such refusal.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

90

--------------------------------------------------------------------------------

ATTACHMENT 7-1

 

EQUIPMENT SCHEDULE

 

Project/Network:  Times Square Managed Connection.

 

Minimum Term of Service:  The term of this Attachment 7-1 shall coterminous with
the Schedule Eight Term described in Section 2.2 of Schedule Eight.  If the Term
of the Agreement expires before the expiration of the Schedule 8 Term, the terms
and conditions of the Agreement shall continue to control and apply to this
Attachment 7-1 until the end of the Schedule 8 Term.  No additional Equipment
may be ordered pursuant to this Attachment except pursuant to a written
amendment hereto executed by the parties.

 

Monthly Recurring Charge:  Charges for the Equipment described in this
Attachment are included in the monthly recurring charge set forth in Section 3
of Schedule Eight.

 

Non-Recurring/Installation Charges:  ****

 

Management and Monitoring.  The services described in Section 3 of Schedule
Seven apply to the Equipment described in this Attachment 7-1.

 

Ownership: As between Company and Customer, Company shall retain title to all
Equipment provisioned by Company at Customer sites  under this Attachment 7-1.

 

Equipment Descriptions:

 

Quantity

 

Make/Model

 

Location

 

Serial Numbers

 

 

 

 

 

 

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

91

--------------------------------------------------------------------------------


 

SCHEDULE EIGHT

 

TIMES SQUARE MANAGED CONNECTION
SCOPE AND SPECIAL TERMS

 

(A Fully Managed Network Solution)

 

1.   Scope of  Services.  Company will provide to Customer managed dedicated
leased line connectivity   (hereafter referred to as the “Times Square Managed
Connection”), including access circuits, Company dedicated leased line service, 
related equipment and associated network management services all as further
described in this Schedule. The Company dedicated leased line service (service
option 2) and dedicated access services are provided subject to the additional
terms and conditions set forth in the GSA and Schedule Three.   The customer
premise equipment for the Times Square Managed Connection is provided subject to
the additional terms and conditions set forth in Schedule Seven (Equipment and
Related Services) and Attachment 7-2 attached hereto.   All of the
aforementioned provisions are intended to supplement each other to the greatest
extent possible, however, in the event of a conflict between the terms of
Schedule Eight and any of the aforementioned provisions with respect to the
Times Square Managed Connection, this Schedule Eight shall govern.

 

Implementation;  Schedule Eight Term.

 

Company shall implement the Times Square Managed Connection pursuant to a
mutually agreeable implementation schedule to be agreed by the parties in
writing.  The configuration of the network facilities provisioned by Company
will be as  follows:

 

(a)                                  ****

 

(b)                                 ****

 

As between Company and Customer, Company shall retain title to all customer
premise equipment provisioned by Company at Customer sites for the Times Square
Managed Connection.

 

2                                          The term of this Schedule shall begin
on the Second Amendment Effective Date and shall continue for a minimum of
twelve (12) Monthly Periods  (the “Schedule Eight Term”).   At the end of the
initial Schedule Eight Term, the Schedule Eight Term shall automatically
continue month to month  unless either party has provided the other party with
written notice of termination at least sixty (60) days prior to the end of the
Schedule Eight Term (including any renewal period) subject to (i) Customer
paying for Cisco SmartNet maintenance for a full twelve months (12) month term
in advance for any term beyond the Schedule Eight Term, (ii) the subminimum
commitment in section 3.1 of this Schedule 8 will be pro-rated for each month of
the month to month extension or any partial months, and (iii) the month to month
extension shall not extent beyond the Term of the Agreement . If the Agreement
is terminated before the expiration of the Schedule Eight Term, then the terms
and conditions of this Schedule Eight, and the remainder of the Agreement as it
relates to this Schedule, shall continue to apply until the end of the Schedule
Eight Term.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

92

--------------------------------------------------------------------------------


 

3.                                       Rates and Charges.

 

3.1  Summary of Total Rates and Charges.   The Base Rates applicable to Customer
for The Times Square Managed Connection are summarized below.  The Base Rates
are effective no later than the Third Amendment Effective Date and are fixed for
the Term.

 

 

 

Monthly

 

 

Connected Sites

 

Recurring Charge*

 

Non-Recurring
Installation

****

 

****

 

****

 

--------------------------------------------------------------------------------

*Includes all circuits described in Section 2.1 and equipment and related
network maangement described in Attachment 7-2 to Schedule Seven.

 

Cisco Smartnet Maintenance:  **** non-recurring charge payable in advance (For
**** months / **** routers).   This non-recurring charge will also be payable by
Customer in the first Monthly Period after the Second Amendment Effective Date,
and in the first Monthly Period upon each **** renewal (i.e.****.).

 

3.2  Regulated Interstate Services Component. The monthly recurring charge set
forth in Section 3.1 above is  inclusive of **** attributable to interstate
Regulated Services.  The charges described in this Section 3.2 constitute a
“Specialized Customer Arrangement” or “SCA” as defined in   the Guide. 
Capitalized terms not otherwise defined in this Agreement shall have the
definition given to them in the Tariff.

 

3.3   Subminimum.  During the Schedule Eight Term and in each renewal thereof,
Customer must incur no less than **** in recurring charges under this Schedule
Eight (“Times Square Subminimum”).  For each renewal period, Customer shall pay
an amount equal to a pro-rata portion of the Times Square Subminimum (****of the
Times Square Subminimum for each Monthly Period). If  Customer fails to satisfy
the Times Square Subminimum during the Schedule Eight Term or any renewal
thereof, Customer shall pay Company an amount equal to the difference between
the Times Square Subminimum and Customer’s actual monthly recurring charges paid
during the applicable period under this Schedule Eight.

 

4.                                    Orders For Service.  Orders for
installation, changes or disconnects shall be provided to Company by Customer.

 

 5.                                    Installation. The term “Installation”
shall mean the carrying out and completion of all work (including, but not
limited to, procurement of any piece of hardware or software used by Company to
provide Service as contemplated under this Agreement [each, a “Component”], site
surveys, scheduling, physical and logical connection of all Components to the
Service to ensure that Customer’s locations and each Subscriber’s locations are
fully integrated into the Times Square Managed Connection, testing, and
correction of any problems which cause the Service not to operate in accordance
with Company’s standard specifications) at a location at which the Service is
contemplated to be provided under this Agreement.  The parties will agree on an
Installation schedule which is subject to change by mutual agreement of the
parties. After completion of work associated with an Installation, Company shall
ensure that the exterior of Components and the surrounding areas are clean and
that all discarded parts, supplies and other waste is removed from the premises.

 

6.   Installation Acceptance.  Customer will have a period of ****after
Installation notification hereunder in which to notify Company of service
troubles.  Failure to notify Company of service troubles within ****after
Installation notification constitutes acceptance of the circuit(s) from the
first day of notification.  Company will use commercially reasonable efforts to
rectify service troubles promptly.  Charges will not apply pending

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

93

--------------------------------------------------------------------------------


 

repair of service troubles associated with Installation. Troubles on such
circuits must be reported on a circuit specific basis to Company support center.

 

7.                                       Customer’s Termination Liability.   If
(a) Customer terminates either the Times Square Managed Connection, or this
Agreement, prior to the end of the Schedule Eight Term other than due to an
uncured breach by Company of a material term hereunder, a final order by the SEC
that requires Customer to permanently discontinue the Times Square Managed
Connection, or other than as Customer is expressly permitted herein to terminate
without liability, or (b) Company terminates this Agreement early as permitted
under Section 12 Customer will pay, in addition to all accrued but unpaid
charges and liabilities incurred through the date of such termination:  (i) any
and all credits received by Customer hereunder for the Times Square Managed
Connection (except service interruption credits, if any), in full, without
setoff or deduction; plus (ii) an amount equal to the product of (a) the total
monthly recurring charge for the Times Square Managed Connection incurred by
Customer in the month preceding the month of termination,  multiplied by (b) the
number of unsatisfied months (prorated for partial months) remaining in the
Schedule Eight Term on the date of termination; plus (iii) the aggregate
termination charges payable to any  non-U.S. third party suppliers, if any, for
which Company is or becomes contractually liable to the extent directly
resulting from such termination.  Upon written request of Customer, Company will
use its reasonable efforts to identify in advance any such termination charges
payable to third party suppliers.

 

8.                                       Design Changes. Subject to Customer’s
satisfaction of the Times Square Subminimum, during the Term Customer may modify
the Times Square Managed Connection design and replace existing Services with
new or existing Services generally offered by Company.  Any such modification 
would be reflected in a mutually acceptable amendment to this Agreement.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

94

--------------------------------------------------------------------------------


 

SCHEDULE NINE
SERVICE DELIVERY PLATFORM (“SDP”)/ APPLICATION PROGRAM INTERFACE (“API”)

 

1. Agreement. The EWN II Agreement, dated November 19, 1997 and executed by the
Customer and MCI shall remain in full force and effect until its expiry on May
31, 2004.  As of June 1, 2004, MCI will provision the SDP-API services (formerly
known as EWN services) to the Customer and Subscribers under the terms,
conditions and rates as detailed below (“Schedule Nine Services”).  As
between Customer and MCI, the parties agree that MCI does not have a contractual
relationship with the Subscribers for Schedule Nine Services.

 

2. Term.  The term of this Schedule Nine is from June 1, 2004 to December 31,
2005 (“Schedule Nine Term”).

 

3. Contribution.  Notwithstanding anything otherwise set forth in the Agreement,
invoiced amounts to Customer for the Schedule Nine Services shall contribute to
Customer’s Extranet Minimum as set out in Section 5of the Agreement.

 

4. Exclusivity. Customer agrees that MCI shall be the only provider of the
Schedule Nine Services (except for those Subscribers linking to Customer by the
Internet) until December 31, 2005.

 

5. Billing. MCI will bill Customer directly for the Schedule Nine Services. 
Schedule Nine Services are Enhanced Services.

 

6. DEFINED TERMS

 

6.1 A Component is a piece of hardware or a piece of software used by MCI to
provide Services under this Agreement. Components include Separable Components
as defined below .

 

6.2 A Separable Component shall mean a Component that may reasonably be
separated from the Components without adversely affecting MCI’s ability to
operate in the ordinary course of its business and which MCI has procured by
purchase, license or lease specifically for the provisioning of the Services. 
For the purpose of clarity, Separable Components shall include the items of
equipment MCI has procured (by lease, purchase or license) and placed on the
premises of Customer, the Corporations, the Subscribers or other authorized
users of the Services and such similar items as MCI shall have specifically
placed in service on MCI premises in order to provide the Services and Separable
Components shall not include MCI’s basic service network, such as fiber optic
transmission lines and associated equipment and facilities and MCI’s network
management centers and associated equipment and facilities.

 

6.3 The Corporations means The Nasdaq Stock Market, Inc. and/or its Affiliates

 

6.4 MFX is MCI’s Financial Extranet

 

6.5 Subscriber means any entity (other than the Corporations) authorized by the
Corporations to receive information via the Service from the Corporations, or an
entity (other than the Corporations) authorized by the Corporations to connect
to the MFX .

 

6.6 Installation shall mean the carrying out and completion of all work
(including procurement of Components, site surveys, scheduling, physical and
logical connection of all Components to the MFX to ensure that the router/switch
is fully integrated into the Service (to meet specifications), testing,
correction

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

95

--------------------------------------------------------------------------------


 

of any problems which cause the router/switch not to meet specifications)
required to meet the specifications in connection with a site at which the
Service is to be provided under this Agreement

 

7 Equipment Insurance.  MCI shall maintain replacement value insurance for  
Components  located on the Corporation’s and Subscriber premises. 
Notwithstanding the foregoing, the Corporations and Subscribers shall be liable
for replacement value of any such Components at their respective locations to
the extent of loss caused by them; or damage by negligence, abuse or misuse,
vandalism caused by them; failure to provide the same electrical or other
operating environment as at installation, or unauthorized alterations or
attachments in violation of MCI prior provided specifications for  said
Components.  MCI may self insure as necessary to comply with the terms of this
subsection.

 

 Customer to use commercially reasonable efforts to inform MCI of disconnects as
soon as reasonably practicable.  In the event Customer fails to inform MCI of a
disconnect after **** from Customer receipt of such disconnect notice from the
Subscriber, the Customer shall be responsible for replacement costs incurred by
MCI if MCI is unable to retrieve its equipment.

 

8. Encumbrances.

 

8.1. Customer shall keep the Components free and clear of all liens and
encumbrances created by or through Customer or the Corporations and shall
otherwise reasonably cooperate to defend the interest of MCI in the Components
and to maintain the status of the Components as equipment or personal property
and not as attachments to real property.  Customer will promptly discharge any
lien created by or through Customer or the Corporations on the Components, or
otherwise cause the removal of such lien before foreclosure, but in any event
within 45 days of actual knowledge by Nasdaq of the lien.  In the event a lien
created by or through Customer or the Corporations is imposed on the Components
that may have an adverse effect on a proposed MCI action, then it must be
removed in time to avoid such adverse affect.  If requested by MCI, Customer
will, at Customer’s expense, furnish a waiver of any interest in the Components
from any party having an interest in the real estate or building owned, leased,
or used by Customer in which the Components are located.  Customer shall permit
and shall cause the Corporations to permit MCI reasonable access to inspect said
Components (located on their respective premises) during normal business hours. 
Customer shall reasonably assist, at the request of MCI, in attempting to
arrange reasonable access to a Subscriber premises to permit MCI to inspect said
Components during normal business hours.  :  In the event that there is a
failure or threatened failure of Customer or the Corporations to perform its or
their obligations under this Section, then MCI shall be entitled to discharge or
otherwise cause the removal of such encumbrance or lien and shall be entitled to
reimbursement by Customer (i) for the amount discharged or removed with interest
on said amount at the prime rate per annum, as published in the Wall Street
Journal (or as otherwise agreed between the parties) and compounded daily on the
past due amount from the time of discharge or other removal until such
reimbursement is made to MCI and (ii) for any other amounts reasonably expended
in so discharging or other removing.

 

8.2. Customer agrees to execute and deliver, upon demand, any documents
necessary, in MCI’s reasonable opinion, to evidence MCI’s interest in the
Separable Components.  In addition, Customer appoints MCI as its
attorney-in-fact for the sole purpose of executing and delivering any UCC
financing statements required to protect and perfect any such interest.

 

8.3.  Customer agrees to provide a notice to the Subscribers of a mutually
agreeable text provided by MCI informing the Subscribers that they shall keep
the Components free and clear of all liens, and of the possibility of reasonable
inspection as provided under this Agreement.  Customer shall indemnify MCI for
any costs, damages, expenses (including reasonable attorneys fees), incurred by
MCI to discharge any liens created by or through Customer, the Corporations or
Subscribers, and to defend title to the .

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.  

 

96

--------------------------------------------------------------------------------


 

8.4                                 In order to assure that Customer shall have
quiet enjoyment of the Services, MCI shall take all actions necessary or
appropriate to prevent any third party from taking any action under any lien or
other encumbrance created by, through, or because of MCI that threatens in any
material respect to inhibit MCI’s ability to perform hereunder (a “Third Party
Action”), including but not limited to discharging or otherwise causing the
removal of any such lien or encumbrance. MCI shall provide Customer prompt
Notice of any actual or threatened Third Party Action of which MCI has
knowledge.  In the event that there is a failure or threatened failure of MCI to
take all actions (as described hereinabove) in respect of a Third Party Action,
then Customer shall be entitled to discharge or otherwise cause the removal of
any such encumbrance or lien and shall be entitled to reimbursement by MCI with
interest at the rate stated in Section 8.1 for any amounts reasonably expended
in so doing.

 

9.  Sharing of Use.  MCI warrants that the Services can be: (1) used by
employees and agents of Customer, the Corporations, and the Subscribers; (2)
used to process data for Customer, the Corporations or any Subscriber; and (3)
transferred or assigned among the Corporations without consent or additional
fees, provided that Customer provides MCI notice no later than 10 days after the
transfer or assignment, and within 15 days of  delivery of such notice, Customer
delivers to MCI  a guarantee of payment (in a form reasonably acceptable to MCI
) of all charges which may be incurred in respect of the Schedule Nine Services
which is transferred or assigned.  Upon transfer, Customer shall cause such
Corporation to expressly assume in writing Customer’s obligations (including
those related to Separable Components) to the extent of the transfer and
Customer shall  remain liable for all obligations not transferred.

 

10.  Diversity of Carriers and Routes and Backup.

 

MCI must provide, during the effectiveness of this Agreement, diverse
transmission paths and associated Components (and if available through diverse
carriers or diverse points of presence, local loops) through electronically and
physically diverse transportation methods such that nothing on the diverse paths
can have a common single point of failure.  Additionally, if local loop
diversity is not available, then if requested by Customer, MCI must provide, if
possible,  diverse transmission paths and associated Components through
electronically and physically diverse transportation methods such that nothing
on the diverse paths can have a common single point of failure.  The price to
Customer will be based on the best reasonably available LEC/PTT/or other third
party provider rate to MCI at the time, given the size and nature of the
procurement (documented upon request of Customer), plus an administrative markup
not to exceed 4% (“At Cost”), diverse transmission paths and associated
Components through electronically and physically diverse transportation methods
such that nothing on the diverse paths can have a common single point of
failure.

 

11.  Maintenance.

 

11.1. Maintenance shall mean Services conforming to the requirements of this
Section.  All maintenance and repair work must be performed in a good and
workmanlike manner, in accordance with manufacturer and industry standards and
specifications in order to keep Services operating within the SLA .  MCI may
charge Customer for mutually agreed-upon equipment replacement or repair only to
the extent replacement or repair costs are attributable to: (1) damage or loss
due to negligence, misuse or abuse caused by Customer; (2) failure to provide
the same operating environment as at Installation (including but not limited to
the failure to provide the same electrical power, or conditioning, or humidity
control); (3) unauthorized alterations; (4) attachments of equipment to
Separable Components in violation of MCI prior provided specifications;  or (5)
movement of Separable Components not authorized by MCI.   Charges for these
services will be based on a rate as mutually agreed between the parties.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

97

--------------------------------------------------------------------------------


 

11.2.  Services coverage, which includes hours for remote monitoring, hours for
on-site NCC coverage at Customer’s Trumbull, CT Data Center, and hours for
performance measurement (PPM), and such principle period of maintenance shall be
from 7:00 a.m. to 7:00 p.m. Eastern time.

 

11.3.  In the event of a situation that makes a Corporation data center
inoperable or unusable for any period of time, Customer may request MCI to
provide connectivity to an alternate data center as expediently as possible .  
MCI will provide support to such alternative data center 24 hours a day, seven
days a week.  Charges for these services will be based on a rate as mutually
agreed between the parties.

 

11.4.  Customer shall provide MCI reasonable access to any Customer premises to
permit MCI to respond to a service call or to perform preventive maintenance
during the hours permitted by Customer.  Customer shall reasonably assist, at
the request of MCI, in attempting to arrange reasonable access to a Subscriber
premises to permit MCI to respond to a service call or to perform preventive
maintenance.  During the time a Subscriber  denies MCI reasonable access, MCI’s
obligations to perform the Schedule Nine Services are waived for the respective
Subscriber.

 

11.5.  After completion of work, MCI shall insure that the exterior of
Components and the surrounding areas are clean and that all discarded parts,
supplies and other waste is removed from the premises.  In any maintenance or
repair MCI shall use only replacement parts that perform to at least the
manufacturers’ specifications of the replaced item when new.

 

11.6.  Except for the uses and accesses contemplated by this Agreement, at no
time will Customer (including the Corporations) personnel, agents,
independent/sub contractors or any other entity under Customer’s control,
intentionally make an unauthorized use, unauthorized access, or interfere with,
download, disassemble or otherwise perform unauthorized manipulation of, any MCI
Components (including, but not limited to, TeMIP,, Circuit View work stations,
TMS, COMS, NETPRO) used to provide the Services except with the express
authorization and under the direction of MCI.  Except for cables at a
Subscriber’s premises, at no time will MCI personnel, agents, independent/sub
contractors ,or any other entity under MCI’s control, intentionally use, access,
interfere with, download, disassemble, or otherwise manipulate, any Customer
hardware or software except with the express authorization of Customer (e.g., to
enable MCI to resolve trouble tickets).  The Corporations shall not reverse
engineer or decompile any MCI provided software. The Customer agrees to provide
a notice to the Subscribers of a mutually agreeable text provided by MCI
informing the Subscribers that they shall not violate the terms of this
provision.  MCI shall have the right, upon providing Customer reasonable advance
notice, to correct, deinstall, or restore any MCI Component which Customer, the
Corporations or any Subscriber has disassembled, manipulated or otherwise
modified without MCI’s prior express authorization or direction.  Customer 
shall reimburse MCI for the cost of any such correction, deinstallation or
restoration.

 

12.  Tariff.

 

12.1.  The parties agree that the Services provided under this Agreement are
interstate enhanced services, as they are currently defined by the Federal
Communications Commission.  In the event a regulatory agency with jurisdiction
over MCI requires MCI to file a tariff covering some or all of the Services, MCI
agrees to tariff only those Services or those terms of such Services that are
required to be tariffed.  Nothing in this Agreement prevents MCI from
withdrawing or canceling a tariff.

 

13.  Security Regulations.  MCI personnel will be instructed to comply with
security regulations pertinent to each Corporation or Subscriber location and
any oral security instructions or demands of that location’s personnel.  MCI
personnel, when deemed appropriate by Customer in its sole discretion, will be
issued a visitor identification card by Customer.  Such cards will be
surrendered by MCI personnel upon

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

98

--------------------------------------------------------------------------------


 

demand by Customer and without further demand upon expiration or termination of
this Agreement.   MCI shall not attempt to gain access to restricted areas, to
systems, or to Confidential Information in the possession of the Corporations or
Subscribers beyond the access permitted by that entity.

 

14 Canadian and other Non-US Subscribers. For Service to member firms in Canada,
Alaska, Hawaii, and Puerto Rico Customer shall pay the applicable rates as   set
forth in  Section 16 of this Schedule Nine plus an additional fee for access to
the network based on standard or GSA rates (“Network Access Rate”).   In
addition to the Network Access Rate, Company will pass through to Customer, and
Customer shall be responsible for, any charges (including, without limitation,
installation charges), fees, taxes and terms and conditions of service imposed
by local access/egress service suppliers (e.g., Bell Canada) in relation to the
provision of Services, including, but not limited to, rate fluctuations in
tariffs, communications charges and access charges that are imposed or enacted
by the local suppliers from time to time.  Customer shall be responsible for any
gains or losses associated with fluctuations in the exchange rate and/or timing
of payment where access charges are billed in non-U.S. currency and are to be
paid by Customer in U.S. Dollars.  Company shall, for this limited purpose only,
act as Customer’s representative in procuring, on Customer’s behalf and at no
additional cost to Customer for so procuring, the local access/egress services
from suppliers.

 

15                                    Customer warrants to  Company that during
the term of this Agreement, but in no event beyond  December 31, 2005 (unless
the parties specifically agree otherwise):

 

 (a)  Customer shall obtain all of its SDP-API Services solely and exclusively
from Company. As used herein, “EWN Services” means those network transmission,
network management, network maintenance, network monitoring services, and
customer premises equipment required by Customer for, and associated with
either: (i) the operation of SDP/API but only between, and including, the
switches at each of the Customer data centers and each Subscriber’s premises
(and not including any components or services affecting only the Customer or
Subscriber side of such switches), or (ii) the functionality associated with
SDP’s.    Each party agrees to negotiate in good faith the pricing for any new
or additional SDP-API Services. The provisions of the Section 15(a) do not
survive the completion of performance or the rejection, termination or
expiration of this Agreement.  Customer’s breach of the exclusivity obligations
as set out in this Section 15 (a) which are not cured within 30 days’ written
notice from MCI shall be considered Cause for termination for MCI.

 

(b) Should Customer enable a web application for small users (less than ****),
the establishment and migration of these users will not be subject to the
exclusivity requirement in 15 (a) above.

 

(c)  The Company will not market or sell  Schedule Nine network connectivity to
market makers for purposes of allowing these market makers to satisfy their
attributable quoting (or order entry) through a Customer competitor.  This
includes the support of a market maker’s requirement to maintain during the
trading day a valid two sided quote (or order) in all securities for which they
are a registered market maker.  The quote (or order) attribution occurs because
the market maker’s identity is revealed by assigning the market maker’s MPID
(“Market Participant ID”), to the quote (or order).  In the event that the
Customer notifies the Company that one of the Company’s Subscribers is engaged
in attributable quoting (or order entry) with a market center different than the
Customer’s, the Company shall use commercially reasonable efforts to stop the
Subscriber from engaging in attributable quoting (or order entry) over the
Company network.

 

16. SDP-API RATES

 

Speed

 

Monthly Rate

 

16.1    TCP/IP Only

 

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

99

--------------------------------------------------------------------------------


 

16.2 Broadcast with TCP/IP

greater than or equal to ****

 

 

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

17.             Non-Recurring Charges and Notes – Non-Recurring Charges apply to
SDP/API Services.

 

All intervals are measured in business days.

 

Each provisioning interval shall begin upon MCI receipt of a complete and
accurate order from Customer.  Longer time periods for any implementation or
change activity may be agreed upon by the parties on an individual case basis.

 

MCI may invoice Customer for non-recurring charge no earlier than five (5) days
following Installation of the local access circuit.

 

Customer agrees to use its reasonable effort to assist MCI in the recovery of
MCI equipment from a Subscriber’s premises in the event the Subscriber
disconnects service in connection with its discontinuance of operations.

 

Definitions:

 

FOC – Firm Order Commitment – the maximum number of business days from the date
MCI received Customer’s order for the service until MCI notifies Customer of its
firm commitment to all dates involving Subscriber or Corporation premises
visits.

 

ICB – To be determined on an individual case basis.

 

Interval – The number of business days from the date MCI receives the order from
Customer within which the service will be completed.

 

Activity

 

Interval

 

FOC

 

Charge

 

Comments

Site Install

 

**** *

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

Upgrade requiring additional ****

 

****

 

****

 

****

 

 

Upgrade requiring new router

 

****

 

****

 

****

 

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

100

--------------------------------------------------------------------------------


 

Internal Move

 

****

 

****

 

****

 

 

External Move

 

****

 

****

 

 

 

Handled as install/disconnect

Site Disconnect

 

****

 

****

 

****

 

 

Change Order

 

****

 

****

 

****

 

 

Expedite

 

****

 

****

 

****

 

Applies per circuit, expedited delivery is best effort and not guaranteed

Cancel before CPE install

 

 

 

 

 

****

 

Applies per circuit and is charged after telco order is placed and before
dispatch

Cancel after CPE install

 

 

 

 

 

 

 

Handled as install/disconnect

Subscriber not Ready (SNR)

 

 

 

 

 

 

 

Charged as installed Subscriber after **** of the Subscriber not being ready as
communicated to Customer in weekly order status reports

 

--------------------------------------------------------------------------------

*The installation interval is a monthly average and is calculated exclusive of
delays caused by Subscriber (e.g., failure to extend demarc).

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

101

--------------------------------------------------------------------------------


 

SCHEDULE 10
MULTI-CAST DATA NETWORK (“MDN”) FROM THE ISN NETWORK AGREEMENT

 

1. Agreement. The ISN Agreement, signed by Customer on January 22, 1991 remains
in full force and effect until its expiry on ****.  As of ****, MCI will
provision the MDN services to the Customer and Subscribers under the terms,
conditions and rates as detailed below (“Schedule Ten Services”).

 

2. Term.  The term of this Schedule Ten is from **** to ****, (“Schedule Ten
Term”).

 

3. Contribution.  Notwithstanding anything otherwise set forth in the Agreement,
invoiced amounts to Customer and Subscribers for the Schedule Ten Services shall
****.

 

4. Exclusivity. Customer agrees that MCI shall be the only provider of the
Schedule Ten Services until ****.

 

5. Billing. MCI will bill Subscribers directly for the Schedule Ten Services,
except for the **** per CPE configuration charge, as set forth below, for which
MCI will bill Customer directly.  MCI will commence billing Subscribers upon
successful completion of a ****.  For Subscribers upgrading or downgrading an
existing connection, the new charges will be effective on the upgrade or
downgrade completion date.  Schedule Ten Services are Enhanced Services.

 

6. MDN / Republisher:  Customer’s Market Data Feeds will be published across
MCI’s Financial Extranet (MFX) using a technique developed by MCI based, IN
PART, on Customer’s design and specification know as “Republishing”.  ****.

 

 6.1 MCI will own and operate for the term of this Agreement the necessary
hardware and software to support Republishing, inclusive of four **** servers,
(two each), located at Customer’’s Data Centers in Trumbull, CT and Rockville,
MD, in addition to four copies of the Republisher software.  MCI also reserves
the right to relocate the Republisher Systems (**** Servers) now located at
Customer’s Data Center in Rockville, MD to an MCI Point of Presence of its
choice for use as network based back-up Republishers in support of the Customer
as well as other MCI customers requiring MFX IP Multicast services.    Such
relocation of the Republisher System will only occur after Customer’s review of
a transition plan to protect Customer from service interruptions.  If Customer
believes that the relocation poses a major risk to Customer, the parties shall
promptly meet to discuss the plan and address, in good faith, Customer’s issues
with the plan.

 

6.2 Republisher Transition Service:  MCI will assist Customer and HP in the
implementation of a like “Republisher” system to replace that which MCI operates
on behalf of Customer today by participating in related design and planning
sessions coordinated by HP or Customer and as required by providing the parallel
operation of the MCI “Republisher” system beyond 12/31/05 at the rates specified
in this Agreement.

 

6.3 The Customer may also at its own discretion choose to extend MCI’s operation
and maintenance of the MCI “ Republisher “ system on the same terms and
conditions on a month to month basis for up to six months after 12/31/05.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

102

--------------------------------------------------------------------------------


 

 6.4 MCI will charge Customer a monthly fee of **** per CPE configuration at
Third Party Subscriber location for such Third Party Subscriber’s connection
that is provided using the MCI Republisher.  “Third Party Subscriber” shall mean
a customer of Customer that does not connect to Customer through MCI or any of
its Affiliates.   On a monthly basis, Customer shall provide MCI with a list of
such Third Party Subscribers.  The **** charge set forth herein shall apply to
the Extranet Minimum.

 

7. MDN - program rates -

 

 Charges

 

7.1.  Monthly Site Fee:

 

Router Size

 

Description

 

Monthly Fee

Extra Small

 

****

 

****

Small

 

****

 

****

Medium

 

****

 

****

Large

 

****

 

****

 

7.2 Monthly Network Access Fees:

 

 per ****                                             ****per loop in Greater
NYC, ****all other (lit or non-lit)

 per ****                                             ****per loop in Greater
NYC, **** all other (lit or non-lit)

 per ****                                         ****per loop in Greater NYC,
****all other (lit or non-lit)

 

“Greater NYC” shall be defined as service locations that fall within the
following area codes: 212, 646, 917, 718, 347,516, 914, 631, 201, 551

 

  7.3  Network Operations Fee

 

Router Size

 

Monthly fee

****

 

****

****

 

****

****

 

****

****

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

103

--------------------------------------------------------------------------------


 

 7.4 Network Capacity - Fees - charges are fixed per **** and  based on speed
chosen.

 

Speed

 

Monthly Charge, Multicast

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

****

 

****

 

8. Non-Recurring Charges and Notes – Non-Recurring Charges apply to MDN
Services.

 

All intervals are measured in business days.

 

Each provisioning interval shall begin upon MCI receipt of a complete and
accurate order from Subscriber.  Longer time periods for any implementation or
change activity may be agreed upon by the parties on an individual case basis.

 

Customer agrees to use its reasonable effort to assist MCI in the recovery of
MCI equipment from a Subscriber’s premises in the event the Subscriber
disconnects service in connection with its discontinuance of operations.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

104

--------------------------------------------------------------------------------


 

Definitions:

 

FOC – Firm Order Commitment – the maximum number of business days from the date
MCI received Subscriber’s order for the service until MCI notifies Subscribers
of its firm commitment to all dates involving Subscriber or Corporation premises
visits.

 

ICB – To be determined on an individual case basis.

 

Interval – The number of business days from the date MCI receives the order from
Subscriber within which the service will be completed.

 

Activity

 

Interval

 

FOC

 

Charge

 

Comments

Site Install Xsmall and Small

 

**** *

 

****

 

****

 

 

Site Install Medium and Large

 

**** *

 

****

 

****

 

 

Upgrade Xsmall or Small to Medium or Large

 

****

 

****

 

****

 

 

Upgrade Xsmall to Small

 

****

 

****

 

****

 

 

Upgrade Medium to Large

 

****

 

****

 

****

 

 

Internal Move

 

****

 

****

 

****

 

 

External Move

 

****

 

****

 

 

 

Handled as install/disconnect

 

 

 

 

 

 

 

 

 

Change Order

 

****

 

****

 

*****

 

 

Expedite

 

****

 

****

 

****

 

Applies per circuit, expedited delivery is best effort and not guaranteed

Cancel before CPE install

 

 

 

 

 

****

 

Applies per circuit and is charged after telco order is placed and before
dispatch

Cancel after CPE install

 

 

 

 

 

 

 

Handled as install/disconnect

Subscriber not Ready (SNR)

 

 

 

 

 

 

 

Charged as installed Subscriber after **** of the Subscriber not being ready

 

--------------------------------------------------------------------------------

*The installation interval is a monthly average and is calculated exclusive of
delays caused by Subscriber (e.g., failure to extend demarc).

 

9.   For Service to member firms in Canada, Alaska, Hawaii, and Puerto Rico
subscribers shall pay the applicable rates as   set forth in  Schedule Ten plus
an additional fee for access to the network based on standard or GSA rates
(“Network Access Rate”).  In addition to the Network Access Rate, Company will
pass through to subscriber, and subscriber shall be responsible for, any charges
(including, without limitation, installation charges), fees, taxes and terms and
conditions of service imposed by local access/egress service suppliers (e.g.,
Bell Canada) in relation to the provision of Services, including, but not
limited to, rate fluctuations in tariffs, communications charges and access
charges that are imposed or enacted by the local suppliers from time to time. 
Subscriber shall be responsible for any gains or losses associated with
fluctuations in the exchange rate and/or timing of payment where access charges
are billed in non-U.S. currency and are to be paid by subscriber in U.S.
Dollars.  Company shall, for this limited purpose only, act as subscriber’s
representative in procuring, on subscriber’s behalf and at no additional cost to
subscriber for so procuring, the local access/egress services from suppliers.

 

 

THIS SPACE INTENTIONALLY LEFT BLANK

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

105

--------------------------------------------------------------------------------


 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

106

--------------------------------------------------------------------------------


 

SCHEDULE 11
CTCI/FIX/UTP

 

1. Agreement. [The ISN Agreement, signed by Customer on January 22, 1991 remains
in full force and effect until its expiry on ****.  Provided that the Customer
signs the Amended and Restated GSA by****, then the rates, charges, and
discounts will become effective as of **** and, MCI will provision the CTCI,
FIX, and UTP services to the Customer and Subscribers under the terms,
conditions and rates as detailed below (“Schedule Eleven Services”).

 

2. Term.  The term of this Schedule Eleven is from ****to ****(“Schedule Eleven
Term”).

 

3. Contribution.    Notwithstanding anything otherwise set forth in the
Agreement, invoiced amounts to Customer and Subscribers for the Schedule Eleven
Services shall contribute to Customer’s Extranet Minimum as set out in Section 5
of the Agreement.

 

4. Exclusivity. Customer agrees that MCI shall be the only provider of the CTCI
Services until ****.

 

5. Description. CTCI / FIX/UTP:  Customer’s CTCI (Computer to Computer
Interface) service is a TCP/IP  based application which will be transported via
MCI’s MFX network as IP traffic  between Customer’s Trumbull, CT Data Center and
a Subscriber of this  service.   FIX (Financial Information Exchange) is another
message format that Customer supports for the exchange of trade information. 
This service will also be supported across the MFX network as IP traffic in the
same manner as CTCI and  UTP connections (Unlisted Trading Privilege).  Schedule
11 Services are Enhanced Services.

 

6. CTCI program rates - description of service based on current agreement with
Customer

 

Type/Speed

 

Monthly Charge

 

 

 

 

 

 

 

Xsmall ****

 

****

 

****

Small****

 

****

 

****

Small ****

 

****

 

****

Small ****

 

****

 

****

Small ****

 

****

 

****

Small ****

 

****

 

****

Small ****

 

****

 

****

Small ****

 

****

 

****

 

Pricing notes:  Customer will be eligible to order Customer-direct bill FIX
connections at the same rates outlined above.  Rates will be subject to the MCI
Program Document when completed.

 

MCI will bill Customer directly for CTCI Services and for FIX Services if on a
CTCI configuration.  MCI will bill Subscribers directly for other components of
the Schedule Eleven Services.

 

CTCI/FIX –Subscribers who wish to consolidate FIX on their CTCI connection will
be allowed to do so, with the rates outlined above. The entire connection will
be billed to Customer directly.  Data streams  will remain segregated and be
billed separately.

 

THE BELOW EXAMPLE IS FOR ILLUSTRATIVE PURPOSES ONLY

 

For example, a customer choosing to consolidate CTCI and FIX on one connection
could be configured and billed as follows:

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

107

--------------------------------------------------------------------------------


 

CTCI –****-

 

****

 

 

FIX –****-

 

****

 

 

Total Cost:

 

 

 

****

 

****.

 

7. Canadian and other Non-US Subscribers. For Service to member firms in Canada,
Alaska, Hawaii, and Puerto Rico Customer shall pay the applicable rates as   set
forth in this Schedule Eleven plus an additional fee for access to the network
based on standard or GSA rates (“Network Access Rate”). In addition to the
Network Access Rate, Company will pass through to Customer, and Customer shall
be responsible for, any charges (including, without limitation, installation
charges), fees, taxes and terms and conditions of service imposed by local
access/egress service suppliers (e.g., Bell Canada) in relation to the provision
of Services, including, but not limited to, rate fluctuations in tariffs,
communications charges and access charges that are imposed or enacted by the
local suppliers from time to time.  Customer shall be responsible for any gains
or losses associated with fluctuations in the exchange rate and/or timing of
payment where access charges are billed in non-U.S. currency and are to be paid
by Customer in U.S. Dollars.  Company shall, for this limited purpose only, act
as Customer’s representative in procuring, on Customer’s behalf and at no
additional cost to Customer for so procuring, the local access/egress services
from suppliers.

 

8. Non-Recurring Charges and Notes – Non-Recurring Charges apply to CTCI-FIX-
UTP Services.

 

All intervals are measured in business days.

 

Each provisioning interval shall begin upon MCI receipt of a complete and
accurate order from Customer or Subscriber.  Longer time periods for any
implementation or change activity may be agreed upon by the parties on an
individual case basis.

 

MCI may invoice Customer for CTCI non-recurring charge no earlier than five (5)
days following Installation of the local access circuit.

 

Customer agrees to use its reasonable effort to assist MCI in the recovery of
MCI equipment from a Subscriber’s premises in the event the Subscriber
disconnects service in connection with its discontinuance of operations.

 

Definitions:

 

FOC – Firm Order Commitment – the maximum number of business days from the date
MCI received Customer or Subscribers’s order for the service until MCI notifies
Customer or Subscriber of its firm commitment to all dates involving Subscriber
or Corporation premises visits.

 

ICB – To be determined on an individual case basis.

 

Interval – The number of business days from the date MCI receives the order from
Customer or Subscriber within which the service will be completed.

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

108

--------------------------------------------------------------------------------


 

Activity

 

Interval

 

FOC

 

Charge

 

Comments

Site Install

 

**** *

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

Internal Move

 

****

 

****

 

****

 

 

External Move

 

****

 

****

 

 

 

Handled as install/disconnect

 

 

 

 

 

 

 

 

 

Change Order

 

****

 

****

 

****

 

 

Expedite

 

****

 

****

 

****

 

Applies per circuit, expedited delivery is best effort and not guaranteed

 

 

 

 

 

 

 

 

 

Cancel before CPE install

 

 

 

 

 

****

 

Applies per circuit and is charged after telco order is placed and before
dispatch

 

 

 

 

 

 

 

 

 

Cancel after CPE install

 

 

 

 

 

 

 

Handled as install/disconnect

 

 

 

 

 

 

 

 

 

Subscriber not Ready (SNR)

 

 

 

 

 

 

 

Charged as installed Subscriber after **** of the Subscriber not being ready  as
communicated for CTCI orders to Customer in weekly order status reports

 

--------------------------------------------------------------------------------

*The installation interval is a monthly average and is calculated exclusive of
delays caused by Subscriber (e.g., failure to extend demarc).

 

THIS SPACE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

109

--------------------------------------------------------------------------------


 

SCHEDULE 12
****

 

1. Agreement. ****The ISN Agreement, signed by Customer on January 22, 1991
remains in full force and effect until its expiry on****.  Provided that the
Customer signs the Amended and Restated GSA by****,then the rates, charges, and
discounts will become effective as of****.and, MCI will provision the Managed
Host-to-Host services to the Customer under the terms, conditions and rates as
detailed below (“Schedule Twelve Services”).

 

2. Term and Termination The term of this Schedule Twelve is from ****to
****(“Schedule Twelve Term”).  If  Customer terminates a circuit prior to the
end of the Schedule Twelve Term, Customer will pay:  (i) all accrued but unpaid
charges incurred through the date of such termination; (ii) an amount (which
Customer hereby agrees is reasonable) equal to the aggregate of the monthly
recurring charges for each circuit terminated (and a pro rata portion thereof
for any partial month) that would have been applicable for the remaining
unexpired portion of the Schedule Twelve Term on the date of such termination. 
Such payment shall not be due if Customer terminates a circuit (i) because of
MCI’s breach of the Agreement, (ii) because of a termination by either party
because of a Force Majeure event as set forth in Force Majeure, Section 23.7, or
(iii) as otherwise permitted in the Agreement.

 

3. Contribution.  Notwithstanding anything otherwise set forth in the Agreement,
invoiced amounts to Customer for the Schedule Twelve Services shall contribute
to Customer’s Extranet Minimum as set out in Section 5 of the Agreement.

 

4. Description: ****,

 

5. Rates and Charges Applicable to Managed Host-to-Host Bandwidth

 

5.1 Rates if Customer’s Trumbull facility is lit and Customer pays the one time
fee listed below:

 

One Time Fee associated of **** for lighting the Customer’s Trumbull, CT
facility payable ****.

 

5.2 The rates below will be applicable starting****.

 

CIRCUIT CHARGES*

 


CONNECTED SITES


 


NPA-NXXS


 


CIRCUIT


 


FACILITIES


 


MONTHLY
RECURRING CHARGE

 

 

 

 

 

 

 

 

 

Trumbull, CT and

 

****to

 

 

 

 

 

 

Rockville, MD

 

****

 

****

 

****

 

****

 

 

 

 

 

 

****

 

 

Trumbull, CT and

 

****to

 

 

 

 

 

 

Rockville, MD

 

****

 

****

 

****

 

****

 

 

 

 

 

 

****

 

 

 

--------------------------------------------------------------------------------

*Pricing includes the  local access circuit on each end.

 

5.3 Rates if Customer’s Trumbull facility is not lit or if Customer does not pay
the one time fee listed above which will be charged back to****:

 

CIRCUIT CHARGES*

 


CONNECTED SITES


 


NPA-NXXS


 


CIRCUIT


 


FACILITIES


 


MONTHLY
RECURRING CHARGE


 


 


 


 


 


 


 


 


 

Trumbull, CT and

 

****to ****

 

 

 

 

 

 

Rockville, MD

 

 

 

****

 

****

 

****

 

 

 

 

 

 

****

 

 

Trumbull, CT and

 

**** to ****

 

 

 

 

 

 

Rockville, MD

 

 

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

*Pricing includes the  local access circuit on each end.

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

110

--------------------------------------------------------------------------------


 

SCHEDULE 13

****

[*7 pages omitted pursuant to Confidential Treatment request]

 

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

111

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

SIAC Network Connection

 

****

 

--------------------------------------------------------------------------------

* ****Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

112

--------------------------------------------------------------------------------